Exhibit 10.1

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

SECOND AMENDED AND RESTATED MANAGEMENT AGREEMENT

SLS LAS VEGAS

By and Between

STOCKBRIDGE/SBE HOLDINGS, LLC

and

SBEHG LAS VEGAS I, LLC

Dated as of June 16, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS AND EXHIBITS      1      1.1    Definitions.      1     
1.2    Exhibits and Schedules.      1    ARTICLE 2 GRANT OF AUTHORITY      2   
  2.1    Grant of Authority.      2      2.2    Limitations on Grant of
Authority.      5      2.3    Other Operations of Operator.      7      2.4   
Term.      8    ARTICLE 3 FEES AND EXPENSES      9      3.1    Base Fee.      9
     3.2    Incentive Fee.      9      3.3    Centralized Services Charges.     
9      3.4    Intentionally Omitted.      9      3.5    Reimbursable Expenses.
     9      3.6    Interest.      10      3.7    Payment of Fees and Expenses.
     10      3.8    Application of Payments.      10    ARTICLE 4 CENTRALIZED
SERVICES AND PROGRAMS      10      4.1    Centralized Services.      10      4.2
   Event Sales Commission.      11      4.3    Gift Cards, Discounts and
Complimentaries.      12    ARTICLE 5 OPERATION OF THE BUSINESS      13      5.1
   Operating Plan.      13      5.2    Maintenance and Repair; Capital
Improvements.      16      5.3    Personnel.      17      5.4    Bank Accounts.
     19      5.5    Funds for Operation of the Business.      21      5.6   
Purchasing.      22      5.7    Use of Affiliates by Operator.      23      5.8
   Limitation on Operator’s Obligations.      23      5.9    No Third-Party
Operated Areas.      23      5.10    Compliance with Applicable Laws.      23   
ARTICLE 6 RENOVATION OF THE BUSINESS      24      6.1    Renovation.      24   
  6.2    Physical Brand Standards.      24      6.3    Pre-Opening Services.   
  24    ARTICLE 7 PROPRIETARY RIGHTS      25      7.1    Use of Hotel Name and
Brand and F&B Brands.      25      7.2    Trademark Licenses.      25   

 

i



--------------------------------------------------------------------------------

  7.3    New or Modified Trademarks.      26      7.4    Acknowledgement of
Operator’s Rights.      26      7.5    Infringement.      27      7.6    Guest
Data.      28      7.7    Acknowledgment of Owner Proprietary Rights.      28   
  7.8    Acknowledgment of Operator Proprietary Rights.      29      7.9   
Improvement to System.      29    ARTICLE 8 CONFIDENTIALITY      29      8.1   
Disclosure by Owner.      29      8.2    Disclosure by Operator.      30     
8.3    Public Statements.      30    ARTICLE 9 MARKETING      31      9.1   
Marketing.      31      9.2    Content.      32    ARTICLE 10 BOOKS AND RECORDS
     32      10.1    Maintenance of Books and Records.      32      10.2   
Financial Reports.      32      10.3    Certified Financial Reports.      33   
ARTICLE 11 TRANSFER      33    ARTICLE 12 INSURANCE AND INDEMNIFICATION      33
     12.1    Insurance.      33      12.2    Waiver of Liability.      34     
12.3    Indemnification.      34    ARTICLE 13 MORTGAGES      35      13.1   
Mortgages.      35      13.2    Mortgagee’s Right of Access.      36    ARTICLE
14 BUSINESS INTERRUPTION      36    ARTICLE 15 CASUALTY OR CONDEMNATION      36
     15.1    Casualty.      36      15.2    Condemnation.      36    ARTICLE 16
DEFAULTS AND TERMINATIONS      37      16.1    Event of Default.      37     
16.2    Remedies for Event of Default.      38      16.3    Notice of
Termination.      38      16.4    Special Termination Right of Operator.      38
     16.5    Special Termination Right of Owner – Performance Test.      38     
16.6    Special Termination Right of Owner and Operator – Transfer.      39     
16.7    Actions To Be Taken on Termination.      41      16.8    Notice of
Termination to Employees.      44   

 

ii



--------------------------------------------------------------------------------

ARTICLE 17 DISPUTES    44     17.1    Prevailing Party’s Expenses.      44     
17.2    Jurisdiction and Venue.      45      17.3    WAIVERS.      45      17.4
   Survival and Severance.      46    ARTICLE 18 REPRESENTATIONS, WARRANTIES AND
ACKNOWLEDGEMENTS      46      18.1    Operator’s Representations and Warranties.
     46      18.2    Owner’s Representations and Warranties.      46      18.3
   ACKNOWLEDGEMENTS.      47    ARTICLE 19 GENERAL PROVISIONS      48      19.1
   Governing Law.      48      19.2    Construction of this Agreement.      48
     19.3    Limitation on Operator’s Liabilities.      50      19.4    Waivers.
     51      19.5    Notices.      51      19.6    Owner’s Representative.     
52      19.7    Further Assurances.      52      19.8    Relationship of the
Parties.      52      19.9    Force Majeure.      52      19.10    Terms of
Other Management Agreements.      53      19.11    Execution of Agreement.     
53      19.12    Foreign Corrupt Practices Act.      53      19.13   
Governmental Approvals; Compliance with Governmental Authorities.      54   
ARTICLE 20 ADDITIONAL PROVISIONS      54      20.1    Compliance with Applicable
Laws.      54      20.2    Termination of Business Personnel.      54      20.3
   Role of Principal.      55      20.4    Guest Claims.      55      20.5   
Security and Documentation of Incidents.      55      20.6    Regulatory and
Owner Policies and Procedures.      56      20.7    Privileged Licenses.      56
     20.8    Conduct.      57      20.9    Operating Controls.      58   

EXHIBITS

 

EXHIBIT A   DEFINITIONS EXHIBIT B   SLS BRAND NON-MANAGED LICENSE AGREEMENT
EXHIBIT C   F&B BRAND LICENSE EXHIBIT D   OPERATOR’S PROJECTED GOP AND
OPERATOR’S PROJECTED NET OPERATING INCOME

 

iii



--------------------------------------------------------------------------------

EXHIBIT E   CERTIFICATION OF OPENING DATE EXHIBIT F   LETTER DATED OCTOBER 15,
2009 FROM THE DEPARTMENT OF BUSINESS LICENSE, CLARK COUNTY EXHIBIT G  
MEMORANDUM DATED FEBRUARY 7, 2006 FROM THE NEVADA STATE GAMING CONTROL BOARD
EXHIBIT H   MEMORANDUM DATED APRIL 9, 2009 FROM THE NEVADA STATE GAMING CONTROL
BOARD EXHIBIT I   NOTICE DATED MARCH 21, 2013 FROM THE NEVADA STATE GAMING
CONTROL BOARD SCHEDULE 1   THIRD PERSON CONCEPT DISTRIBUTIONS

 

iv



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED MANAGEMENT AGREEMENT

SLS LAS VEGAS

This Second Amended and Restated Management Agreement (this “Agreement”) is
entered into as of June 16, 2014 (the “Effective Date”), by and between
STOCKBRIDGE/SBE HOLDINGS, LLC, a Delaware limited liability company (“Owner”),
and SBEHG LAS VEGAS I, LLC, a Nevada limited liability company (“Operator”).
Owner and Operator are sometimes referred to collectively in this Agreement as
the “Parties” and individually as a “Party.”

RECITALS

A. Owner is the owner of that certain real property located at 2535 Las Vegas
Boulevard South, Las Vegas, Nevada 89109 (the “Premises”), on which is located a
hotel, food and beverage facilities, retail facilities and a casino.

B. Operator is an Affiliate (as defined below) of SBEEG Holdings, LLC, which is
knowledgeable in operating hotels and food and beverage and retail facilities.

C. Owner and Operator entered into that certain Hotel Management Agreement,
dated as of August 1, 2007 (the “Original Agreement”), pursuant to which Owner
engaged Operator to operate all aspects of the Business (as defined below).

D. Owner and Operator amended and restated the Original Agreement pursuant to
that certain Amended and Restated Management Agreement SLS Las Vegas, dated
April 1, 2011 (the “First Amended Agreement”).

E. Owner and Operator amended the First Amended Agreement pursuant to that
certain First Amendment to Amended and Restated Management Agreement, dated
April 21, 2014 (the “First Amendment to First Amended Agreement”).

E. Owner and Operator now desire to amend and restate the First Amended
Agreement, as amended by the First Amendment to First Amended Agreement, to
modify its terms as more particularly set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the recitals, promises and covenants set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are acknowledged by the Parties, the Parties agree:

ARTICLE 1

DEFINITIONS AND EXHIBITS

1.1 Definitions. All capitalized terms used herein without definition shall have
the meanings assigned to them in Exhibit A.

1.2 Exhibits and Schedules. The exhibits and schedules attached hereto are by
this reference incorporated herein.



--------------------------------------------------------------------------------

ARTICLE 2

GRANT OF AUTHORITY

2.1 Grant of Authority.

2.1.1 Engagement of Operator. Subject to the terms of this Agreement, Owner
hereby engages Operator, and Operator hereby accepts such engagement, to Operate
all aspects of the Business for and on behalf of Owner and as the exclusive
operator of the Business during the Operating Term.

2.1.2 General Grant of Authority.

(a) Commencing with the Effective Date and continuing until the Renovation Start
Date, subject to the terms of this Agreement, Owner hereby grants to Operator
the exclusive right, authority, discretion and duty to, and instructs Operator
to, and Operator shall, take all such actions for and on behalf of Owner that
Operator reasonably deems necessary or advisable to Operate the Business (i) at
a level of service and quality generally considered to be equal to that of the
level of service and quality of the Business immediately prior to the Effective
Date and (ii) applying reasonable administrative, accounting, cash management,
budgeting, operational, sales, advertising, legal, personnel and purchasing
policies and practices in accordance with the terms of this Agreement; provided,
however, if Owner elects to close the Business at the Premises prior to the
Renovation Start Date, Operator shall take all such actions for and behalf of
Owner that Operator reasonably deems necessary or advisable in connection with
winding up the Business and preparing the same for renovation, except that
Operator shall not remove or dispose of any property of the Business without
Owner’s approval (in its sole discretion).

(b) Commencing with the Renovation Start Date and continuing until the
Renovation End Date, subject to the terms of this Agreement, Owner hereby grants
to Operator the exclusive right, authority, discretion and duty to, and
instructs Operator to, and Operator shall, take all such actions for and on
behalf of Owner that Operator reasonably deems necessary or advisable in
connection with the Pre-Opening Services.

(c) Commencing with the Renovation End Date and continuing for the duration of
the Operating Term, subject to the terms of this Agreement, Owner hereby grants
to Operator the exclusive right, authority, discretion and duty to, and
instructs Operator to, and Operator shall, take all such actions for and on
behalf of Owner that Operator reasonably deems necessary or advisable to Operate
the Business (i) at a level of service and quality generally considered to be
first class and, with respect to the Hotel only, in compliance with the SLS
Brand License Agreement and substantially equivalent to the Competitive Set, and
with respect to the F&B Facilities and the Retail Facilities, substantially
equivalent (as a whole and not with respect to isolated events or instances) to
the Operator’s other Operator Facilities of the same concept or brand (subject
to local law and/or regulations, local conditions or special circumstances
(including the physical peculiarities of the Premises) that may warrant a
deviation from such standards), and (ii) applying reasonable administrative,
accounting, cash management, budgeting,

 

2



--------------------------------------------------------------------------------

operational, sales, advertising, legal, personnel and purchasing policies and
practices in accordance with the terms of this Agreement except to the extent
that Operator is prevented or restricted from doing so by reason of: (a) the
occurrence of a Force Majeure Event; (b) the fact that Owner fails or is delayed
in obtaining and maintaining any and all requisite permits, licenses or
entitlements necessary for the operation and management of the Hotel pursuant to
the terms of this Agreement (e.g., including the right to operate as a hotel);
or (c) any Owner Event of Default (including, but not limited to, Owner’s
failure to provide sufficient and timely funding of the Working Capital Reserve
and other funding as required under the terms of this Agreement).

2.1.3 Specific Actions Authorized by Owner. Without limiting the generality of
Section 2.1.2, and subject only to the limitations set forth in Section 2.2,
Section 5.10, and the Operating Plan, Owner’s general grant of authority under
Section 2.1.2 shall specifically include the exclusive right, authority,
discretion and duty of Operator to take any of the following actions:

(a) establish rates for the usage of all Guest Rooms and other Business
facilities, including all: (i) Guest Room rates for individuals and groups at
the Hotel; (ii) charges for room service provided by the Hotel and food and
beverage sales and service provided by the F&B Facilities or the Retail
Facilities; (iii) charges for recreational and other guest amenities at the
Business; (iv) policies with respect to discounted and complimentary room, food
and beverage and other service at the Business, subject to Section 4.3;
(iv) price and rate schedules at the Business; and (v) rents, fees and charges
for all leases, concessions or other rights to use or occupy any public space in
the Business;

(b) supervise, direct and control the collection of income of any nature from
the Operation of the Business and issue receipts with respect to, and use
reasonable efforts to collect, all charges, rent and other amounts due from
guests, lessees and concessionaires of the Business, and use those funds, as
well as funds from other sources as may be available to the Business, in
accordance with this Agreement;

(c) use reasonable efforts to collect and account for and remit (either directly
or indirectly) to Governmental Authorities all applicable excise, sales,
occupancy and use taxes and all other taxes, assessments, duties, levies and
charges imposed by any Governmental Authority and collectible by the Business
directly from guests or customers (including those based on the sales price of
any goods, services or displays, gross receipts or admission, such as Live
Entertainment Tax);

(d) after the Renovation, supervise and purchase or lease, or arrange for the
purchase or lease of, all FF&E and Supplies that Operator deems necessary or
advisable for the Operation of the Business;

(e) negotiate, enter into, administer, and terminate, in the name of Owner, all
service contracts and licenses Operator deems necessary or advisable for the
Operation of the Business, including contracts and licenses for: (i) health and
life safety systems; (ii) maintenance of all electrical, mechanical, plumbing,
HVAC, elevator, boiler

 

3



--------------------------------------------------------------------------------

and all other building systems; (iii) electricity, gas, telecommunications
(including television and internet service); (iv) cleaning, laundry and dry
cleaning; (v) use of copyrighted materials (including music and videos);
(vi) third Person names and/or concepts of the F&B Facilities, including the
Third Person Concept Distributions; and (vii) entertainment; provided, however,
that (for the sake of clarity) each such contract or license shall remain
subject to Owner’s reservations under Section 5.10;

(f) negotiate, enter into and administer, in the name of Owner, contracts for
the use of Guest Rooms, banquet and meeting facilities and other Business
facilities by individuals and groups;

(g) negotiate and administer, in the name of Owner, leases, licenses and
concession agreements or other agreements for the right to use or occupy any
public space at the Business, including any store, office or lobby space;

(h) institute in its own name, or in the name of Owner or the Business, as
appropriate, all legal actions or proceedings to: (i) collect charges, rent, or
other income derived from the Business operations; (ii) oust or dispossess
guests, tenants or other Persons in possession therefrom; or (iii) terminate any
lease, license or concession agreement involving the Business for the default
thereunder by the tenant, licensee or concessionaire;

(i) at the direction and expense of Owner (i.e., out of funds from the Operating
Account but not as an Operating Expense), take actions to challenge, protest,
appeal and/or litigate to final decision in any appropriate court or forum any
Applicable Laws affecting the Business or any alleged non-compliance with, or
violation of, any Applicable Law; provided, however, that (i) the non-compliance
with, or violation of, Applicable Law during such challenge, protest, appeal or
litigation does not result in the closing of the Business or any portion or
facility of the Business and does not impose any risk of criminal or civil
liability on Operator or Owner, and (ii) Owner complies with, or remedies such
violation of, Applicable Law to the extent necessary to prevent any such closure
or risk of liability;

(j) appoint counsel, defend and control any and all legal actions or proceedings
that relate to (i) legal actions or proceedings involving more than one of the
Operator Facilities or (ii) policies, procedures or business practices of
Operator or its Affiliates, but excluding legal actions or proceedings
pertaining to property related claims not involving the Operation of the
Business (such as zoning disputes, structural defects and title disputes);
provided, however, that in determining what portion, if any, of the cost of any
legal actions or proceedings described in clause (i) or (ii) above is to be
allocated to the Business, due consideration shall be given to the potential
impact of such legal action or proceeding on the Business as compared with the
potential impact on Operator or its Affiliates or on other Operator Facilities;

(k) cooperate in all reasonable respects with Owner and any prospective
purchaser, lessee, Mortgagee or other lender in connection with any proposed
sale, lease or financing of or relating to the Business; provided, however, that
Operator shall not be required to release any Confidential Information to any
Person;

 

4



--------------------------------------------------------------------------------

(l) take such actions within Operator’s reasonable control as Operator deems
necessary or advisable to comply with all Applicable Laws (provided, however,
that Operator shall not be a guarantor of the Business’s compliance with such
Applicable Laws) and the terms of all insurance policies;

(m) (m) comply with the terms the Franchise Agreement, and cause the franchisor
or licensor under the Franchise Agreement to enter into a letter, in form and
substance reasonably acceptable to Owner, confirming the rights of Owner under
the Franchise Agreement;

(n) at the direction and expense of Owner (i.e., out of funds from the Operating
Account but not as an Operating Expense), take actions within Operator’s
reasonable control to discharge any lien, encumbrance or charge against the
Business or any component of the Business;

(o) take such actions as Operator deems necessary or advisable to perform all
duties and obligations required to be performed by Operator under this
Agreement;

(p) take such actions as are customary and usual in the Operation of a hotel or
food and beverage and retail facilities in accordance with the Operating
Standard; and

(q) cooperate in all respects with Owner and/or the operator of the Casino to
prepare, maintain and provide, as applicable, any and all reports and
information necessary to comply with Applicable Laws (including without
limitation Gaming Laws and laws relating to the collection, reporting, and
remittance of taxes).

2.2 Limitations on Grant of Authority.

2.2.1 Owner Approval. Notwithstanding the grant of authority given to Operator
in Section 2.1, and without limiting any of the other circumstances under which
Owner’s approval is specifically required under this Agreement, Owner’s
approval, in its sole discretion (which shall not be unreasonably delayed),
shall be required for:

(a) the prosecution or defense of any Claim arising out of the Operation of the
Business that involves an amount in excess of $* * * (increased on January 1 of
each Operating Year by the percentage increase in the Index since January 1 of
the prior Operating Year) not covered by insurance or as to which the insurance
company denies coverage or “reserves rights” as to coverage, except with respect
to Operator’s rights of defense provided for in Section 2.1.2(j);

(b) the execution of any lease for the right to use or occupy any space at the
Business;

 

5



--------------------------------------------------------------------------------

(c) the execution of any contract for the Operation of the Business having a
term in excess of one year unless such contract can be terminated by Owner, or
Operator on behalf of Owner, without penalty and upon notice of 120 days or
less, other than contracts for third Person names and/or concepts of the F&B
Facilities, including the Third Person Concept Distributions, approved under the
Operating Plan;

(d) the execution of the Franchise Agreement, as well as any other franchise,
license or other agreement for or relating to reservations, technical services
or other services for the Hotel, including any amendment, renewal or termination
of such an agreement;

(e) the execution of any contract for the Operation of the Business with an
Affiliate of Operator;

(f) the execution of any equipment lease or other contract for goods or services
for the Operation of the Business that requires aggregate annual payments in
excess of $* * * (increased on January 1 of each Operating Year by the
percentage increase in the Index since January 1 of the prior Operating Year);

(g) the borrowing of any money or execution of any credit obligation in the name
and on behalf of Owner, except in connection with trade payables for goods and
services incurred in the ordinary course of business in the Operation of the
Business in accordance with this Agreement;

(h) the establishment of any timeshare, interval, ownership, vacation ownership
or similar program in connection with the Operation of the Business; and

(i) after the Renovation, any material change to the concept or operation of any
nightclub on the Premises.

Owner acknowledges and agrees that any of the foregoing shall be deemed approved
if set out in sufficient detail under the Operating Plan.

2.2.2 Operation of Casino or Gambling Facilities. Notwithstanding anything to
the contrary in this Agreement, Operator shall not operate, administer or
otherwise supervise any casino, legal gaming or gambling operations on the
Premises that are subject to any Gaming Laws pursuant to this Agreement;
provided, however, that the foregoing shall in no way prevent Operator from
employing (and performing functions relating to the employment of) Business
Personnel assigned to staff the Casino pursuant to one or more agreements
between Operator, Owner, and the operator of the Casino (such agreements,
collectively, the “Employee Lease Agreement”). Operator expressly acknowledges
that operator of the Casino has been authorized to conduct such gambling
operations pursuant to that certain Casino License Agreement, dated as of even
date herewith (the “Casino License Agreement”), by and between SB Gaming, LLC
(as the operator of the Casino) and Owner, and Operator agrees to cooperate with
the operator of the Casino and not to interfere with the operator of the
Casino’s conduct of the gambling operations. Owner may replace the Casino
License Agreement or the operator of the Casino pursuant to the terms of any
such agreement and without consent of Operator. Upon receiving notice of such
successor operator of the Casino, Operator agrees to cooperate with such
successor operator of the Casino and not to interfere with the successor
operator of the Casino’s conduct of the gambling operations.

 

6



--------------------------------------------------------------------------------

2.2.3 Affiliate Agreements. In performing its obligations under this Agreement,
Operator from time to time may use the services of one or more of its Affiliates
(an “Affiliate Agreement”), provided, however, Operator shall fully disclose
such affiliation to or interest in such transaction to Owner and Operator shall
obtain the prior written approval of Owner for any Affiliate Agreement involving
payment of more than Ten Thousand Dollars ($10,000) per year other than
Affiliate Agreements relating to Centralized Services entered into pursuant to,
and subject to, the terms of Section 4.1 hereof.

2.3 Other Operations of Operator.

2.3.1 Operation of Other Operator Facilities. Owner acknowledges that in certain
respects all hotels, food and beverage and retail facilities compete on a
national, regional and local basis with other hotels, food and beverage and
retail facilities and that conflicts may from time to time arise between the
Business and other hotels, food and beverage and retail facilities and other
facilities that are owned, operated, franchised or licensed by Operator or its
Affiliates. Accordingly, Owner consents to the ownership, operation, franchise
or license by Operator or its Affiliates of all hotels, food and beverage and
retail facilities and other facilities of any type, whenever existing and
wherever located; provided, however, that Operator acknowledges that, for so
long as Stockbridge/SBE Holdings, LLC is the “Owner” hereunder, Operator and its
Affiliates are subject to the restrictions applicable to SBE Las Vegas Holdings
I, LLC and its Affiliates pursuant to Intermediateco’s LLC Agreement with
respect to Operating or Controlling a business or other operation within Clark
County, Nevada.

2.3.2 Promotional Rights.

(a) Notwithstanding anything to the contrary in this Agreement, Operator shall
have the right from time to time, at Operator’s expense, to market and/or
promote the current and, subject to Owner’s approval (which shall not be
unreasonably withheld, conditioned or delayed), future business of Operator or
any of its Affiliates (each, an “Operator Partner”) at the Business (the
“Promotional Program”); provided that the Promotional Program is of a type and
scope that is consistent with prevailing practices of Operator and its
Affiliates as of the Effective Date and the Operating Standard, and that Hyde
Bellagio and Double Barrel Roadhouse may not be included in the Promotional
Program, except to the extent Hyde Bellagio or Double Barrel Roadhouse is
included on a group or general basis, such as (for purposes of illustration but
not limitation) on Operator or its Affiliates’ websites or as part of Operator
or its Affiliates’ “preferred” programs; provided, however, that in no event
shall Operator promote Hyde Bellagio or Double Barrel Roadhouse on the
Business’s website. If Operator or an Operator Partner is permitted under the
terms of Intermediateco’s LLC Agreement to enter into other businesses in Clark
County, Nevada that are not a part of the Business, Owner’s approval of
inclusion of such businesses in the Promotional Program shall be at its sole
discretion. The current businesses of Operator and the Operator Partners to be
included in the Promotional Program as of the Effective Date are as follows:
(i) SLS Hotel South Beach; (ii) SLS Hotel at Beverly Hills; (iii) Katsuya
(Brentwood, Downtown Los Angeles, Glendale, South Beach, and Hollywood,
California); (iv) The Abbey, Food and Bar (West Hollywood, California);

 

7



--------------------------------------------------------------------------------

(v) Greystone Manor (Los Angeles, California); (vi) Hyde Lounge (Hollywood,
Downtown Los Angeles (at Staples Center), Miami (at American Airlines Arena),
and South Beach) (vii) Cleo (Hollywood, California); (viii) The Redbury Hotel
(Hollywood, California and Miami Beach, Florida); (ix) The Raleigh Hotel (Miami
Beach, Florida); (x) Bazaar (Beverly Hills and South Beach); (xi) Sayer’s Club;
(xii) Gladstone’s; (xiii) The Colony; (xiv) Emerson Theatre; (xv) Library;
(xvi) Ciel Spa; and (xvii) Create. Operator shall have the right to use space,
facilities, utilities, equipment, printed materials or personnel at the Business
for the Promotional Program as reasonably required for the Promotional Program.
If any Promotional Program requires more than a de minimis use of space,
facilities, utilities, equipment, printed materials or personnel, then the
Parties shall negotiate in good faith to agree on an arm’s length compensation
to Owner for such use (the “Promotional Charges”). For example, Owner
acknowledges and agrees that the Promotional Program will include identification
of “SBE” and Operator Partners in: (x) signage, menus and other printed
materials at the Business; (y) print, broadcast and internet media relating to
the Business; and (z) the website of the Business.

(b) In furtherance of Operator’s rights under Section 2.3.2(a), Owner shall not
market, promote and/or sell, or enter into any agreement or other arrangement to
market, promote and/or sell, any products or services at the Business that, in
Operator’s reasonable judgment, would be inconsistent with the Operating
Standard; provided however that notwithstanding the foregoing, Owner shall have
the right from time to time, at Owner’s expense, to market and/or promote at the
Business in a type and scope that is consistent with the Operating Standard
(i) the current and future gaming and hotel businesses of Owner or any of its
Affiliates and (ii) current and future residential projects of Owner which are
consistent with the Operating Standard. If Owner has entered into any agreement
or other legally binding arrangement to provide any such prohibited marketing or
promotion prior to the time that Operator has provided Owner with notice of the
Promotional Program, then Operator shall have the right to require Owner to
terminate such agreement or other arrangement at the earliest time at which it
can be terminated without cost or penalty. Operator also shall have the right to
require such termination at a time that would result in a cost or penalty;
provided, however, that if such pre-existing agreement or arrangement is for a
term of (i) no longer than one year and was previously approved in writing by
Operator, then Operator shall reimburse Owner for any costs or penalties (if
any) to the Person providing such products or services as a result of such
termination, or (ii) longer than one year and was not previously approved in
writing by Operator, then Owner shall be responsible for all costs or penalties
required to be paid to the Person providing such products or services as a
result of such termination.

(c) Except as otherwise expressly set forth in this Agreement, Owner
acknowledges that (i) Owner shall have no right to any revenues or other amounts
derived from, or otherwise participate in, the Promotional Program, except for
the Promotional Charges if applicable, and (ii) Owner shall not acquire any
other right, title or interest in the Promotional Program, the brands and
business based thereon, or the goodwill associated therewith.

2.4 Term. This Agreement shall commence as of the Effective Date and shall
continue until the tenth (10th) anniversary of the Opening Date or until
terminated (a) by mutual written consent of the Parties or (b) in accordance
with the terms of this Agreement.

 

8



--------------------------------------------------------------------------------

ARTICLE 3

FEES AND EXPENSES

3.1 Base Fee. For the services to be provided by Operator under this Agreement,
Owner shall pay to Operator a base fee (the “Base Fee”) monthly in arrears based
on 2% of the Total Net Revenues derived from the immediately preceding month.
The Base Fee shall be set forth in the Operating Reports required under
Section 10.2. Within 30 days of Owner’s receipt of the Operating Reports,
Operator shall cause to be prepared and delivered to Owner a reconciliation
statement showing the calculation and payment of the Base Fee for such Operating
Year to date, and appropriate adjustments shall be made for any overpayment or
underpayment of the Base Fee during such Operating Year. The Party owing money
as a result of such adjustment shall pay such amount to the other Party within
15 days after such reconciliation statement has been delivered by Operator to
Owner.

3.2 Incentive Fee. Operator shall have the ability to earn, annually in arrears,
an incentive fee (the “Incentive Fee”) as set forth in this Section 3.2. If the
GOP for the * * * ending * * * is greater than or equal to the * * *, then Owner
shall pay to Operator an Incentive Fee in an amount equal to * * *% of the * *
*. If the GOP for the * * * ending * * * is greater than or equal to the * * *,
then Owner shall pay to Operator an Incentive Fee in an amount equal to * * *%
of the * * *. If the GOP for any * * * ending after * * * is greater than or
equal to the * * * for * * *, then Owner shall pay to Operator an Incentive Fee
equal to * * * percent (* * *%) of * * *. * * *. Notwithstanding anything to the
contrary in this Agreement, funds required to pay any Incentive Fee shall only
be permitted to be withdrawn from the Operating Account and not the Reserve Fund
(except in the case of a termination of the Agreement, in which case any accrued
but unpaid Incentive Fees may be paid out of any of the Bank Accounts in
accordance with Section 16.7.2) and shall not be includable in a Funds Request,
and Owner’s failure to pay the Incentive Fee due to a lack of sufficient funds
shall not be an Event of Default nor be a reason for the Operator to be relieved
from its obligations to operate the Business in compliance with the Operating
Standards and in accordance with this Agreement. The Incentive Fee shall be set
forth in the Certified Financial Statements for any Operating Year. Operator
shall cause to be prepared and delivered to Owner a reconciliation statement
showing the calculation and payment of the Incentive Fee for such Operating
Year.

3.3 Centralized Services Charges. Owner shall pay any Centralized Services
Charges monthly in arrears for all Centralized Services provided to the Business
for the immediately preceding month pursuant to Article 4. Operator shall apply
such Centralized Services Charges to the applicable Centralized Services. All
Centralized Services Charges shall be set forth in the Operating Reports
required under Section 10.2.

3.4 Intentionally Omitted.

3.5 Reimbursable Expenses. Owner shall reimburse Operator for all Reimbursable
Expenses incurred by Operator. All Reimbursable Expenses shall be set forth in
the Operating Reports required under Section 10.2.

 

9



--------------------------------------------------------------------------------

3.6 Interest. If any fee or other amount due by (i) Owner to Operator or an
Affiliate of Operator, or any designee thereof, or (ii) Operator to Owner or an
Affiliate of Owner, or any designee thereof, under this Agreement is not paid
within 14 days after such payment is due, then Owner shall pay, in addition to
the amount due, interest equal to the lesser of (a) the daily equivalent of * *
*% of such overdue amount per year or (b) the highest rate then permitted by
Applicable Law, for each day the amount is past due, which shall be compounded
monthly, if permitted by Applicable Law.

3.7 Payment of Fees and Expenses. The Base Fee, any Incentive Fee, and any
Centralized Services Charges shall be due upon delivery to Owner of the
Operating Reports required under Section 10.2. The Reimbursable Expenses and all
other amounts payable by Owner under this Agreement shall be due, at Operator’s
option, upon delivery to Owner of the Operating Reports required under
Section 10.2 or 10 days after notice to Owner. All payments by Owner under this
Agreement and all related agreements between the Parties or their respective
Affiliates shall be made pursuant to independent covenants, and Owner shall not
offset any claim for damages or money due from Operator or any of its Affiliates
to Owner. All fees and other amounts due to Operator or its Affiliates under
this Agreement shall be paid to Operator in U.S. Dollars, in immediately
available funds, at the location(s) specified by Operator from time to time.
Operator may pay such fees and other amounts owed to Operator or its Affiliates
directly from the Operating Account, and if sufficient funds are not then
available in the Operating Account, Operator shall have the right to pay such
amounts from the Reserve Fund, in which case Owner shall replenish the Reserve
Fund in the amount of such withdrawal by Operator within 30 days of notice to
Owner. In addition, Operator may require that any such payments be effected
through electronic debit/credit transfer of funds programs specified by Operator
from time to time, and Owner agrees to execute such documents (including
independent transfer authorizations), pay such fees and costs and do such things
as Operator deems necessary to effect such transfers of funds.

3.8 Application of Payments. All payments by Owner, or Operator on behalf of
Owner, pursuant to this Agreement and all related agreements shall be applied as
designated by Operator.

ARTICLE 4

CENTRALIZED SERVICES AND PROGRAMS

4.1 Centralized Services. Operator may provide, or cause its Affiliates to
provide, the Hotel with certain centralized services including, without
limitation, * * * (collectively, the “Centralized Services”). Operator’s
out-of-pocket costs and expenses actually incurred in rendering such Centralized
Services are not included within the Base Fee and Incentive Fee to be paid
hereunder and shall be reimbursed to Operator by Owner by payment to Operator of
a fee equal to * * * percent (* * *%) of * * * (the “Centralized Services
Charges”). Owner acknowledges that the Centralized Services to be provided
hereunder, may be provided by Operator, an Affiliate of Operator, or by a third
party so long as the same service is not being provided to the Hotel by
exclusively dedicated staff at the Hotel in Las Vegas, Nevada. Centralized
Services provided by Operator or an Affiliate of Operator shall be of a quality
comparable to or better than services that could be obtained from comparable
third party hotel operators in arm’s length transactions for similar services.
Owner shall pay all Centralized

 

10



--------------------------------------------------------------------------------

Services Charges for, and comply with all terms of, all Centralized Services.
The Centralized Services and the Centralized Services Charges shall be included
in the Operating Plan and in the Operating Reports on a quarterly basis.
Centralized Services Charges may include: * * *. For the avoidance of doubt,
those items categorized as Centralized Services shall be “Centralized Services”
hereunder when provided in connection with the ongoing operation of the Business
after the Renovation End Date. The Centralized Services Charges payable for
Centralized Services after the Renovation End Date shall be paid by Owner as an
Operating Expense of the Business monthly in arrears for all Centralized
Services provided to the Business for the immediately preceding month and
pursuant to and in accordance with the approved Operating Plan. For purposes of
this Section 4.1, “profit” shall mean a markup of the costs incurred in
providing such Centralized Services, but shall specifically not include the cost
of capital, research, acquisition and development expenses or allocations of
corporate overhead that Operator reasonably determines are directly or
indirectly related to the provision of such Centralized Services. The intent of
Operator’s overhead allocation policy is to charge for such Centralized Services
in a fair and reasonable manner designed to allow Operator to recover its costs
in developing or delivering such Centralized Services, and not to provide for a
profit component. In connection with the foregoing, at any particular time,
there may be a reasonable surplus of funds associated with certain Centralized
Services due to the normal billing cycles in respect thereof. Owner acknowledges
that retention of such funds for use at a later date (including interest earned
thereon) shall not constitute profit. In connection with the preparation the
Certified Financial Statements delivered by Operator to Owner pursuant to
Section 10.3 hereof, Owner shall have the right to direct the independent
certified public accounts who are opining on the Certified Financial Statements
to audit the Centralized Services and Centralized Services Charges to verify
(a) that there is no mark-up, fee or profit included in the Centralized Services
Charges and (b) that all Centralized Services are allocated to the Business on a
basis that is no less favorable than the allocation of Centralized Services to
other hotels operated by Operator. Operator shall provide information reasonably
requested by such accountants and shall deliver to Owner a detailed schedule of
the Centralized Services, the Centralized Services Charges, and their
allocations such as will enable Owner to confirm clauses (a) and (b) of the
preceding sentence. In addition Operator shall provide written certification to
Owner that the Centralized Services Charges are consistent with, or less than,
customary market charges for similar services. The schedule and certification
required hereunder shall be delivered to Owner at the same time as the Certified
Financial Statements.

4.2 Event Sales Commission. Owner acknowledges that Operator and/or its
Affiliates employ a team of in-house event sales representatives and promoters
who endeavor to book and supervise large, private events at Operator’s and its
Affiliates’ owned and managed venues and who receive a commission for any such
events booked which is payable from the revenues of any such event by the venue
at which any such event is held. Owner agrees that the Business will reimburse
Operator or its Affiliates, as applicable, for any such commissions that
Operator or its Affiliates pays to such in-house event sales representatives and
promoters as a result of special events booked at the Business (“Event Sales
Commissions”) so long as such Event Sales Commissions are both (i) consistent
with the commissions paid to such individuals in connection with events booked
at Operator’s or its Affiliates’ other owned and/or operated venues and
(ii) consistent with commissions charged by unaffiliated entities providing
similar services to similar businesses. Furthermore, Operator shall not rely on
aforementioned event sales representatives and promoters to source business that
should reasonably be booked and

 

11



--------------------------------------------------------------------------------

supervised by Business Personnel. Operator shall include its good faith estimate
of the Event Sales Commissions expected to be incurred in any given Operating
Year in each Operating Plan delivered to Owner pursuant to Section 5.1. All
Event Sales Commissions shall be set forth in the Operating Reports required
under Section 10.2.

4.3 Gift Cards, Discounts and Complimentaries.

4.3.1 Owner acknowledges that Operator and its Affiliates currently sell gift
cards at the various locations that Operator and/or its Affiliates operate, and
the Business will be included in this gift card program. If a gift card is sold
at one location and used at another, the location that supplied the services
shall receive the credit for the subject gift card, in an amount equal to the
redeemed amount of the gift cards by the subject location. Operator agrees to
credit or reimburse the Business for, the full value of the redeemed amount of
gift cards pursuant to Operator’s gift card program on a monthly basis and
account for the same in the Operating Reports. If Operator fails to credit or
reimburse the Business for services supplied under Operator’s gift card program
on a monthly basis in arrears and the same is not cured within 10 days after
written notice from Owner, Owner shall be entitled (i) to discontinue the
Business’s participation in such program upon 60 days’ notice to Operator, and
(ii) to offset the redeemed amount of the gift cards against any amounts Owner
owes to Operator hereunder.

4.3.2 Subject to reasonable aggregate limits to be set forth in the applicable
approved Operating Plan, the Business will grant (A) certain complimentary
privileges to Operator or its Affiliates or, if so requested by Owner, to the
operator of the Casino with respect to rooms and amenities within the Premises,
and (B) (x) with respect to Hotel Guest Rooms, preferred reservation rates as
set forth in the approved Operating Plan, and (y) with respect to the F&B
Facilities, discounts to specified individuals or individuals in specified
relationships with Operator or its Affiliates (“Operator Program Guests”) in a
range from * * *% to no more than * * *% off of the amount of the guest check,
including discounts for specific individuals designated by Owner (collectively,
the “Operator Preferred Program”). Subject to the same reasonable aggregate
limits set forth above, if so requested by Owner, Operator shall extend the
benefits of the Operator Preferred Program to the operator of the Casino or to
specified patrons of the Casino. Operator shall act in good faith and use its
reasonable business judgment in implementing the Operator Preferred Program for
the benefit of the Business (including, without limitation, setting applicable
“black-out” dates at times that the Business otherwise is likely to require its
entire room inventory, based on projected periods of high occupancy as
identified in the Operating Plan or as otherwise determined by Owner and
Operator in connection with approval of the Operating Plan). Owner may, in its
reasonable discretion require Operator to reduce the scope of the Operator
Preferred Program or otherwise take steps to address any perceived abuses in the
operation of the Operator Preferred Program at the Hotel. The amount of all
discounts given under the Operator Preferred Program shall be set forth in the
Operating Reports required under Section 10.2, and Owner shall be entitled to
any further information with respect to the implementation, financial terms,
and/or use of the Operator Preferred Program at the Hotel as it may request from
time to time. Operator reserves the right to modify or discontinue the Operator
Preferred Program at any time in its sole discretion but not the reasonable
aggregate limits set forth in the Operating Plan with respect thereto.

 

12



--------------------------------------------------------------------------------

ARTICLE 5

OPERATION OF THE BUSINESS

5.1 Operating Plan.

5.1.1 Proposed Operating Plan. The proposed Operating Plan for the first
Operating Year after the Renovation End Date shall be prepared by Operator and
delivered to Owner for its review and approval at least 60 days prior to the
Anticipated Renovation End Date. Thereafter, on or before November 1 of each
Operating Year after the Renovation End Date, Operator shall prepare and deliver
to Owner, for its review and approval, a proposed Operating Plan for the next
Operating Year, prepared in accordance with Operator’s standard planning and
budgeting requirements, which shall include monthly and annualized projections
of the following items:

(a) estimated results of operations (including estimated Gross Operating
Revenues, Promotional Allowances, Operating Expenses and Gross Operating
Profit), together with the following supporting data: (i) estimates of total
labor costs, including both fixed and variable labor; (ii) estimates of the
average daily rate and occupancy; (iii) estimates of the Base Fee, the Incentive
Fee, any Centralized Services Charges, any Event Sales Commissions, the
Reimbursable Expenses and other amounts payable by Owner to Operator and its
Affiliates under this Agreement; (iv) estimates of fees, costs and
reimbursements to be paid under the Franchise Agreement; (v) estimates of costs
and reimbursements to be paid under any other franchise, license or other
agreement for or relating to reservations, technical services or other services
for the Hotel; (vi) fixed charges; and (vii) estimates of costs and
reimbursements to be paid under the Casino License Agreement and the Employee
Lease Agreement;

(b) a description of proposed Capital Improvements to be made during such
Operating Year in accordance with Section 5.2.2 and itemized estimated capital
expenditures related thereto, including capitalized lease expenses and a
contingency line item (the “Capital Budget”);

(c) a statement of cash flow, including a schedule of any anticipated
requirements for funding by Owner;

(d) a marketing plan for the activities to be undertaken by Operator pursuant to
Article 9, which plan shall include a description of the Business’s target
markets, the Business’s relative position in those markets, the proposed room
rate structures for each market segment, the current and future sales plan for
the Business, the advertising and public relations plan for the Business and the
proposed staffing for the sales and marketing activities of the Business; and

(e) other information reasonably requested by Owner.

In connection with the Renovation, no later than the day that is 60 days prior
to the Anticipated Renovation End Date, Operator shall prepare and deliver to
Owner a “pre-opening” portion of an Operating Plan for the Operating Year prior
to the Renovation End Date, which is intended to supplement any applicable
existing Operating Plan with Pre-Opening Services applicable during

 

13



--------------------------------------------------------------------------------

the final stages of the Renovation. Further in connection with the Renovation,
on or before the day that is 60 days prior to the Anticipated Renovation End
Date, Operator shall prepare and deliver to Owner an Operating Plan for the
first Operating Year after the Renovation End Date, which is intended to replace
any applicable existing Operating Plan.

5.1.2 Approval of Operating Plan. Owner shall review the proposed Operating Plan
and shall provide Operator with any objections thereto, if any, in writing,
within * * * days after receipt thereof and shall be deemed to have objected to
that portion of any proposed Operating Plan not approved in writing within such
time period. In the event Owner expressly objects to any portion of the
Operating Plan or fails to respond to Operator’s request for approval of the
Operating Plan and the same is deemed to have been rejected, the Parties shall
meet within * * * days after such deemed rejection or the date of Operator’s
receipt of Owner’s objections and the Parties shall discuss such objections.
Operator shall then submit written revisions to the proposed Operating Plan
after such discussion. The Parties shall use good faith efforts to reach an
agreement on the Operating Plan prior to January 1 of the applicable Operating
Year. The proposed Operating Plan, as modified to reflect revisions either
agreed to by the Parties or determined by resolution pursuant to Section 5.1.3,
shall become the Operating Plan for the applicable Operating Year. Owner shall
act reasonably and exercise prudent business judgment in approving or objecting
to all or any portion of the Operating Plan, it being understood that Owner may
consider Operator’s Projected GOP and Operator’s Projected Net Operating Income
in such judgment. In furtherance of the foregoing, Owner shall not have the
right to object to the following in any proposed Operating Plan: * * *.

5.1.3 Resolution of Disputes for Operating Plan. If the Parties, despite their
good faith efforts, are unable to reach final agreement on the Operating Plan
for an Operating Year by January 1 of such Operating Year, those portions of
such Operating Plan that are not in dispute shall become effective on January 1
of such Operating Year. Pending the resolution of those portions in the
Operation Plan in dispute, the prior year’s Operating Plan shall govern the
items in dispute, except that the budgeted expenses provided for such item(s) in
the prior year’s Operating Plan (or, if earlier, the last Operating Plan in
which the budgeted expenses for such disputed item(s) were approved) shall be
increased by the percentage increase in the Index from January 1 of the prior
Operating Year (or, if applicable, each additional Operating Year between the
prior Operating Year and the Operating Year in which there became effective the
last Operating Plan in which the budgeted expenses for such disputed item(s)
were approved). Upon the resolution of any such dispute, such resolution shall
control as to such item(s).

5.1.4 Operation in Accordance with Operating Plan. Operator shall use
commercially reasonable efforts to operate the Business in general accordance
with the Operating Plan for the applicable Operating Year. Nevertheless, the
Parties acknowledge that preparation of the Operating Plans is inherently
inexact and that Operator shall be permitted to vary from any Operating Plan to
the extent Operator reasonably determines that such variance is required for
compliance with the Operating Standard; provided, however, that (a) Operator
shall not incur costs or expenses or make expenditures that would cause the
(i) expenditures for any line item to exceed the budgeted amount of such line
item by more than the lesser of * * * or (ii) total expenditures for the
Operation of the Business to exceed the aggregate amount of expenditures
provided in the Operating Plan by more than * * *, in each case without Owner’s
prior approval, and (b) Operator shall not exceed the Capital Budget for any
Capital Improvements by any amount without Owner’s prior approval. Any approval
required from Owner under this Section 5.1.4 shall not be unreasonably withheld,
conditioned or delayed.

 

14



--------------------------------------------------------------------------------

5.1.5 Exceptions to Operating Plan. Notwithstanding the foregoing in
Section 5.1.4, Owner acknowledges and agrees as follows:

(a) the amount of certain expenses provided for in the Operating Plan for any
Operating Year will vary based on the occupancy and use of the Business and,
accordingly, to the extent that occupancy and use of the Business for any
Operating Year exceeds the occupancy and use projected in the Operating Plan for
such Operating Year, such Operating Plan shall be deemed to include
corresponding increases in such variable expenses;

(b) the amount of certain expenses provided for in the Operating Plan for any
Operating Year to the extent not within the ability of Operator to control,
including real estate and personal property taxes, utilities, insurance
premiums, license and permit fees and certain charges provided for in contracts
and leases entered into pursuant to this Agreement, and, accordingly, Operator
shall have the right to pay all such uncontrollable expenses without reference
to the amounts provided for with respect thereto in the Operating Plan for such
Operating Year;

(c) if any expenditures are required on an emergency basis to avoid potential
injury to persons or damage to the Business or other property, Operator shall
have the right to make such expenditures, whether or not provided for, or within
the amounts provided for, in the Operating Plan for the Operating Year in
question, as may reasonably be required to avoid or mitigate such injury or
damage, and such expenditures shall be treated as Operating Expenses or Capital
Expenditures, as otherwise determined in accordance with this Agreement;
provided, however, that Operator initially may make such expenditures out of the
Reserve Fund, in which case Operator shall notify Owner as promptly as
reasonably possible of the making of any such withdrawal from the Reserve Fund,
and Owner shall replenish the Reserve Fund in the amount of such withdrawal
within 30 days after such notice from Operator to Owner; and

(d) if any expenditures are required to comply with, or cure or prevent any
violation of, any Applicable Law (subject to Owner’s right to direct Operator to
contest such non-compliance with, or violation of, any Applicable Law pursuant
to Section 2.1.3(i)), Operator shall have the right to make such expenditures,
whether or not provided for or within the amounts provided for in the Operating
Plan for the Operating Year in question, as may be necessary to comply with, or
cure or prevent the violation of, such Applicable Law, and such expenditures
shall be treated as Operating Expenses or Capital Expenditures, as otherwise
determined in accordance with this Agreement; provided, however, that Operator
may initially make such expenditure out of the Reserve Fund, in which case
Operator shall notify Owner as promptly as reasonably possible of the making of
any such withdrawal from the Reserve Fund, and Owner shall replenish the Reserve
Fund in the amount of such withdrawal within 30 days after such notice from
Operator to Owner.

 

15



--------------------------------------------------------------------------------

5.1.6 Modification to Operating Plan. Operator shall have the right from time to
time during each Operating Year to propose modifications to the Operating Plan
then in effect based on actual operations during the elapsed portion of the
applicable Operating Year and Operator’s judgment as to what will transpire
during the remainder of such Operating Year. Any such modifications shall be
subject to Owner’s approval, which shall not be unreasonably delayed, and shall
be deemed denied if a written approval is not received by Operator within 10
days after Operator submits such request to Owner. In the event Operator’s
proposed modifications are deemed denied, Operator shall have the right to
resubmit an alternative modification to Owner for Owner’s consideration and
approval.

5.2 Maintenance and Repair; Capital Improvements.

5.2.1 Required Maintenance and Repair and Capital Improvements. Operator, at
Owner’s expense, shall perform or cause to be performed all ordinary maintenance
and repair to (a) keep the Business in good working order and condition and in
compliance with the Operating Standard and the Physical Brand Standards, subject
to the limitations set forth in Sections 5.2.2 and 6.2 below, and (b) comply
with, and cure or prevent the violation of, any Applicable Laws, as well as
otherwise provided in the applicable Operating Plan or approved by Owner.

5.2.2 Capital Improvements. Operator, at Owner’s expense, shall cause to be
performed all Capital Improvements as provided in the applicable Operating Plan
or proposed by Operator and approved by Owner, unless Owner notifies Operator
that Owner will perform or supervise such work (in which case Owner shall
perform or supervise such work and ensure that the performance of such work is
undertaken in a manner reasonably calculated to avoid or minimize interference
with the Operation of the Business or inconvenience to Business guests or
customers); provided, however, in emergency situations or in those instances in
which Operator in good faith erroneously determines that an item is a repair or
replacement, which Owner, the Hotel accountants or a governmental agency
subsequently classifies as a Capital Improvement, Operator shall be deemed to
have made such Capital Improvement with the consent of Owner; and provided,
further, that, in such emergency situations or such instances, Owner and
Operator shall, in good faith and at Owner’s direction, determine how to most
effectively reduce the scope of the then-current Capital Budget such that
overall spending on Capital Improvements remains within the amount approved as
part of the then-current Operating Plan, to the extent reasonably possible while
ensuring that the Hotel may at all times be operated in accordance with the
Operating Standard and the terms of this Agreement. Emergency situations shall
include, without limitation, any set of circumstances, requiring immediate
action in Operator’s good faith judgment to prevent, address, remedy or mitigate
personal injury, damage to the property of third parties, damage to the Hotel,
loss or diminution of any licenses or right to operate the Hotel and related
facilities for intended purposes, civil or criminal sanctions, or liability of
either Operator or Owner that may arise out of or in connection with any of the
foregoing. Notwithstanding anything to the contrary set forth in this Agreement,
in the event of any change in the Physical Brand Standards (“Brand Standard
Change”), requiring Capital Improvements and/or replacement of FF&E to comply
with the then applicable Physical Brand Standards, Owner and Operator shall
address the Brand Standard Change at the time of any repair or replacement of
the item that is the subject of the Brand Standard Change so long as the costs
required to effect such Brand Standard Change are not greater than the cost of
ordinary repair or replacement of a like

 

16



--------------------------------------------------------------------------------

item. For purposes of illustration, if the white sheets are being replaced in
the ordinary course of business and the Brand Standard Change calls for pink
sheets, Owner shall be required to comply with the pink sheets requirement so
long as the same would not cost more than replacement of white sheets that
previously met the Physical Brand Standards.

5.2.3 Reserve Fund Contributions. In order to facilitate the funding of Capital
Improvements, Operator shall set aside on a monthly basis an amount equal to the
Reserve Fund Contribution by transferring funds from the Operating Account to
the Reserve Fund. All interest earned in the Reserve Fund shall be added to the
Reserve Fund, but shall not be credited against amounts required to be deposited
in the Reserve Fund. At the end of each Operating Year, all amounts not expended
from the Reserve Fund shall be carried forward to the next Operating Year, but
shall not be credited against the amount of the Reserve Fund Contribution owing
for any subsequent period. Owner acknowledges that setting aside the required
amount of funds in the Reserve Fund does not guaranty that the Reserve Fund will
supply sufficient funds to meet Owner’s obligations under this Agreement and
that Owner shall remain responsible for providing any additional funds required
to perform its obligations under this Section 5.2.

5.2.4 Use of Reserve Fund. Except as otherwise expressly set forth in this
Agreement, the Reserve Fund shall be used solely for the purpose of funding
Capital Improvements included in the Operating Plan or otherwise proposed by
Operator and approved by Owner.

5.2.5 Remediation of Design or Construction Defect. If the design or
construction of the Business is defective and the defective condition presents a
risk of injury to persons or damage to the Business or other property or results
in non-compliance with the Operating Standard or Applicable Law, then Owner
shall cause to be performed all work necessary to remedy such design or
construction defect in the Business as expeditiously as possible. Owner
acknowledges that such work shall be performed at Owner’s expense, that Owner
may not use funds in the Operating Account or the Reserve Fund in remedying such
defects and that any amounts expended by Owner in effecting the remedy of such
defect shall not be deducted in determining Net Operating Revenues or Gross
Operating Profit.

5.3 Personnel.

5.3.1 All Business Personnel shall be employees of Operator or an Affiliate of
Operator. The hiring and compensation of the Business’s general manager and
department heads (collectively, the “Executive Staff”) shall be subject to
Owner’s approval and the approval of the operator of the Casino (which approvals
shall not be unreasonably withheld, conditioned or delayed), provided, however,
that such approval of the operator of the Casino shall apply solely with respect
to Executive Staff who are (A) assigned to manage Business Personnel who staff
the Casino or (B) Key Personnel. Subject to the limitations of the Operating
Plan and this Agreement, Operator or its payroll Affiliate shall have the
exclusive right to supervise through the Executive Staff the hiring, promotion,
discharge and work of all Business Personnel; provided that one or more
Affiliates of Operator (such Affiliate(s), “F&B Employer”) may, at Operator’s
election, be the legal employer of those operating and service employees
performing services at the F&B Outlets as determined by Operator (collectively,
the “F&B Personnel”); provided that to the extent any Business Personnel are Key
Personnel, Operator shall require

 

17



--------------------------------------------------------------------------------

such Key Personnel to cooperate fully with the operator of the Casino and
subject themselves to due diligence reviews and background checks pursuant to
the Compliance Plan or Gaming Laws as a condition of employment; and provided,
further, that if Owner or the operator of the Casino (but in the case of the
operator of the Casino, solely with respect to Business Personnel who are
(i) are assigned to staff the Casino or (ii) are Key Personnel) reasonably
objects to an individual being hired at the Premises, then Operator shall not
hire such individual; and provided, further, that, notwithstanding anything to
the contrary in this Agreement, in regards to Business Personnel (including, for
the sake of clarity, applicable Executive Staff), if Owner or the operator of
the Casino (but in the case of the operator of the Casino, solely for any
Business Personnel who are assigned to staff the Casino pursuant to the Employee
Lease Agreement) deems it likely, as determined in good faith by Owner or the
operator of the Casino, as the case may be, that Operator’s employment of one or
more individuals may (a) preclude or delay, impede, jeopardize or impair the
ability of Owner or operator of the Casino to obtain or retain any gaming or
other privileged licenses, (b) result in the imposition of terms and conditions
on any such gaming or other privileged licenses, (c) subject Owner or operator
of the Casino to any disciplinary proceedings by the Gaming Authority, and/or
(d) constitute a violation of the Gaming Laws, then Owner or the operator of the
Casino, as the case may be, may exercise any and all supervisory power with
respect to such Business Personnel relating to their employment with Operator
(which supervisory power may, for the sake of clarity, include absolute
authority to hire, fire, and discipline the individual).

5.3.2 Operator or its Affiliate shall recruit, screen, appoint, hire, pay,
train, supervise, instruct and direct the Business’s general manager and
department heads, and they, or other Business Personnel to whom they may
delegate such authority, shall recruit, screen, appoint, hire, pay, train,
supervise, instruct and direct all other Business Personnel necessary or
advisable for the Operation of the Business and provision of the Pre-Opening
Services, and discipline, transfer, relocate, replace, terminate and dismiss any
Business Personnel. All terms of employment, personnel policies and practices
relating to the Business Personnel shall be established by Operator, including
(a) the terms of employment, including recruiting, screening, appointment,
hiring, compensation, bonuses, severance, pension plans and other employee
benefits, training, supervision, instruction, direction, discipline, transfer,
relocation, replacement, termination and dismissal of Business Personnel, and
(b) the exercise of any rights or remedies under any Applicable Laws (including
the National Labor Relations Act) relating to labor matters in relation to the
Business and the Business Personnel, including union organization, recognition
and withdrawal of recognition, union elections, contract negotiation on a
single-employer or multi-employer basis, grievances, unfair labor practice
charges, strikes and lockouts. Operator shall process the payroll and benefits
for Business Personnel. All Corporate Personnel and other personnel of the
Parties or any of their respective Affiliates who travel to the Business to
perform technical assistance or other services for the Business shall be
permitted to stay at the Business and, subject to reasonable request, use its
Guest Rooms and the F&B Facilities without charge. All Corporate Personnel and
other personnel of Operator or any of its Affiliates, as well as personnel of
Owner and its Affiliates shall be permitted to stay at the Business for business
or non-business purposes and use its Guest Rooms and the F&B Facilities at
reduced rates in accordance with policies with respect to such stays in effect
from time to time that are applicable to the Operator Facilities.

 

18



--------------------------------------------------------------------------------

5.3.3 All Business Personnel, including the Executive Staff, shall be employees
of Operator, F&B Employer or their respective Affiliates and shall be supervised
by Operator, though compensation for such work will be considered an Operating
Expense of the Business (regardless of whether Operator, F&B Employer or an
Affiliate thereof is the respective legal employer); provided, however, that if
Business Personnel are assigned to staff the Casino pursuant to the Employee
Lease Agreement, then, although such Business Personnel shall remain employees
of Operator, both their supervision and the accounting treatment of their
compensation shall be governed by the Employee Lease Agreement. Operator shall
have the authority to make decisions regarding the wages and benefits of
Business Personnel consistent with the wages and benefits offered to employees
of Operator’s other comparable local managed properties (if any), provided that
the cost of such wages and benefits are within the approved Operating Plan.
Operator shall not be required to advance its own funds but instead Operator may
reimburse itself and/or F&B Employer or other Affiliates from the Operating
Account for, the total aggregate compensation (including, without limitation,
fringe benefits, payroll taxes, workers compensation, and performance bonuses)
paid or payable to overtime exempt and nonexempt Business Personnel. Subject to
the foregoing and provided that there are adequate funds available to the
Business to cover all Business Personnel related expenses when due, Operator,
F&B Employer or their respective payroll Affiliate (as applicable) shall pay all
compensation to all Business Personnel. Subject to applicable labor and
employment laws and collective bargaining agreements, Operator (or at Operator’s
direction, F&B Employer) has the right to employ additional part-time personnel
from other properties Operator is managing (or may in the future manage) to
provide such services to the Hotel as deemed necessary by Operator, as long as
the cost for such work is in accordance with the approved Operating Plan and
this Agreement. Owner and its Affiliates may allocate certain expenses of
employees and/or consultants to the Premises as they deem necessary, in their
reasonable discretion, which expenses shall be an Operating Expense, provided
that the cost of such expenses (i) are within the approved Operating Plan and
(ii) shall not be counted as an Operating Expense for purposes of calculating
Gross Operating Profit.

5.3.4 In consultation with Owner, Operator shall have the authority to negotiate
with any labor union lawfully entitled to represent such Business Personnel,
with respect to collective bargaining agreements or labor contracts; provided,
however, that final approval of such agreements is subject to the advance
approval of Owner.

5.3.5 Owner may require Operator to hire certain Business Personnel to provide
additional accounting and finance support as Owner reasonably determines is
necessary to comply with Applicable Law, including any reporting obligations
thereunder, the cost of which shall be an Operating Expense so long as the
position(s) is contemplated in the approved Operating Plan or otherwise agreed
to by Owner and Operator.

5.4 Bank Accounts.

5.4.1 Administration of Bank Accounts. Operator shall establish and administer
the bank accounts listed in this Section 5.4 (the “Bank Accounts”) on Owner’s
behalf at a bank or banks selected by Owner. All Bank Accounts shall be
established in the name of the Business and shall use the taxpayer
identification number of Owner. The Bank Accounts may include:

(a) one or more accounts for the purposes of depositing all funds received in
the Operation of the Business and paying all Operating Expenses and all fees and
other amounts due to Operator under this Agreement (collectively, the “Operating
Account”);

 

19



--------------------------------------------------------------------------------

(b) one or more accounts into which amounts sufficient to cover all Business
Personnel Costs shall be deposited from time to time by Operator (by transfer of
funds from the Operating Account) or Owner (if sufficient funds are not then
available in the Operating Account) (collectively, the “Payroll Account”);

(c) a separate interest-bearing account into which the Reserve Fund
Contributions shall be deposited from time to time by Operator (by transfer of
funds from the Operating Account) or Owner (if sufficient funds are not then
available in the Operating Account) in accordance with Section 5.2.3 (the
“Reserve Fund”);

(d) a separate interest-bearing account into which funds up to the amount of the
Working Capital Reserve Requirement shall be deposited from time to time by
Operator (by transfer of funds from the Operating Account) or Owner in
accordance with Section 5.5 (the “Working Capital Reserve”); and

(e) such other accounts as Operator deems necessary or desirable.

5.4.2 Authorized Signatories. Subject to the terms of this Agreement, Operator’s
and Owner’s designees shall be authorized to draw funds from the Bank Accounts,
it being understood that Owner’s designees may only do so upon Owner providing
Operator with reasonable prior written notice of any draw by Owner’s designees.
Operator shall be entitled to make deposits in all of the Bank Accounts in
accordance with this Agreement and Operator’s standard accounting policies and
practices. Operator shall establish reasonable controls to ensure accurate
reporting of all transactions involving the Bank Accounts and, if Operator deems
necessary or advisable, the Bank Accounts shall require positive pay and
electronic reconciliation features to reduce possibilities of fraud.

5.4.3 Liability for Loss in Bank Accounts. Owner shall bear all losses suffered
in any of the Bank Accounts, or in any investment of funds into any such Bank
Account, and Operator shall have no liability or responsibility for such losses,
except to the extent due to Operator’s Gross Negligence or Willful Misconduct.

5.4.4 Disbursement of Funds to Owner. Unless the Parties agree otherwise, on or
about the 25th day of each calendar month, Operator shall disburse to Owner, as
directed by Owner, any funds remaining in the Operating Account at the end of
the immediately preceding month after: (a) payment of all Operating Expenses,
including the Third Person Concept Distributions; (b) payment of all other
amounts payable from the Operating Account in accordance with this Agreement;
(c) deposit of the Reserve Fund Contribution due for such month in the Reserve
Fund, and any deficiencies in the Reserve Fund; (d) deposit of the Working
Capital Contribution due for such month in the Working Capital Reserve, and,
starting in the seventh operating month after the Renovation End Date, any
deficiencies in the Working Capital Reserve; and (e) retention by Operator of an
amount sufficient to cover: (i) all accrued but

 

20



--------------------------------------------------------------------------------

unpaid amounts of the Base Fee, any Incentive Fee, any Centralized Services
Charges, any Event Sales Commissions, and Reimbursable Expenses; (ii) all known
and reasonably foreseeable Operating Expenses payable under this Agreement for
the ensuing month; (iii) any other amounts necessary to maintain the Operating
Standard and comply with, and cure or prevent any violation of, any Applicable
Law; (iv) an amount of working capital as reasonably determined to be prudent by
Operator to provide reserves for emergency expenditures or Operating Expenses
payable less frequently than monthly or to cover anticipated operating
shortfalls; and (v) such other amounts as may be agreed to by the Parties from
time to time. Any amounts remaining in the Operating Account on the expiration
or termination of this Agreement shall be disbursed to Owner; provided, however,
that Operator may deduct and retain prior to such disbursement all amounts owed
by Owner to Operator and its Affiliates under this Agreement.

5.5 Funds for Operation of the Business.

5.5.1 Initial Working Capital. In furtherance of Owner’s obligations under this
Section 5.5, Operator shall provide to Owner at least 90 days prior to the
Renovation End Date (and updated as necessary thereafter) an estimate of (a) the
amount of initial working capital required for the commencement of Operations at
the Business, including without limitation the working capital required to fund
initial food and beverage inventories, initial minibar inventories, initial
retail inventories and initial house bank balances, and (b) the Business’s
working capital requirements for at least the first month of Operation and for
such longer period as Operator may reasonably determine based on the Operator’s
estimate of the Business’s cash flow and the time of year in which the
Renovation End Date occurs ((a) and (b) above, the “Initial Working Capital”).
In addition, the Working Capital Reserve shall at all times have on deposit not
less than $* * * (the “Working Capital Reserve Requirement”). The Working
Capital Reserve shall be funded initially as follows: For the first 12 operating
months following the Renovation End Date, Operator shall set aside on a monthly
basis an amount equal to the Working Capital Contribution by transferring funds
from the Operating Account to the Working Capital Reserve, until such time as
funds equal to the Working Capital Reserve Requirement are on deposit in the
Working Capital Reserve, at which time Operator shall suspend the transferring
of such funds. If, at the end of such 12-month period, the Working Capital
Reserve does not have on deposit funds equal to the Working Capital Reserve
Requirement, Owner shall, prior to the end of the next succeeding month, deposit
in the Working Capital Reserve such funds as are needed to ensure that the
Working Capital Reserve holds fund equal to the Working Capital Reserve
Requirement. All interest earned on the Working Capital Reserve shall be
credited to the Working Capital Reserve. If funds in the Operating Account are
not sufficient for the operation and maintenance of the Hotel and compliance
with the Operating Standard, Applicable Law and the implementation of the
Operating Plan, Operator may apply funds in the Working Capital Reserve thereto.
After the initial funding of the Working Capital Reserve hereunder, any
deficiencies in the Working Capital Reserve shall be funded by deposit from the
Operating Account in accordance with Section 5.4.4 or by a Fund Request pursuant
to, and in accordance with, Section 5.5.2.

5.5.2 Additional Funds. In furtherance of Owner’s obligations under this
Section 5.5, if Operator reasonably determines at any time during the Operating
Term that (a) the available funds in the Operating Account are insufficient to
allow for the uninterrupted and efficient Operation of the Business in
accordance with this Agreement, (b) the available funds in

 

21



--------------------------------------------------------------------------------

the Working Capital Reserve are less than the Working Capital Reserve
Requirement, or (c) the available funds in the Reserve Fund are insufficient to
allow for payment of all Capital Improvements then contemplated in the Operating
Plan or otherwise approved by Owner or authorized in this Agreement, Operator
shall notify Owner of the existence and amount of the shortfall (a “Funds
Request”), and Owner shall (i) in the case of a Funds Request arising under
clause (a) of the foregoing, deposit into the Operating Account operating funds
sufficient in amount (after taking into account funds in the Operating Account
from operation of the Business) to constitute normal working capital for the
uninterrupted and efficient operation of the Business for the next 60 days,
including the payment of all Operating Expenses, (ii) in the case of a Funds
Request arising under clause (b) of the foregoing, deposit in the Working
Capital Reserve funds sufficient in amount (after taking into account funds in
the Working Capital Reserve) to meet the Working Capital Reserve Requirement, or
(iii) in the case of a Funds Request arising under clause (c) of the foregoing,
deposit in the Reserve Fund an amount sufficient (after taking into account
funds in the Reserve Fund) to allow for payment of all Capital Improvements then
contemplated in the Operating Plan or otherwise approved by Owner or authorized
in this Agreement. In all cases, Owner shall deposit the required amounts within
20 days after the delivery of the Funds Request.

5.5.3 Failure to Provide Funds. If Owner fails to deposit all or any portion of
the Initial Working Capital or the amounts required pursuant to a Funds Request,
such failure shall be an Event of Default by Owner without any requirement for
further notice to Owner by Operator and Operator shall have no liability under
this Agreement for its inability to perform as Operator under this Agreement as
a result of such failure. Operator shall be relieved from its obligations to
operate the Hotel in compliance with the Operating Standards and in accordance
with this Agreement whenever and to the extent Operator is prevented or
restricted from doing so by reason of Owner’s failure to provide sufficient
funds to operate the Business in accordance with this Agreement (including
without limitation by reason of Owner’s failure to comply with the Physical
Brand Standards but subject to the limitations set forth in Sections 5.2.2 and
6.2). All costs and expenses of operating the Business shall be payable out of
funds from the operation of the Hotel or which are otherwise provided by Owner.
In no event shall Operator be obligated to pledge or use its own credit or
advance any of its own funds to pay any such costs or expenses for the Hotel.

5.6 Purchasing.

5.6.1 Purchasing Programs. Operator or its Affiliates may, in its discretion,
make purchasing programs available to the Operator Facilities (each, a
“Purchasing Program”). Subject to the Operating Plan, Operator may elect, in its
discretion, but subject to the terms of this Section 5.6, to purchase any FF&E
and Supplies for the Operation of the Business from a Purchasing Program
maintained by Operator or its Affiliates; provided, however, that the prices and
terms of the FF&E and Supplies to be purchased under such Purchasing Program are
competitive with the prices and terms of goods and services of equal quality
available from other suppliers. Owner acknowledges and agrees that Operator and
its Affiliates shall have the right to terminate all or any portion of any such
Purchasing Program from time to time upon 60 days’ notice to Owner.

5.6.2 * * *

 

22



--------------------------------------------------------------------------------

5.7 Use of Affiliates by Operator. In performing its obligations under this
Agreement, Operator from time to time may use the services of one or more of its
Affiliates, provided that any contract with an Affiliate of the Operator shall
be subject to the consent of Owner in accordance with Section 2.2.1.

5.8 Limitation on Operator’s Obligations.

5.8.1 Availability of Sufficient Funds. Operator’s obligations under this
Agreement are subject in all respects to the availability of sufficient funds
from the Operation of the Business, or which are otherwise provided by Owner.
Except as otherwise expressly provided in this Agreement, all costs and expenses
of Operating the Business shall be payable out of funds from the Operation of
the Business, or which are otherwise provided by Owner. In no event shall
Operator be obligated to pledge or use its own credit or advance any of its own
funds to pay any such costs or expenses for the Business. Accordingly,
notwithstanding anything to the contrary in this Agreement, Operator shall be
relieved from its obligations to operate the Business in compliance with the
Operating Standard and in accordance with this Agreement whenever and to the
extent that Operator is prevented or restricted from doing so by reason of
(a) the occurrence of a Force Majeure Event or (b) Owner’s breach of any term of
this Agreement (including Owner’s obligation to provide sufficient funds as
required under this Agreement). In the event of Owner’s failure to comply with
this Section 5.8 or Section 5.5.1, and Operator elects to exercise its rights
and remedies pursuant to Section 16.1 hereunder, the time periods set forth in
Section 16.3 shall be reduced at Operator’s option to the number of days
Operator reasonably believes the available funds will permit Operator to operate
the Hotel in accordance with the Operating Standard.

5.8.2 Pre-Existing Conditions and External Events. If any environmental,
construction, personnel, real property-related or other problems arise at the
Business during the Operating Term that (a) relate to the Operation or condition
of the Business, or activities undertaken on the Premises, prior to the
Operating Term or (b) are caused by or arise from sources off of the Premises or
existing prior to the Effective Date, Operator’s services under this Agreement
shall not extend to management of any remediation, abatement or other correction
of such problems, and Owner shall retain full managerial and financial
responsibility and liability for and control over the remediation, abatement and
correction of such problems, and shall take such actions in a timely manner with
as little disturbance or interruption of the use and enjoyment of the Business
as practicable.

5.9 No Third-Party Operated Areas. The Parties acknowledge that all areas and
aspects of the Business shall be operated by Operator pursuant to this Agreement
unless otherwise agreed upon by the Parties. Without limiting the foregoing,
Owner shall not lease the parking facilities to any third Person or otherwise
limit the Business’s use of the parking facilities resulting in parking
insufficient for the Operation of the Business.

5.10 Compliance with Applicable Laws. Notwithstanding anything in this Agreement
to the contrary, each of Operator’s rights, authority, and obligations with
respect to the operation of the Business shall at all times remain subject to
Owner’s reservation of such rights, authority, and obligations as are (or may in
the future be) required by Applicable Laws (including without limitation Gaming
Laws). Without limiting the generality of the foregoing,

 

23



--------------------------------------------------------------------------------

Owner may at any time access, or give any duly credentialed representative of
any agency charged with enforcement of any Applicable Laws permission to access,
any portion of the Premises.

ARTICLE 6

RENOVATION OF THE BUSINESS

6.1 Renovation. Owner shall be solely responsible for the design and
configuration of the Premises, its facilities, building systems, the FF&E, and
improvements or alterations thereto or renovations or replacements thereof.
Owner shall develop, construct, complete, furnish and equip the Premises in
accordance with the terms and conditions of the Development Management
Agreement.

6.2 Physical Brand Standards. Operator hereby acknowledges and agrees (i) that
an Affiliate of Operator is the Development Manager and, in such capacity, is
acting as manager of the Renovation under the Development Management Agreement,
and (ii) that a Renovation of the Business in accordance with the terms and
conditions of the Development Management Agreement including the Project
Program, Project Plan, Project Schedule, and Project Budget (each as defined in
the Development Management Agreement) will comply with the Physical Brand
Standards. If Operator determines at any time during the term hereof that the
Business is no longer in compliance with the Physical Brand Standards, then
Operator shall notify Owner thereof. Such notification shall be accompanied by a
proposal for further renovating the Premises, its facilities, building systems,
and FF&E in order to comply with the Physical Brand Standards. Owner shall
determine whether to implement such further renovations in its sole and absolute
discretion after consultation with the Operator. If the Hotel or the F&B
Facilities are operated under newly developed brands, Operator shall consult
with Owner and Development Manager to determine appropriate quality and design
standards for such brands.

6.3 Pre-Opening Services. Owner acknowledges and agrees that Operator’s services
under this Agreement do not include any services applicable to the Renovation
other than customary “pre-opening” services, including, but not limited to, the
following: (i) consultation with Owner and Development Manager regarding the
selection of final fixtures, furnishings and finishes for the Business to
confirm that the same comply with the Physical Brand Standards,
(ii) consultation with Owner and Development Manager regarding layout, wiring
recommendations and management of vendors, analysis of bids, and on-site
inspection of technical systems, including, but not limited to, computer
network, telephone system, in-room cable television and internet services, and
property management software; provided that such services shall be limited to
confirming the functionality of such systems, their integration into operations,
and their conformity with the Physical Brand Standards, and (iii) purchasing on
Owner’s behalf (either directly or through purchasing agents) any of the
following items that have not already been procured, or that are not intended to
be procured, by Owner or Development Manager: (A) initial FF&E,
(B) non-consumable items used in, or held for storage for use in (or, if the
context so dictates, required in connection with), the Operation of the
Business, or (C) consumable items used in, or held for storage for use in (or,
if the context so dictates, required in connection with), the Operation of the
Business, including food and beverages, fuel, soap, shampoo, toiletries and
other guest amenities, cleaning materials, printed materials, matches, napkins,
stationary, and similar items (collectively, the “Pre-Opening

 

24



--------------------------------------------------------------------------------

Services”). All Pre-Opening Services shall be detailed in the Operating Plan(s)
applicable to the Renovation and shall be approved by Owner pursuant to
Section 5.1.2 hereof. Operator shall use its commercially reasonable efforts to
select a general manager no more than 24 months prior to the Anticipated
Renovation End Date in order to oversee the Pre-Opening Services and the
selection and recruiting of other Business Personnel in accordance with
Section 5.3 hereof.

ARTICLE 7

PROPRIETARY RIGHTS

7.1 Use of Hotel Name and Brand and F&B Brands. Owner hereby grants to Operator
the exclusive right, authority, discretion and duty, and instructs Operator to
take all such actions on behalf, and for the benefit, of Owner to Operate the
Business under the Hotel Name. The Parties acknowledge that the brand for the
Hotel shall be the SLS Brand. The SLS Brand will be licensed to Owner (the “SLS
Brand License”) pursuant to this Agreement and the SLS Brand License Agreement
of even date herewith between Owner and an Affiliate of Operator (the “SLS Brand
License Agreement”). The Parties acknowledge that the F&B Facilities will be
operated under the F&B Brands or such other brands as Owner shall determine. The
F&B Brands will be licensed to Owner pursuant to this Agreement and the F&B
Brand License.

7.2 Trademark Licenses.

7.2.1 Pursuant to the SLS Brand License Agreement, Affiliate(s) of Operator
shall (i) grant Owner a license to operate the Business as an SLS brand hotel
called “SLS Las Vegas” (or such other name as agreed upon by Owner and Operator
using words of similar import) using the Trademarks associated with the SLS
Brand including all derivations of any of the foregoing (the “Hotel Licensed
Trademarks”); (ii) grant Owner the right to use any Identifiers associated with
the Hotel Licensed Trademarks; and (iii) grant Owner the right to use Operator
Proprietary Information in the operation of the Business as Operator deems
appropriate or advisable. Operator shall have the exclusive right to determine
(A) the form of presentation of any Operator Proprietary Information used in the
operation of the Business, including the marketing, sales, advertising and
promotion of the Business, any goods or services relating to the Business and
any signage for the Business; and (B) reasonable operating standards consistent
with the Operating Standard for the use of the Operator Proprietary Information
for the Business, subject, in each case, to the approval of Owner, in its sole
discretion, where the cost of any of the foregoing would increase from amounts
set forth in the approved Operating Plan on account of the form of presentation
of the Operator Proprietary Information or the operating standards related
thereto. Operator shall Operate the Business in compliance with the SLS Brand
License and shall not take any action, or omit to take any action, in connection
with the Operation of the Business that would result in a default by Owner under
the SLS Brand License. Operator acknowledges and agrees that (x) in the event of
a Transfer Owner may transfer its right, title and interest in the SLS Brand
License and the Hotel Licensed Trademarks to the successor of the Business as
part of the transfer, so long as the successor of the Business is not a
Competitor, and the SLS Brand License shall include provisions allowing for such
transfers, or (y) in the event Owner or its successor-in-interest exercises its
rights pursuant to Section 16.6, Operator shall enter into the agreement
attached hereto as Exhibit B (the “SLS Brand Non-Managed License Agreement”)
with such successor of the Business as part of the Transfer, pursuant to which
such successor shall pay to Licensor (as defined thereunder) a license fee in
the amount of * * * and * * * percent (* * *%) of * * *.

 

25



--------------------------------------------------------------------------------

7.2.2 Pursuant to a license agreement between Owner and Affiliate(s) of Operator
attached hereto as Exhibit C (the “F&B Brand License”), Operator shall grant
Owner (i) a license to operate the F&B Facilities under the F&B Brands (or such
other names as agreed upon by Owner and Operator using words of similar import
to the names set forth in the definition of “F&B Brands”) using the Trademarks
associated with the F&B Brands including all derivations of any of the foregoing
(the “F&B Licensed Trademarks”); (ii) the right to use any Identifiers
associated with the F&B Licensed Trademarks; and (iii) the right to use Operator
Proprietary Information in the operation of the F&B Facilities as Operator deems
appropriate or advisable. Operator shall have the exclusive right to determine
(A) the form of presentation of any Operator Proprietary Information used in the
operation of the F&B Facilities, including the marketing, sales, advertising and
promotion of the F&B Facilities, any goods or services relating to the F&B
Facilities and any signage for the F&B Facilities; and (B) reasonable operating
standards consistent with the Operating Standard for the use of the Operator
Proprietary Information for the F&B Facilities, subject, in each case, to the
approval of Owner, in its sole discretion, where the cost of any of the
foregoing would increase from amounts set forth in the approved Operating Plan
on account of the form of presentation of the Operator Proprietary Information
or the operating standards related thereto. Operator shall Operate the F&B
Facilities in compliance with the F&B Brand License and shall not take any
action, or omit to take any action, in connection with the Operation of the F&B
Facilities that would result in a default by Owner under the F&B Brand License.
Operator acknowledges and agrees that in the event of a Transfer of the
Business, Owner may transfer its right, title and interest in the F&B Brand
License and the F&B Licensed Trademarks to the successor of the Business as part
of the Transfer if Operator or its Affiliates continue to operate the F&B
Facilities after such Transfer pursuant to a management agreement and the F&B
Brand License shall include provisions allowing for such transfer. In the event
Operator or its Affiliates continue to operate the F&B Facilities after such
Transfer pursuant to a lease, Operator shall grant Owner or its
successor-in-interest, as applicable, a limited license to reference the F&B
Licensed Trademarks for promotional purposes subject to terms and conditions to
be provided by Operator in its reasonable discretion.

7.3 New or Modified Trademarks. Operator may propose one or more new, modified
or replacement Licensed Trademarks for use in the operation of the Business
provided that the implementation of the same with respect to (i) capital
improvements at the Premises shall be subject to the approval of Owner, in its
sole discretion, and without material increase in cost to Owner,
(ii) replacement of any FF&E bearing the Licensed Trademarks shall be subject to
replacement only upon ordinary wear and tear (or as otherwise required by the
terms of this Agreement), and (iii) replacement of operating supplies or
consumables used in the operation of the Business bearing the Licensed
Trademarks shall be subject to replacement only upon the depletion of any such
operating supplies or consumables (as such operating supplies or consumables
would be replenished in the ordinary course of operation of the Business).

7.4 Acknowledgement of Operator’s Rights. Owner acknowledges the rights of
Operator and its Affiliates in and to the Operator Proprietary Information and
agrees that (i) Owner has not acquired, and Owner will not represent in any
manner that Owner has

 

26



--------------------------------------------------------------------------------

acquired, in any manner any ownership rights in the Operator Proprietary
Information; (ii) Operator may use and grant to others the right to use any
Operator Proprietary Information, except as expressly provided otherwise in this
Agreement, Intermediateco’s LLC Agreement, or in any other agreement between
Operator or its Affiliates and Owner or its Affiliates; (iii) the restrictions
and limitations with respect to Owner’s use of the Operator Proprietary
Information under this Agreement apply to all forms and formats, including
print, video, electronic and other media (including Identifiers), and all other
identifications and elements used in commerce; and (iv) all goodwill associated
solely with the SLS Brand or the F&B Brands, including the Licensed Trademarks
(and not associated with the Business or the Premises more generally), is the
property of Operator and its Affiliates and shall inure directly and exclusively
to the benefit of Operator and its Affiliates. Owner shall not use any of the
Operator Proprietary Information in any manner for any purpose whatsoever
without Operator’s prior consent (which may be granted or withheld in its sole
discretion), except that Owner may use Operator Proprietary Information and the
Licensed Trademarks in connection with the Business as expressly provided for
herein and under the SLS Brand License and the F&B Brand License, and Owner may
use any Licensed Trademarks in any trade name or assumed name under which Owner
conducts the Business or in any prospectus, offering circular, financing
document, or marketing materials describing the Business and Owner’s ownership
thereof. Owner acknowledges and agrees that neither a default by Operator under
this Agreement, nor the expiration or termination of this Agreement, shall
confer on Owner or any person claiming by or through Owner, any right or remedy
to use any of the Operator Proprietary Information in the Operation of the
Business or otherwise, except as otherwise provided herein.

7.5 Infringement. Owner agrees that, during the Operating Term and thereafter,
Owner shall not, directly or indirectly, (i) apply for any rights or interests
in the Operator Proprietary Information in any jurisdiction, (ii) infringe
Operator’s rights in the Operator Proprietary Information in any way,
(iii) contest or aid others in contesting the validity, ownership or Operator’s
right to use the Operator Proprietary Information, other than in connection with
a dispute regarding the terms hereof, of the SLS Brand License, the F&B Brand
License, or any other agreement between Operator or its Affiliates and Owner or
its Affiliates, or (iv) take any other action in derogation of the Operator
Proprietary Information. Owner, promptly upon obtaining knowledge thereof, shall
notify Operator of any unauthorized attempt to use any of the Operator
Proprietary Information, including any colorable variation of the Licensed
Trademarks, or any legal action instituted against Owner with respect to any
Operator Proprietary Information. Owner shall assist Operator and its Affiliates
in taking such action as Operator reasonably may request to stop such
activities, but shall take no action nor incur any expenses on Operator’s behalf
without Operator’s prior written approval (nor shall Operator take any action or
incur any expense on Owner’s behalf without Owner’s prior written approval).
Operator shall have the right to select legal counsel and control all litigation
with respect to any action brought against Operator by a third party with
respect to the Operator Proprietary Information. In the event Operator
undertakes the defense or prosecution of any litigation relating to the Operator
Proprietary Information, Owner shall execute such documents reasonably required,
and take or not take such other actions as may reasonably be necessary, to carry
out such defense or prosecution, all at no cost to Owner. Notwithstanding
anything to the contrary in the foregoing, (x) if Owner notifies Operator of any
unauthorized attempt to use any of the Operator Proprietary Information in a
manner detrimental to the Business and Operator fails to take any action to stop
such activities, Owner shall be entitled to take any action to which

 

27



--------------------------------------------------------------------------------

it is legally entitled to prevent any such unauthorized use and Operator shall
assist Owner and its Affiliates in taking such action as Owner may reasonably
request to stop such activities at no cost to Operator; and (ii) Operator shall
not prosecute or defend any Claim involving Operator Proprietary Information
without the approvals required under Section 2.2.1(a) hereof if such Claim
arises out of the Operation of the Business. This Section 7.5 shall survive the
expiration or termination of this Agreement.

7.6 Guest Data. Operator shall maintain as part of the books and records of the
Business any guest profiles, contact information (e.g., addresses, phone
numbers, facsimile numbers and email addresses), histories, preferences and
other information obtained in the ordinary course of business from guests of the
Business during such guests’ patronage of the Business or as a consequence of
such guests’ anticipated or actual patronage of the Business (e.g., through a
reservation, whether or not the reservation system resides on the Premises, and
whether or not the reservation system is owned, operated, licensed, leased or
franchised by Operator) (the “Business Guest Data”). Operator shall make all
Business Guest Data available to Owner and, if so requested by Owner, Owner’s
Affiliates in a useable format to the extent not prohibited by Applicable Law.
During the Operating Term, Operator and the operator of the Casino may use the
Business Guest Data in any reasonable manner, so long as such use will not:
(a) violate the terms of this Agreement, any Applicable Law or any of the
privacy policies of Owner or Operator; (b) interfere with, or be detrimental to
the Operation of the Business by Operator; or (c) interfere with, or be
detrimental to, the financial performance of the Business. Owner shall provide
Operator with such information as Operator shall deem necessary in order to seek
the necessary consent of each customer of the Business to disclose personal data
relating to that customer to Owner, Operator and their Affiliates and to the use
of the personal data to promote and market products and services other than in
the ordinary course of operating the Business. Upon the expiration or earlier
termination of this Agreement, or at other times as may be requested by Owner,
Operator shall provide Owner with a copy of all Business Guest Data maintained
pursuant to this Section 7.6 (whether or not the same overlaps with any Operator
Guest Data). Owner and Operator are each solely responsible for any third-party
claims which arise against it or the other Party as the result of their
respective ownership, dissemination or other use of the Business Guest Data or
the Operator Guest Data. Operator shall be the exclusive owner of any and all
Operator Guest Data and Owner and Operator shall jointly own any and all
Business Guest Data. Operator acknowledges that in the event of a Transfer of
the Business, Owner may transfer its ownership interest in the Business Guest
Data to the successor of the Business as a part of such Transfer. In connection
with any such Transfer, Owner agrees to use commercially reasonable efforts to
obtain an indemnity from the transferee of the Business Guest Data, pursuant to
which such transferee shall indemnify Operator from any loss incurred by
Operator as a result of such transferee’s use of the Business Guest Data, but
only on the condition that Operator agrees to provide a reciprocal indemnity to
such transferee, pursuant to which Operator shall indemnify such transferee from
any loss incurred by such transferee as a result of Operator’s use of the
Business Guest Data.

7.7 Acknowledgment of Owner Proprietary Rights. The Parties acknowledge and
agree that Owner has and shall have (a) exclusive ownership rights in and to
Pre-Effective Date Intellectual Property of Owner (including the Former Hotel
Name) and (b) a joint ownership interest with Operator in and to the Manuals
(but expressly excluding Manuals (or the portions thereof) relating to
proprietary instructions, requirements, guidance or policy statements that are

 

28



--------------------------------------------------------------------------------

specific and unique to the F&B Brands or the SLS Brand) and the Post-Effective
Date Intellectual Property (a) and (b), collectively, the “Owner Proprietary
Rights”). Operator acknowledges and agrees that no default by Owner under this
Agreement, or the expiration or termination of this Agreement, shall confer on
Operator or any Person claiming by or through Operator any right or remedy to
use any of the Owner Proprietary Rights except as otherwise provided herein.
Operator acknowledges that in the event of a Transfer of the Business, Owner may
transfer its ownership interest in the Owner Proprietary Rights to the successor
of the Business as part of such Transfer.

7.8 Acknowledgment of Operator Proprietary Rights. The Parties acknowledge and
agree that Operator and its Affiliates have and shall have (a) exclusive
ownership rights in and to (i) Pre-Effective Date Intellectual Property of
Operator and its Affiliates (ii) the System Improvements and (iii) Operator
Guest Data and (b) a joint ownership interest with Owner in and to the Manuals
and the Post-Effective Date Intellectual Property ((a) and (b), collectively,
the “Operator Proprietary Rights”). Owner acknowledges and agrees that no
default by Operator under this Agreement, or the expiration or termination of
this Agreement, shall confer on Owner or any Person claiming by or through Owner
any right or remedy to use any of the Operator Proprietary Rights except as
otherwise provided herein.

7.9 Improvement to System. All intellectual property rights to the System
Improvements are hereby irrevocably assigned by Owner to Operator and upon
creation shall be and become the exclusive property of Operator, and Owner shall
not have any ownership rights in any System Improvements. Operator may
incorporate any such System Improvements into its system for Operating other
Brand hotels and shall have the exclusive right to all intellectual property
rights in and to the System Improvements, and to register and protect such
System Improvements in Operator’s own name to the exclusion of Owner, who shall
have no rights to use such System Improvements except as specifically granted to
Owner under this Agreement. Owner agrees to execute whatever assignment or other
documents Operator may request to evidence its ownership or to assist Operator
in securing intellectual property rights to the System Improvements.

ARTICLE 8

CONFIDENTIALITY

8.1 Disclosure by Owner. Owner acknowledges that Operator will provide certain
Confidential Information to Owner in connection with the Operation of the
Business, and that such Confidential Information is proprietary to Operator and
its Affiliates, and includes trade secrets. Accordingly, during the term of this
Agreement and thereafter: (a) Owner shall not use the Confidential Information
in any business or capacity unrelated to the Business or Casino, and Owner
acknowledges such use is an unfair method of competition; (b) Owner shall use
all commercially reasonable efforts to maintain the confidentiality of, and
shall not disclose to any third Person (including the media) any Confidential
Information or the terms of this Agreement, except to the operator of the Casino
and to their respective shareholders, partners, trustees, beneficiaries,
directors, officers, employees, agents, legal counsel, accountants and lenders,
but only on a “need to know” basis in connection with the ownership of the
Business and/or operation of the Casino, as applicable; (c) Owner shall not make
unauthorized copies of any portion of the Confidential Information disclosed in
written, electronic or other form; and

 

29



--------------------------------------------------------------------------------

(d) Owner shall make every effort to ensure that none of its shareholders,
partners, members, trustees, beneficiaries, directors, officers, employees,
agents and representatives use, disclose or copy any Confidential Information,
disclose any terms of this Agreement or take any other actions that are
otherwise prohibited under this Section 8.1. Notwithstanding the foregoing, the
restrictions on the use and disclosure of Confidential Information shall not
apply (i) to information or techniques which are or become generally known in
the lodging industry (other than through Owner’s own disclosure), or (ii) to the
extent such disclosure is required under Applicable Laws, including reporting
requirements applicable to public companies (including without limitation
Stockbridge/SBE Investment Company, LLC, a Delaware limited liability company)
or pursuant to applicable Gaming Laws. Owner acknowledges that the disclosure or
unauthorized use of information in violation of this Section 8.1 will cause
irreparable injury to Operator and/or its Affiliates, for which monetary damages
would not provide an adequate remedy. This Section 8.1 shall survive the
expiration or termination of this Agreement.

8.2 Disclosure by Operator. During the term of this Agreement and thereafter,
(a) Operator shall use all commercially reasonable efforts to maintain the
confidentiality of, and not disclose to any third Person (including the media)
any (i) terms of this Agreement or (ii) financial information regarding the
Operation of the Business, except in each case to its shareholders, trustees,
beneficiaries, partners, directors, officers, employees, agents, legal counsel,
accountants and lenders on a “need to know” basis in connection with the
Operation of the Business, and (b) Operator shall make every effort to ensure
that none of its shareholders, partners, members, trustees, beneficiaries,
directors, officers, employees, agents and representatives disclose any terms of
this Agreement or any financial information regarding the Operation of the
Business (except as otherwise permitted hereunder) or take any other actions
that are otherwise prohibited under this Section 8.2. Notwithstanding the
foregoing, the restrictions on disclosure and use of such information shall not
apply (x) to information which is or becomes generally known in the lodging
industry (other than through Operator’s own disclosure), or (y) to the extent
such disclosure is required under Applicable Laws, including reporting
requirements applicable to public companies. Operator acknowledges that the
disclosure or unauthorized use of information in violation of this Section 8.2
will cause irreparable injury to Owner and/or its Affiliates, for which monetary
damages would not provide an adequate remedy. This Section 8.2 shall survive the
expiration or termination of this Agreement.

8.3 Public Statements. The Parties shall cooperate with each other on all press
releases and other public statements relating to the Business and neither Party
shall issue any press release or other public statement relating to the Business
without the prior written approval of the other Party, except for any public
statement required under Applicable Law; provided, however, that (a) any
disclosure made pursuant to a press release, public statement or other
publication or advertisement approved by Owner shall be deemed to constitute
Owner’s approval of any future disclosure related thereto and (b) Owner’s
approval shall not be required for any press release, public statement or other
publication or advertisement issued in connection with Operator’s marketing
activities under Article 9. On or promptly after the Effective Date, Owner shall
provide Operator with a written description of Owner and the Business approved
by Owner for use thereafter by Operator in any press release, public statement
or other publication or advertisement by Operator or its Affiliates. Owner may
from time to time provide Operator with an update of such description. Operator
may from time to time and without Owner’s consent

 

30



--------------------------------------------------------------------------------

make commercially reasonable modifications to such description. With respect to
any public statement required under Applicable Law, the issuing Party and shall
provide the other Party with a reasonable opportunity to review and comment upon
any such statement prior to its issuance. Owner hereby approves any listing of
the Business in print, broadcast and internet media consistent with other
listings therein of the Other Operator Facilities.

ARTICLE 9

MARKETING

9.1 Marketing.

9.1.1 Business Marketing Program. In addition to the Business’s participation in
any Marketing Program included as part of any Centralized Services, Operator
shall develop and implement a marketing program for the Business, which shall
provide for the planning, publicity, internal communications, organizing and
budgeting activities to be undertaken and may include the following:
(a) production, distribution and placement of promotional materials relating to
the Business, including materials for the promotion of employee relations;
(b) development and implementation of promotional offers or programs that
benefit the Business and are undertaken by Operator or by a group of hotels that
includes the Business; (c) attendance of Business Personnel at conferences,
conventions, meetings, seminars and travel congresses; (d) selection of and
guidance to advertising agency and public relations personnel; (e) maximization
of the benefits derived from the Franchise Agreement, and any other franchise,
license or other arrangements for the use of systems and services of any third
party; and (f) preparation and dissemination of news releases for national and
international trade and consumer publications. Operator shall consult and
cooperate with Owner and, if Owner so requests, the operator of the Casino to
ensure that both the Marketing Program included as part of any Centralized
Services and Operator’s marketing program for the Business (as described in the
preceding sentence) shall not violate Applicable Laws (including without
limitation applicable Gaming Laws). Owner shall not publish any advertising
materials or otherwise implement any marketing, advertising or promotion program
relating to the Business without Operator’s prior written approval. Owner
acknowledges and agrees that the Business will operate as part of the “SBE Hotel
Group” or “SBE” collection of properties. The SBE affiliation will be identified
by Operator and its Affiliates in: (i) signage, menus and other printed
materials at the Business; (ii) in print, broadcast and internet media relating
to the Business; and (iii) the web sites of the Business and SBE.

9.1.2 Development and Implementation. The development and implementation of the
Business’s marketing program shall be effected substantially by Business
Personnel, with periodic assistance from Corporate Personnel with marketing and
sales expertise. Any such assistance provided by Corporate Personnel shall be at
no cost to Owner or the Business for such personnel’s time, but Owner shall pay
for the reasonable out-of-pocket expenses (as Reimbursable Expenses) incurred by
Operator in connection with such assistance and as provided for in the Operating
Plan. The Business’s specific marketing program shall comply with the sales,
advertising and public relations policies and guidelines and corporate identity
requirements established by Operator, as they may be modified from time to time.
Operator shall have the right to engage a Person on behalf of Owner to perform
such marketing and public relations activities for the Business pursuant to this
Article 9.

 

31



--------------------------------------------------------------------------------

9.2 Content. Operator shall have the right to obtain, or at the request of
Operator, Owner shall obtain and provide to Operator, updated photographs,
descriptive content and other media, such as video and floor plans, of the
Business (collectively, “Content”) from time to time, but not less frequently
than every two years, in accordance with the Operating Plan and Operator’s
specifications for Content. If Owner obtains Content, Owner shall ensure that
any such Content includes unlimited usage rights for the benefit of Operator.

ARTICLE 10

BOOKS AND RECORDS

10.1 Maintenance of Books and Records. Operator shall keep books of account and
other records relating to or reflecting the results of the Operation of the
Business in accordance with GAAP and, to the extent applicable, the Uniform
System, consistent with the then existing policies and standards applicable to
Operator Facilities. All books of account and other financial records of the
Business shall be available to Owner at all reasonable times for examination,
audit, inspection and copying.

10.2 Financial Reports. Operator shall cause to be prepared and delivered to
Owner reasonably detailed monthly and quarterly operating reports, based on
information available to Operator, in conformity with GAAP, that reflect the
operational results of the Business for each month and quarter of each Operating
Year. Operator shall deliver each operating report to Owner on or before the
20th day of the month following the month (or partial month) or quarter (or
partial quarter) to which such operating report relates. The reports shall be in
a format reasonably requested by Owner or any Mortgagee (the “Operating
Reports”). At a minimum, the Operating Reports shall include: (a) a balance
sheet including current period and prior year-end comparisons and differences in
reasonable detail; (b) an income and expense statement for such period and for
the elapsed portion of the current Operating Year through the end of such
period; (c) a statement of net cash flow from operations in reasonable detail
for such period and such elapsed portion of the current Operating Year through
the end of such period; (d) a statement showing the calculation of the amount of
the Base Fee, any Incentive Fee, any Centralized Services Charges, any Event
Sales Commissions, the amount of any discounts given under the Operator
Preferred Program, the Reimbursable Expenses, any fees, costs or reimbursements
paid pursuant to the Franchise Agreement during such period, and any other
amounts payable to Operator or its Affiliates; (e) a schedule of Centralized
Services provided and the allocation of Centralized Services Charges thereto,
including back-up documentation with respect to such Centralized Services
Charges; (f) a schedule of capital expenditures for all Capital Improvements;
(g) a narrative summary of performance, material events, and proposed changes to
marketing or strategy; (h) a reforecasted Operating Plan including actual
results plus projected results for the period showing in reasonable detail,
items budgeted, actual expenditures to date and the amount of expenditures
projected for completion; and (i) copies of any written (including electronic)
correspondence and notices, and summaries of any oral communications, between
Operator or its Affiliates and the franchisor or licensor under the Franchise
Agreement, and any other franchisor, licensor or other party entering into a
similar agreement relating to the Hotel or its operations. The Operating Reports
also shall set forth variances that have occurred and that are anticipated
between the applicable Operating Plan and actual results in a variance report
(along with the statements mentioned above) with a written explanation of such
variances.

 

32



--------------------------------------------------------------------------------

10.3 Certified Financial Reports. Operator shall cause to be prepared and
delivered to Owner no later than March 1 of each Operating Year (beginning with
March 1 of the second Operating Year, for the first Operating Year), together
with an opinion thereon rendered by a firm of independent certified public
accountants of recognized standing in the hotel industry as approved by Owner,
financial statements for the preceding Operating Year (consisting of a balance
sheet, a statement of earnings and retained earnings and a statement of cash
flows), which shall fairly present, in conformity with GAAP, the financial
position, results of operations and cash flows of the Business for the Operating
Year then ended (the “Certified Financial Statements”). Notwithstanding the
foregoing, Operator shall not be obligated to prepare such statements if Owner
does not supply all information necessary for Operator to cause the Certified
Financial Statements to be prepared and delivered, or such information is not
otherwise available to Operator. Nevertheless, Owner shall deliver to Operator
any similar financial statements that Owner causes to be prepared. The Certified
Financial Statements delivered pursuant to this Section 10.3, and all
information therein, shall be binding and conclusive on the Parties unless,
within 180 days after the delivery of such statements to the Parties, either
Party shall deliver written notice to the other Party of its objection thereto,
setting forth in reasonable detail the nature of such objection.

ARTICLE 11

TRANSFER

Except for Permitted Transfers or as otherwise expressly provided in this
Agreement, neither Party may cause, permit or suffer a Transfer, whether
directly or indirectly, or in violation of Gaming Laws, without the prior
consent of the other Party, which may be withheld in such Party’s sole and
absolute discretion; provided, however, that this provision will not apply to
any direct or indirect Transfer of an ownership interest in Owner. Any Transfer
by a Party in violation of the terms of this Article 11 shall be void and of no
force or effect as between the Parties and shall constitute an Event of Default
governed by the terms of Article 16. No Transfer shall relieve the transferor of
any of its obligations prior to such Transfer; provided, however, that in the
event of a Transfer with respect to the Business, the assignee shall succeed to
and assume responsibility for all obligations and liabilities including
vacation, sick leave, severance and other benefits based on length of service
accrued for Business Personnel as of the effective date of the Transfer of the
Business. No Transfer of an interest in this Agreement shall be effective until
the assignee has executed an assumption agreement assuming the transferor’s
obligations under this Agreement arising after the effective date of such
Transfer.

ARTICLE 12

INSURANCE AND INDEMNIFICATION

12.1 Insurance.

12.1.1 Insurance Policies. Owner shall obtain and maintain the insurance
policies required under the Insurance Requirements.

12.1.2 Evidence of Insurance. Owner shall provide Operator with insurance
certificates evidencing that the insurance policies comply with the Insurance
Requirements. The insurance certificates shall be provided to the other Party as
soon as practicable prior to (a) the

 

33



--------------------------------------------------------------------------------

effective date of coverage for a new insurance policy or (b) the date of renewal
for an existing insurance policy. In addition, upon a Party’s request, the other
Party promptly shall provide to the requesting Party a schedule of insurance
obtained by such Party, listing the insurance policy numbers, the names of the
insurers, the names of the Persons insured, the amounts of coverage, the
expiration dates and the risks covered thereunder.

12.1.3 Payment of Premiums. Operator shall have the right to pay premiums for
any insurance required to be maintained under this Section 12.1 using funds from
the Operating Account.

12.2 Waiver of Liability.

12.2.1 WAIVER OF LIABILITY. AS LONG AS A PARTY AND ANY AFFILIATES REQUESTED BY
SUCH PARTY ARE A NAMED INSURED OR ADDITIONAL INSURED UNDER THE OTHER PARTY’S
INSURANCE POLICIES, OR THE POLICIES OTHERWISE PERMIT IF SUCH PARTY OR ITS
AFFILIATES ARE NOT SO NAMED, SUCH PARTY HEREBY RELEASES THE OTHER PARTY, AND ITS
AFFILIATES, AND ITS AND THEIR TRUSTEES, BENEFICIARIES, DIRECTORS, OFFICERS,
EMPLOYEES AND AGENTS, AND THE SUCCESSORS AND ASSIGNS OF EACH OF FOREGOING, FROM
ANY AND ALL LIABILITY, DAMAGE, LOSS, COST OR EXPENSE INCURRED BY THE RELEASING
PARTY, WHETHER OR NOT DUE TO THE NEGLIGENT OR OTHER ACTS OR OMISSIONS OF THE
PERSONS SO RELEASED TO THE EXTENT SUCH LIABILITY, DAMAGE, LOSS, COST OR EXPENSE
IS COVERED BY THE INSURANCE POLICIES OF THE RELEASING PARTY.

12.2.2 Reliance on Owner’s Advisors. Owner acknowledges that neither Operator
nor any insurance broker that Operator or its Affiliates may retain makes any
representation, warranty or guaranty whatsoever regarding: (a) the advisability
or sufficiency of the insurance required or obtained under this Agreement;
(b) whether the insurance made available under the insurance program maintained
by Operator or its Affiliates is sufficient to protect Owner, the Business and
its Operations against all liability, damage, loss, cost or expense that might
be incurred; or (c) any other insurance that Owner should consider for the
protection of Owner, the Business and its Operations, and Owner agrees to rely
exclusively on its own insurance advisors with respect to all insurance matters.

12.3 Indemnification.

12.3.1 Indemnification by Owner. Subject to Sections 12.3.3 and 12.3.4, Owner
shall defend, indemnify, and hold harmless Operator and its Affiliates, and
their respective trustees, beneficiaries, directors, officers, partners,
members, managers, employees and agents, and the successors and assigns of each
of the foregoing (collectively, the “Operator Indemnified Parties”) for, from
and against any and all Claims, except to the extent such Claims are caused by
Operator’s Gross Negligence or Willful Misconduct.

12.3.2 Indemnification by Operator. Subject to Sections 12.3.3 and 12.3.4,
Operator shall defend, indemnify, and hold harmless Owner and its Affiliates
(including, for the sake of clarity, any Affiliate that operates the Casino),
and their respective trustees, beneficiaries,

 

34



--------------------------------------------------------------------------------

directors, officers, partners, members, managers, employees and agents, and the
successors and assigns of each of the foregoing (collectively, the “Owner
Indemnified Parties”) for, from and against any and all Claims that any Owner
Indemnified Parties incur to the extent caused by Operator’s Gross Negligence or
Willful Misconduct.

12.3.3 Insurance Coverage. Notwithstanding anything to the contrary in this
Section 12.3, the Parties shall look first to the appropriate insurance
coverages in effect pursuant to this Agreement prior to seeking indemnification
under this Section 12.3 in the event any claim or liability occurs as a result
of injury to persons or damage to property, regardless of the cause of such
claim or liability; provided, however, that if the insurance company denies
coverage or reserves rights as to coverage, then the Indemnified Parties shall
have the right to seek indemnification, without first looking to such insurance
coverage. In addition, nothing contained in this Section 12.3 shall in any way
affect the releases set forth in Section 12.2.1.

12.3.4 Indemnification Procedures. Any Indemnified Party shall be entitled, upon
written notice to the Indemnifying Party, to the timely appointment of counsel
by the Indemnifying Party for the defense of any Claim, which counsel shall be
subject to the approval of the Indemnified Party. If, in the Indemnified Party’s
judgment, a conflict of interest exists between the Indemnified Party and the
Indemnifying Party at any time during the defense of the Indemnified Party, the
Indemnified Party may appoint independent counsel of its choice for the defense
of the Indemnified Party as to such Claim. In addition, regardless of whether
the Indemnified Party has appointed counsel or selects independent counsel
(a) the Indemnified Party shall have the right to participate in the defense of
any Claim and approve any proposed settlement of such Claim (unless such
settlement involves only a cash payment) and (b) all reasonable costs and
expenses (excluding attorneys’ fees and cost except for any independent counsel
appointed pursuant to the second sentence) of the Indemnified Party shall be
paid by the Indemnifying Party. If the Indemnifying Party fails to timely pay
such costs and expenses (including attorneys’ fees and costs), the Indemnified
Party shall have the right, but not the obligation, to pay such amounts and be
reimbursed by the Indemnifying Party for the same, together with interest
thereon in accordance with Section 3.5 until paid in full. The Parties hereby
acknowledge that it shall not be a defense to a demand for indemnity that less
than all Claims asserted against the Indemnified Party are subject to
indemnification.

12.3.5 Survival. This Section 12.3 shall survive the expiration or any
termination of this Agreement.

ARTICLE 13

MORTGAGES

13.1 Mortgages. Operator acknowledges that Owner from time to time will obtain
equity and/or debt financing for the development, construction, furnishing,
equipping and/or Operation of the Business. Owner shall have the right to
encumber all of the assets that comprise the Business and assign to any
Mortgagee all of Owner’s right, title and interest in this Agreement as
collateral security for any loan secured by the Mortgage, and Operator agrees
that it shall execute such documents in form and substance reasonably required
by any Mortgagee in connection therewith, including any agreement subordinating
Operator’s rights hereunder.

 

35



--------------------------------------------------------------------------------

13.2 Mortgagee’s Right of Access. Upon reasonable advance notice from a
Mortgagee, Operator shall permit such Mortgagee and its agents and
representatives to enter any part of the Business at any reasonable time for the
purposes of examining or inspecting the Business, or examining or copying the
books and records of the Business; provided, however, that (a) any expenses
incurred in connection with such activities shall be Operating Expenses of the
Business and (b) Owner shall cause such Mortgagee to agree to treat as
confidential (including execution and delivery of a confidentiality agreement
acceptable to Operator) any information such Mortgagee obtains from examining
the books and records of the Business provided by Owner to Operator, including
the Operating Plan.

ARTICLE 14

BUSINESS INTERRUPTION

If the Business is interrupted by any event or peril covered by Business
Interruption Insurance, the proceeds of any such Business Interruption Insurance
shall be deposited in the Operating Account and used by Operator in the same
manner as funds generated from the Operation of the Business are used by
Operator in accordance with this Agreement, including the payment of Operating
Expenses, the Base Fee, any Centralized Services Charges and the Business
Personnel Costs and all other Reimbursable Expenses.

ARTICLE 15

CASUALTY OR CONDEMNATION

15.1 Casualty. If the Business or any significant portion thereof is damaged or
destroyed by a Casualty, Owner may (a) undertake a Restoration that will restore
the Business to the then-current standards of the Business prior to such
Casualty or (b) decide to cease using the building as a hotel and terminate this
Agreement by written notice to Operator within 30 days after such Casualty. If
Owner does not provide such termination notice to Operator within such time
period, this Agreement shall remain in full force and effect and Owner shall be
obligated to perform the Restoration.

15.2 Condemnation. If a Condemnation shall occur as to (a) the entire Business
or Premises or (b) a portion of the Business that makes it imprudent, unsuitable
or commercially impractical to Operate the remaining portion of the Business in
accordance with the Operating Standard, then either Party may terminate this
Agreement upon 90 days written notice to the other Party, without incurring any
further liability or obligation to each other, except for those liabilities and
obligations which expressly or by their nature survive the termination of this
Agreement. If the Condemnation affects only a part of the Business that does not
make it imprudent, unsuitable or commercially impractical to Operate the
remainder of the Business in accordance with the Operating Standard, this
Agreement shall not terminate, and Owner, at its expense and with diligence,
shall undertake a Restoration in compliance with the Operating Standard and as
approved by Operator prior to such Restoration.

 

36



--------------------------------------------------------------------------------

ARTICLE 16

DEFAULTS AND TERMINATIONS

16.1 Event of Default. The following actions or events shall constitute an
“Event of Default” under this Agreement:

(a) a failure by either Party to pay any amount of money to the other Party when
due and payable under this Agreement that is not cured within 10 days after
written notice to the defaulting Party; provided, however, that in accordance
with Section 5.5.3, no such notice or cure period is available in the event that
Owner fails to timely deposit the Initial Working Capital or the amount required
pursuant to a Funds Request;

(b) a failure by either Party to perform any of the other covenants, duties or
obligations set forth in this Agreement to be performed by such Party that has,
or if left uncured will have, a material adverse effect on the Operation of the
Business or the rights and obligations of the other Party and that is not cured
within 30 days following written notice of such default from the non-defaulting
Party to the defaulting Party; provided, however, that if: (i) the default is
not susceptible of cure within a 30 day period; (ii) the default cannot be cured
solely by the payment of a sum of money; and (iii) the default would not expose
the non-defaulting Party to an imminent and material risk of criminal liability
or of material damage to its business reputation, the 30 day cure period shall
be extended if the defaulting Party commences to cure the default within such 30
day period and thereafter proceeds with reasonable diligence to complete such
cure;

(c) a material breach by a Party of any representation or warranty expressly set
forth in this Agreement;

(d) (i) the insolvency of a Party, or a Party’s failure generally to pay its
debts as such debts become due; (ii) a general assignment by a Party for the
benefit of its creditors, or any similar arrangement with its creditors by a
Party; (iii) the entry of a judgment of insolvency against a Party; (iv) the
filing by a Party of a petition for relief under applicable bankruptcy,
insolvency, or similar debtor relief laws; (v) the filing of a petition for
relief under applicable bankruptcy, insolvency or similar debtor relief laws by
any Person against a Party which is consented to by such Party; (vi) the
appointment (or petition or application for appointment) of a receiver,
custodian, trustee, conservator, or liquidator to oversee all or any substantial
part of a Party’s assets or the conduct of its business, (vii) any action by a
Party for dissolution of its operations; or (viii) any other similar proceedings
in any relevant jurisdiction affecting any Party; or

(e) the issuance of a levy or an attachment against all or any portion of the
Business resulting from a final judgment against a Party for which all appeal
periods have expired and which is not fully covered by insurance; or

(f) If either Party assigns or purports to assign any part of its interest in
this Agreement, except in connection with a Permitted Transfer.

 

37



--------------------------------------------------------------------------------

OWNER ACKNOWLEDGES AND AGREES THAT IN NO EVENT SHALL OPERATOR BE DEEMED IN
DEFAULT OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR APPLICABLE LAW SOLELY BY
REASON OF: (I) THE FAILURE OF THE FINANCIAL PERFORMANCE OF THE BUSINESS TO MEET
OWNER’S EXPECTATIONS, INCOME PROJECTIONS OR OTHER MATTERS INCLUDED IN THE
OPERATING PLAN; (II) THE ACTS OF BUSINESS PERSONNEL; (III) THE INSTITUTION OF
LITIGATION OR THE ENTRY OF JUDGMENTS AGAINST OWNER OR THE BUSINESS WITH RESPECT
TO BUSINESS OPERATIONS; OR (IV) ANY OTHER ACTS OR OMISSIONS NOT OTHERWISE
CONSTITUTING A DEFAULT OF OPERATOR’S OBLIGATIONS UNDER THIS AGREEMENT.

16.2 Remedies for Event of Default. Subject to the terms of this Agreement, if
any Event of Default shall have occurred, the non-defaulting Party shall have
the right to terminate this Agreement in addition to exercising against the
defaulting Party any rights and remedies available to the non-defaulting Party
under this Agreement or (subject to the provisions of this Agreement) at law or
in equity. The Parties acknowledge that if the alleged defaulting Party disputes
the non-defaulting Party’s right to terminate this Agreement, such dispute shall
be resolved in accordance with Article 17.

16.3 Notice of Termination. If termination of this Agreement is an available
remedy, such remedy shall be exercised by the non-defaulting Party only by
irrevocable and unconditional written notice to the defaulting Party, in which
case this Agreement shall terminate on either (a) the date specified in this
Agreement or (b) if not specified in this Agreement, the date specified by the
non-defaulting Party in the termination notice, which date shall in no event be
sooner than 5 days nor later than 30 days, after the delivery of such notice.

16.4 Special Termination Right of Operator. In addition to any termination right
that Operator may have under any other provision of this Agreement, Operator
shall have the right to terminate this Agreement on at least 30 days written
notice to Owner if:

(a) any material Approval required for Operator’s performance of its obligations
under this Agreement, or after issuance is suspended for a period in excess of
60 days, revoked or otherwise terminated, but only if such non-issuance,
suspension, revocation or termination is due to circumstances beyond Operator’s
reasonable control; or

(b) the Commencement of Construction fails to occur on or before December 31,
2013, as extended day-for-day in the event of any Force Majeure Event; or

(c) Owner sells the Business to a Competitor.

16.5 Special Termination Right of Owner – Performance Test.

16.5.1 Performance Test. In addition to any termination right that Owner may
have under any other provision of this Agreement, Owner shall have the right to
terminate this Agreement, without payment of any termination fee, but subject to
Operator’s Cure Right and the other conditions for termination in this
Section 16.5, if, * * * (collectively, the “Performance Test”). If the
Performance Test is not achieved, then Owner may exercise its right to terminate

 

38



--------------------------------------------------------------------------------

this Agreement only by irrevocable written notice of termination to Operator
given within * * * days after receipt by Owner of the applicable Certified
Financial Statements specifying a termination date not less than * * * days nor
more than * * * days after the giving of such notice. Notwithstanding the
foregoing to the contrary, Owner’s right of termination under this
Section 16.5.1 shall not be exercisable if * * * is not achieved as a result of
(i) a Force Majeure Event, or (ii) a failure of Owner to provide funds as
required by the terms of this Agreement. The Performance Test shall be equitably
adjusted in order to account for the impact of the following: (aa) the Hotel
temporarily closes and such temporary closure materially and adversely affects
the economic performance of the Hotel, or (bb) Owner fails or is delayed in
obtaining and maintaining any and all requisites, permits, licenses or
entitlements necessary for the operation and management of the Hotel pursuant to
the terms of this Agreement. Notwithstanding anything to the contrary in this
Agreement, Operator’s Projected GOP shall be equitably adjusted downward by the
Parties (and, as a result thereof, Owner’s right of termination under this
Section 16.5.1 may not be exercisable) if, as reported by the Las Vegas
Convention and Visitors Authority, Clark County Gaming Revenue (y) declines
during any applicable Full Operating Year or (z) cumulatively declines during
any number of consecutive Full Operating Years, in either case by more than * *
*% (the “Decline Event”) from the Base Year. Thereafter and until Clark County
Gaming Revenue shall have recovered to a level that is greater than * * *% of
the level in the Base Year, Operator’s Projected GOP shall continue to be
equitably adjusted downward by the Parties. For purposes of the foregoing, the
Base Year shall mean the Full Operating Year preceding the Full Operating Year
in which the Decline Event occurred or the first Full Operating Year included in
the calculation of the Decline Event pursuant to clause (z). Owner expressly
acknowledges that Operator’s failure to achieve the Performance Test itself
shall not in itself constitute an Event of Default or otherwise result in any
liability to Operator or any of its Affiliates.

16.5.2 Cure Right. Notwithstanding anything to the contrary in Section 16.5.1,
if Owner has the right to terminate this Agreement under Section 16.5.1 and
sends a written notice of termination in accordance with Section 16.5.1,
Operator shall have the right (the “Cure Right”), but not the obligation, to pay
to Owner, within * * * days after receipt by Operator of such termination
notice, an amount equal to, * * *. The Base Fee and the Incentive Fee for any
applicable Operating Year also shall be equitably adjusted upward to reflect the
additional GOP being paid to Owner. In the event Operator elects to make such
payment, Owner’s notice of termination shall be deemed withdrawn and Owner shall
not have the right to send another notice of termination unless the conditions
of this Section 16.5.2 are met thereafter, in which case the Cure Right may be
exercised again. Operator shall not be entitled to exercise the foregoing Cure
Right more than twice.

16.5.3 * * *

16.5.4 Licensed Trademarks. * * *

16.6 Special Termination Right of Owner and Operator – Transfer.

16.6.1 Transfer. In addition to any termination right that Owner or Operator may
have under any other provision of this Agreement, either Owner or Operator shall
have the right to terminate this Agreement, subject to the conditions for
termination in this Section 16.6,

 

39



--------------------------------------------------------------------------------

by written notice effective upon any Transfer of the Business or any Transfer of
Ownership Interests resulting from the exercise of the Buy/Sell provision
contained in Intermediateco’s LLC Agreement. Termination under this Section 16.6
shall be without the payment of any Termination Fee except as provided in
Section 16.7.9.

16.6.2 * * *

16.6.3 Market Conditions. Owner shall determine the Market Conditions by using
its good faith judgment. Owner shall provide written notice of its good faith
opinion of Market Conditions within 15 days (but in no event later than 20 days)
after either Owner or Operator, as applicable, notifies the other of its
election to terminate this Agreement pursuant to Section 16.5 or this
Section 16.6. Operator shall have 30 days (“Operator’s Review Period”) after
receipt of Owner’s notice of the Market Conditions within which to accept such
Market Conditions in writing. In the event Operator fails to accept the Market
Conditions proposed by Owner, Owner and Operator shall attempt to agree upon
such Market Conditions, using their best good faith efforts. If Owner and
Operator fail to reach agreement within 15 days following Operator’s Review
Period (“Outside Agreement Date”), then each Party shall place in a separate
sealed envelope its final proposal as to Market Conditions and such
determination shall be submitted to arbitration in accordance with the last
paragraph of this Section 16.6.3. Failure of Operator to accept in writing
Owner’s good faith opinion of Market Conditions within Operator’s Review Period
shall conclusively be deemed to constitute Operator’s disapproval of the Market
Conditions as determined by Owner.

In the event that Owner fails to timely generate the initial written notice of
Owner’s opinion of the Market Conditions which triggers the negotiation period
of this Section 16.6.3, then Operator may commence such negotiations by
providing the initial notice, in which event Owner shall have 15 days (“Owner’s
Review Period”) after receipt of Operator’s notice of the Market Conditions
within which to accept such Market Conditions. In the event Owner fails to
accept in writing such Market Conditions proposed by Operator, then such
proposal shall be deemed rejected, and Owner and Operator shall attempt in good
faith to agree upon such Market Conditions, using their best good faith efforts.
If Owner and Operator fail to reach agreement within 15 days following Owner’s
Review Period (which shall be, in such event, the “Outside Agreement Date” in
lieu of the above definition of such date), then each Party shall place in a
separate sealed envelope its final proposal as to Market Conditions and such
determination shall be submitted to arbitration in accordance with the following
paragraph.

Owner and Operator shall meet with each other within 5 business days of the
Outside Agreement Date and exchange the sealed envelopes and then open such
envelopes in each other’s presence. If Owner and Operator do not mutually agree
upon the Market Conditions within 1 business day of the exchange and opening of
envelopes, then, within 10 business days of the exchange and opening of
envelopes Owner and Operator shall agree upon and jointly appoint a single
arbitrator who shall by profession be a real estate lawyer or broker who shall
have been active over the 5 year period ending on the date of such appointment
in the leasing of comparable commercial properties on or near the “Las Vegas
Strip” in Clark County, Nevada. Neither Owner nor Operator shall consult with
such broker or lawyer directly or indirectly as to his or her opinion as to
Market Conditions prior to the appointment. The determination of the arbitrator
shall be limited solely to the issue of whether Owner’s or Operator’s submitted
Market

 

40



--------------------------------------------------------------------------------

Conditions for the applicable F&B Facilities is the closer to the actual Market
Conditions for the applicable F&B Facilities as determined by the arbitrator,
taking into account the requirements of this Section 6.16. Such arbitrator may
hold such hearings and require such briefs as the arbitrator, in his or her sole
discretion, determines is necessary. In addition, Owner or Operator may submit
to the arbitrator with a copy to the other Party within 5 business days after
the appointment of the arbitrator any market data and additional information
that such Party deems relevant to the determination of Market Conditions
(“Market Conditions Data”) and the other Party may submit a reply in writing
within 5 business days after receipt of such Market Conditions Data. The
arbitrator shall, within 30 days of his or her appointment, reach a decision as
to whether the Parties shall use Owner’s or Operator’s submitted Market
Conditions, and shall notify Owner and Operator of such determination. The
decision of the arbitrator shall be binding upon Owner and Operator. If Owner
and Operator fail to agree upon and appoint an arbitrator, then the appointment
of the arbitrator shall be made by the Presiding Judge of the Superior Court of
Clark County, Nevada, or, if he or she refuses to act, by any judge having
jurisdiction over the Parties. The cost of arbitration shall be paid by Owner
and Operator equally.

16.6.4 Licensed Trademarks. Upon a termination in accordance with
Section 16.6.1, any successor of the Business other than a Competitor (a
“Non-Competitor Transferee”) resulting from the Transfer giving rise to the
termination right may continue operating the Business under the SLS Brand. If
such Non-Competitor Transferee elects to continue operating the Business under
the SLS Brand, it shall enter into the SLS Brand Non-Managed License Agreement
with Licensor (as defined in the SLS Brand Non-Managed License Agreement)
pursuant to which such Non-Competitor Transferee’s third-party manager shall
have the right to use the Hotel Licensed Trademarks in accordance with the terms
thereof. Pursuant to the SLS Brand Non-Managed License Agreement, the
Non-Competitor Transferee shall pay Licensor a licensing fee equal to * * * and
* * * percent (* * *%) of * * *. In addition, in the event of a termination in
accordance with Section 16.6.1, Owner or a Non-Competitor Transferee, as
applicable, may elect to continue operating the F&B Facilities under the F&B
Brands in accordance with Section 16.6.2; provided, however, that if Owner or
such Non-Competitor Transferee does not elect to continue operating the Business
under the SLS Brand, such person may not elect to continue operating the Bazaar,
which is associated exclusively with the SLS Brand. If Owner or such
Non-Competitor Transferee so elects to continue operating the F&B Facilities
under the F&B Brands, (i) Owner may transfer its right, title, and interest in
the F&B Brand License to the Non-Competitor Transferee, and (ii) the F&B Brand
License shall remain in full force and effect following the termination of this
Agreement unless such license agreement is terminated by Owner or the
Non-Competitor Transferee in its sole discretion.

16.7 Actions To Be Taken on Termination. The Parties shall take the following
actions upon any expiration or termination of this Agreement:

16.7.1 Payment of Expenses for Termination. Except in connection with an Event
of Default by Operator, all reasonable expenses arising as a result of such
termination or as a result of the cessation of Business operations by Operator
(including expenses arising under this Section 16.7, but specifically excluding
Operator’s corporate overhead) shall be for the sole account of Owner and Owner
shall reimburse Operator immediately upon receipt of any invoice from Operator
for any expenses, including those arising from or in connection with severing
the employment of Business Personnel (with severance benefits calculated in
accordance with

 

41



--------------------------------------------------------------------------------

Operator’s severance policies) incurred by Operator in the course of effecting
the expiration or termination of this Agreement or the cessation of Business
operations by Operator. Subject to Operator’s receipt of such reimbursement,
upon Owner’s reasonable request, Operator shall assist in transferring its
responsibility to a new management company for up to 120 days after such
termination.

16.7.2 Payment of Amounts Due to Operator. Owner shall pay to Operator the Base
Fee, any Incentive Fee, any Centralized Services Charges, the Business Personnel
Costs and other Reimbursable Expenses and other amounts due Operator under this
Agreement through the effective date of expiration or termination. This
obligation is unconditional and shall survive the expiration or termination of
this Agreement (including all amounts owed to Operator that are not fully
ascertainable as of the expiration or termination date), and Owner shall not
have or exercise any rights of setoff, except to the extent of any outstanding
and undisputed payments owed to Owner by Operator under this Agreement. In the
alternative, Operator shall have the right to pay itself the foregoing fees,
charges, expenses and other amounts then due to Operator out of any available
funds in the Bank Accounts and any such payment shall satisfy Owner’s obligation
with respect to the amount so paid.

16.7.3 Surrender of Premises. Operator shall peacefully vacate and surrender the
Business to Owner or its designee on the effective date of such expiration or
termination, and the Parties shall execute and deliver any expiration or
termination or other necessary agreements either Party shall request for the
purpose of evidencing the expiration or termination of this Agreement.

16.7.4 Transition of Employees. Subject to Applicable Law, Operator shall
cooperate in the transition of the employment of Business Personnel, if any.
Owner shall provide Operator with sufficient advance notice of (i) the identity
of the successor employer of the Business Personnel and (ii) whether such
successor employer intends to honor all earned and unused vacation or whether it
intends to pay it out. Owner or its designee shall use commercially reasonable
business efforts to honor and to cause the successor employer to otherwise honor
the tenure of Business Personnel for purposes of all benefits, including
severance benefits, and shall communicate any substantially different benefits
to Business Personnel in any offer of employment.

16.7.5 Assignment and Transfers to Owner. Operator shall assign and transfer to
Owner or its designee:

(a) all leases and contracts with respect to the Business (including collective
bargaining agreements and pension plans, equipment leases, leases, the Franchise
Agreement, if permitted, licenses and concession agreements and maintenance and
service contracts) in effect with respect to the Business as of the date of
expiration or termination of this Agreement, and Owner or its designee shall
assume all liabilities and obligations thereunder, and if requested by Operator,
Owner or its designee shall confirm its assumption of such liabilities and
obligations in writing;

(b) all of Operator’s right, title and interest in and to all Approvals with
respect to the Business, including liquor licenses, if any, held by Operator in

 

42



--------------------------------------------------------------------------------

connection with the Operation of the Business, but only to the extent such
assignment or transfer is permitted under Applicable Law; provided, however,
that Owner or its designee shall reimburse Operator for any unreimbursed funds
Operator has expended in obtaining any such Approvals;

(c) all books and records of the Business; provided, however, that Owner or its
designee shall retain all such books and records and make them available to
Operator at the Business at all reasonable times for inspection, audit,
examination and photocopying, at Operator’s expense, for at least 5 years after
the date of such expiration or termination; and

(d) an electronic copy of the Business Guest Data.

16.7.6 Equipment Leases for Centralized Services. If Operator has leased any
computer, telephone or other telecommunications equipment for use at the
Business in connection with any Centralized Services under this Agreement, Owner
shall have the right, at its option, to request that either (a) Operator
transfer such lease to Owner or its designee or (b) Owner, at Owner’s expense,
buy out the equipment lease. Any such transfer or buy-out of the equipment lease
shall be subject to the consent or approval of the third Person lessor of such
equipment. If the equipment lease is not transferable or cannot be bought out,
Operator shall remove all such equipment from the Business within 30 days after
the effective date of expiration or termination of this Agreement.

16.7.7 Bookings and Reservations. Owner shall honor, and shall cause any
successor operator to honor, all business confirmed for the Hotel with
reservations (including reservations made in good faith by Operator or Licensor
for employee complimentary or discounted Guest Rooms, or pursuant to Operator’s
or Licensor’s other promotional programs) dated after the effective date of the
expiration or termination in accordance with such bookings as accepted by
Operator. Owner will assume responsibility for all advance deposits received by
Operator for the Hotel.

16.7.8 Disassociation; Removal of Trademarks. Subject to Sections 16.5.4 and
16.6.4, Owner shall, at Owner’s expense (for which, upon Owner’s request,
Operator shall reimburse Owner for one-half of Owner’s reasonable out-of-pocket
expenses in connection therewith), immediately take all steps reasonably
requested by Operator to disassociate the Business and Owner from Operator,
Operator’s Affiliates, Operator Partners, the SLS Brand, the “SBE Hotel Group”,
the “SBE” collection of properties and any other SBE affiliation, whether or not
in: (a) signage, menus and other printed materials at the Business; (b) in
print, broadcast and internet media relating to the Business; or (c) the web
sites of the Business. Without limiting the foregoing, Owner shall in any event
delete all Trademarks related to any of the foregoing within a reasonable period
of time (not to exceed 60 days) after termination. Operator has the right, but
not the obligation, to purchase from Owner, for a price equal to Owner’s
purchase cost, all unbroken cases of FF&E, Supplies or other materials bearing
any Trademarks, whether then located at the Business or ordered for future use
at the Business. The provisions of this Section 16.7.8 shall not require
disassociation with the SLS Brand, the F&B Brands, or the Licensed Trademarks
associated therewith, to the extent that Owner or a successor of the Business
has timely exercised its rights under Section 16.5.4 or Section 16.6.4 to
continue operation of the Business under the SLS Brand or the F&B Brands.

 

43



--------------------------------------------------------------------------------

16.7.9 Termination Fee. If Owner elects to terminate this Agreement in
connection with the sale of the Business to a bona fide third-party purchaser
unrelated in any way to Owner or its equity partners, contemporaneously with the
closing of such sale, Owner shall pay to Operator a fixed termination fee in an
amount equal to * * * (the “Termination Fee”). In the event that Owner does not
pay the Termination Fee to Operator contemporaneously with the closing of such
sale and prior to any vacation of the Business by Operator, Owner shall be
deemed to have withdrawn its election to terminate this Agreement and this
Agreement shall remain in full force and effect and shall be binding upon such
new purchaser after such sale.

16.7.10 Taxes. In the event that any of the sales tax and/or live entertainment
tax obligations are not known until after the effective date of any termination
of this Agreement, Operator shall, on or before the effective date of such
termination, allocate from the funds available in the respective Bank Accounts a
reasonable estimate of any sales tax and/or live entertainment tax. Any such
costs or expenses referenced in this Section 16.7.10 shall be the responsibility
and obligation of Owner.

16.7.11 Survival. This Section 16.7 shall survive the expiration or termination
of this Agreement.

16.8 Notice of Termination to Employees. Owner acknowledges that Operator or its
Affiliates may have an obligation under Applicable Law (including the WARN Act)
to give advance notice to Business Personnel of any termination of employment,
and that failure to comply with such notification obligation might give rise to
certain liabilities under Applicable Law. Accordingly, notwithstanding anything
to the contrary in this Agreement, the effective date of termination shall be
extended to permit Operator to comply with all time periods under Applicable Law
(including the WARN Act) if any, unless Owner agrees in writing to defend,
indemnify and hold harmless Operator and its Affiliates in accordance with
Section 12.3.1 from and against all Claims (including lost compensation, fines,
penalties and attorneys’ fees and expenses) incurred by Operator or its
Affiliates, arising thereunder as a result of such termination.

ARTICLE 17

DISPUTES

17.1 Prevailing Party’s Expenses. The prevailing Party in any arbitration,
litigation or other legal action or proceeding arising out of or related to this
Agreement shall be entitled to recover from the losing Party all reasonable
fees, costs and expenses incurred by the prevailing Party in connection with
such arbitration, litigation or other legal action or proceeding (including any
appeals and actions to enforce any arbitration awards and court judgments),
including reasonable fees, expenses and disbursements for attorneys, experts and
other third Persons engaged in connection therewith. If a Party prevails on
some, but not all, of its claims, such Party shall be entitled to recover an
equitable amount of such fees, expenses and disbursements, as determined by the
applicable arbitrator(s) or court. All amounts recovered by the prevailing Party
under this Section 17.1 shall be separate from, and in addition to, any other
amount included in any arbitration award or judgment rendered in favor of such
Party.

 

44



--------------------------------------------------------------------------------

17.2 Jurisdiction and Venue. Owner irrevocably submits to the jurisdiction of
the courts of the State of Nevada in any litigation or other legal action or
proceeding, arising out of or relating to this Agreement or any other dispute
between the Parties, and Owner irrevocably agrees that all claims in respect of
any such litigation, action or proceeding must be brought and/or defended in the
courts of the State of Nevada, except with respect to matters that are under the
exclusive jurisdiction of the Federal Courts of the United States, which shall
be brought and/or defended in the Federal District Court sitting in Las Vegas,
Nevada. Owner agrees that service of process for purposes of any such
litigation, action or proceeding need not be personally served or served within
the State of Nevada, but may be served with the same effect as if Owner were
served within the State of Nevada, by certified mail or any other means
permitted by Applicable Law addressed to Owner at the address set forth herein.
Nothing in this Section 17.2 shall affect Operator’s rights to pursue any
litigation or other legal action or proceeding in any other appropriate
jurisdiction, including any litigation, action or proceeding brought by Operator
to enforce any judgment against Owner entered by a State or Federal Court.

17.3 WAIVERS.

17.3.1 JURISDICTION AND VENUE. OWNER AND OPERATOR WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ALL DEFENSES BASED ON LACK OF JURISDICTION OR INCONVENIENT
VENUE OR FORUM FOR ANY LITIGATION OR OTHER LEGAL ACTION OR PROCEEDING PURSUED BY
OPERATOR OR OWNER IN THE JURISDICTION AND VENUE SPECIFIED IN SECTION 17.2.

17.3.2 TRIAL BY JURY. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
TRIAL BY JURY OF ALL CLAIMS ARISING OUT OF OR RELATING TO THIS AGREEMENT.

17.3.3 CONSEQUENTIAL DAMAGES. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT OR UNDER APPLICABLE LAW, IN ANY ARBITRATION, LAW SUIT, LEGAL ACTION OR
PROCEEDING BETWEEN THE PARTIES ARISING FROM OR RELATING TO THIS AGREEMENT OR THE
BUSINESS, THE PARTIES UNCONDITIONALLY AND IRREVOCABLY WAIVE AND DISCLAIM TO THE
FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW ALL RIGHTS TO ANY CONSEQUENTIAL
DAMAGES (OTHER THAN OPERATOR’S STATUTORY RIGHTS AND REMEDIES RELATING TO
TRADEMARKS, COPYRIGHTS, TRADE SECRETS AND OTHER INTELLECTUAL PROPERTY) GREATER
THAN (I) THE TOTAL AMOUNT OF THE BASE FEE PAID TO OPERATOR HEREUNDER PRIOR TO
THE EVENT GIVING RISE TO LIABILITY WITH RESPECT TO OPERATOR’S LIABILITY
HEREUNDER OR (II) THE REASONABLY ANTICIPATED TOTAL AMOUNT OF THE BASE FEE TO BE
PAID TO OPERATOR HEREUNDER IN THE 5 FULL OPERATING YEARS FOLLOWING THE EVENT
GIVING RISE TO LIABILITY HEREUNDER (ASSUMING THAT THIS AGREEMENT WOULD CONTINUE
FOR SUCH PERIOD) WITH RESPECT TO OWNER’S LIABILITY HEREUNDER.

 

45



--------------------------------------------------------------------------------

17.3.4 PUNITIVE DAMAGES. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT OR UNDER APPLICABLE LAW, IN ANY ARBITRATION, LAW SUIT, LEGAL ACTION OR
PROCEEDING BETWEEN THE PARTIES ARISING FROM OR RELATING TO THIS AGREEMENT OR THE
BUSINESS, THE PARTIES UNCONDITIONALLY AND IRREVOCABLY WAIVE AND DISCLAIM TO THE
FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW ALL RIGHTS TO ANY PUNITIVE,
EXEMPLARY, STATUTORY OR TREBLE DAMAGES (OTHER THAN OPERATOR’S STATUTORY RIGHTS
AND REMEDIES RELATING TO TRADEMARKS, COPYRIGHTS, TRADE SECRETS AND OTHER
INTELLECTUAL PROPERTY), AND ACKNOWLEDGE AND AGREE THAT THE RIGHTS AND REMEDIES
IN THIS AGREEMENT, AND ALL OTHER RIGHTS AND REMEDIES AT LAW AND IN EQUITY, WILL
BE ADEQUATE IN ALL CIRCUMSTANCES FOR ANY CLAIMS THE PARTIES MIGHT HAVE WITH
RESPECT THERETO.

17.4 Survival and Severance. The provisions of this Article 17 are severable
from the other provisions of this Agreement and shall survive and not be merged
into any termination or expiration of this Agreement or any judgment or award
entered in connection with any dispute, regardless of whether such dispute
arises before or after termination or expiration of this Agreement, and
regardless of whether the related proceedings occur before or after termination
or expiration of this Agreement. If any part of this Article 17 is held to be
unenforceable, it shall be severed and shall not affect any other part of this
Article 17.

ARTICLE 18

REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGEMENTS

18.1 Operator’s Representations and Warranties. Operator represents and warrants
to Owner as of the Effective Date that:

18.1.1 Organization and Authority. Operator is a limited liability company duly
organized, validly existing, and in good standing under the laws of the State of
Nevada, is duly qualified to do business in the state in which the Business is
located (to the extent required by Applicable Law), and has full power,
authority, and legal right to execute, perform, and timely observe all of the
provisions of this Agreement to be performed or observed by Operator. Operator’s
execution, delivery, and performance of this Agreement have been duly authorized
by all necessary action on the part of Operator.

18.1.2 Enforceability. This Agreement constitutes a valid and binding obligation
of Operator and does not constitute a breach of or default under the
organizational and governing documents of Operator or any Applicable Law to
which Operator is subject or by which it or any substantial portion of its
assets is bound or affected.

18.2 Owner’s Representations and Warranties. Owner represents and warrants to
Operator as of the Effective Date that:

18.2.1 Organization and Authority. Owner is duly organized, validly existing,
and in good standing under the laws of the State of Delaware, is duly qualified
to do business in the state in which the Business is located, and has full
power, authority, and legal right to

 

46



--------------------------------------------------------------------------------

execute, perform, and timely observe all of the provisions of this Agreement to
be performed or observed by Owner. Owner’s execution, delivery and performance
of this Agreement have been duly authorized by all necessary action on the part
of Owner.

18.2.2 Enforceability. This Agreement constitutes a valid and binding obligation
of Owner and does not and will not constitute a breach of or default under any
of the organizational or governing documents of Owner or the terms, conditions,
or provisions of any Applicable Law to which Owner is subject or by which it or
any substantial portion of its assets (including the Business) is bound or
affected.

18.2.3 Compliance with Certain Federal Laws. Operator will comply, and will
cause the Business to comply, and Owner shall cause the operator of the Casino
to comply, in all material respects with the U.S. Bank Secrecy Act, as amended,
the U.S. Money Laundering Control Act of 1986, as amended, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, as amended, all similar foreign laws and
regulations, and the rules and regulations administered to date by the U.S.
Treasury Department’s Office of Foreign Assets Control, to the extent such laws,
rules and regulations are applicable.

18.3 ACKNOWLEDGEMENTS. OWNER AND OPERATOR EACH ACKNOWLEDGE AND CONFIRM TO THE
OTHER THAT:

18.3.1 NO ADDITIONAL REPRESENTATIONS OR WARRANTIES. NEITHER PARTY HAS MADE ANY
PROMISES, REPRESENTATIONS, WARRANTIES OR GUARANTIES OF ANY KIND WHATSOEVER TO
THE OTHER PARTY, EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT, AND NO
PERSON IS AUTHORIZED TO MAKE ANY PROMISES, REPRESENTATIONS, WARRANTIES OR
GUARANTIES ON BEHALF OF EITHER PARTY, EXCEPT AS SPECIFICALLY SET FORTH IN THIS
AGREEMENT.

18.3.2 NO RELIANCE. NEITHER PARTY HAS RELIED UPON ANY STATEMENTS OR PROJECTIONS
OF REVENUE, SALES, EXPENSES, INCOME, RATES, AVERAGE DAILY RATE, OCCUPANCY,
REVENUE PER AVAILABLE ROOM, RESERVATION SYSTEM CONTRIBUTION, PROFITABILITY,
VALUE OF THE BUSINESS OR SIMILAR INFORMATION PROVIDED BY THE OTHER PARTY BUT HAS
INDEPENDENTLY CONFIRMED THE ACCURACY AND RELIABILITY OF ANY SUCH INFORMATION AND
IS SATISFIED WITH THE RESULTS OF SUCH INDEPENDENT CONFIRMATION.

18.3.3 LIMITATION ON FIDUCIARY DUTIES. TO THE EXTENT ANY FIDUCIARY DUTIES THAT
MAY EXIST AS A RESULT OF THE RELATIONSHIP OF THE PARTIES IN CONNECTION WITH THIS
AGREEMENT ARE INCONSISTENT WITH, OR WOULD HAVE THE EFFECT OF EXPANDING,
MODIFYING, LIMITING OR RESTRICTING ANY OF THE EXPRESS TERMS OF THIS AGREEMENT:
(A) THE EXPRESS TERMS OF THIS AGREEMENT SHALL CONTROL; (B) THIS AGREEMENT SHALL
BE INTERPRETED IN ACCORDANCE WITH GENERAL PRINCIPLES OF CONTRACT INTERPRETATION
WITHOUT REGARD TO THE COMMON LAW

 

47



--------------------------------------------------------------------------------

PRINCIPLES OF AGENCY; AND (C) ANY LIABILITY OF THE PARTIES SHALL BE BASED SOLELY
ON PRINCIPLES OF CONTRACT LAW AND THE EXPRESS TERMS OF THIS AGREEMENT. THE
PARTIES FURTHER ACKNOWLEDGE AND AGREE THAT FOR THE PURPOSES OF DETERMINING THE
NATURE AND SCOPE OF OPERATOR’S FIDUCIARY DUTIES UNDER THIS AGREEMENT, THE TERMS
OF THIS AGREEMENT, AND THE DUTIES AND OBLIGATIONS SET FORTH HEREIN, ARE INTENDED
TO SATISFY ALL FIDUCIARY DUTIES THAT MAY EXIST AS A RESULT OF THE RELATIONSHIP
BETWEEN THE PARTIES IN CONNECTION WITH THIS AGREEMENT, INCLUDING ALL DUTIES OF
LOYALTY, GOOD FAITH, FAIR DEALING AND FULL DISCLOSURE, AND ANY OTHER DUTY DEEMED
TO EXIST UNDER THE COMMON LAW PRINCIPLES OF AGENCY OR OTHERWISE (OTHER THAN THE
DUTY OF GOOD FAITH AND FAIR DEALING IMPLIED UNDER GENERAL CONTRACT PRINCIPLES,
INDEPENDENT OF THE COMMON LAW PRINCIPLES OF AGENCY). ACCORDINGLY,
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, TO THE FULLEST
EXTENT PERMITTED UNDER APPLICABLE LAW, THE PARTIES HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVE AND DISCLAIM ANY POWER OR RIGHT SUCH PARTY MAY HAVE TO CLAIM
ANY PUNITIVE, EXEMPLARY, STATUTORY OR TREBLE DAMAGES OR CONSEQUENTIAL OR
INCIDENTAL DAMAGES FOR ANY BREACH OF FIDUCIARY DUTIES IN CONNECTION WITH THIS
AGREEMENT.

18.3.4 IRREVOCABILITY OF CONTRACT. IN ORDER TO REALIZE THE FULL BENEFITS
CONTEMPLATED BY THE PARTIES, THE PARTIES INTEND THAT THIS AGREEMENT SHALL BE
NON-TERMINABLE, EXCEPT FOR AN EVENT OF DEFAULT AND THE SPECIFIC TERMINATION
RIGHTS IN FAVOR OF A PARTY SET FORTH IN THIS AGREEMENT. ACCORDINGLY,
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, TO THE FULLEST
EXTENT PERMITTED UNDER APPLICABLE LAW, THE PARTIES HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVE AND DISCLAIM ALL RIGHTS TO TERMINATE THIS AGREEMENT AT LAW OR
IN EQUITY, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT.

ARTICLE 19

GENERAL PROVISIONS

19.1 Governing Law. This Agreement shall be construed under the laws of the
State of Nevada without regard to any conflict of law principles.

19.2 Construction of this Agreement. The Parties intend that the following
principles (and no others not consistent with them) be applied in construing and
interpreting this Agreement:

19.2.1 Claims Limited to Contract. Neither Party shall assert against the other
Party any contractual claim arising out of this Agreement, unless the claim is
based upon the express terms of this Agreement and does not seek to vary, and is
not in conflict with, those express terms.

 

48



--------------------------------------------------------------------------------

19.2.2 Presumption Against a Party. The terms and provisions of this Agreement
shall not be construed against or in favor of a Party hereto merely because such
Party is the Operator hereunder or such Party or its counsel is the drafter of
this Agreement.

19.2.3 Severability. If any term or provision of this Agreement is held invalid,
illegal or unenforceable by a court of competent jurisdiction or any
arbitrator(s) for any reason, the remainder of this Agreement shall in no way be
affected and shall remain valid and enforceable for all purposes, each Party
hereby declaring that it (a) would have executed this Agreement without
inclusion of such term or provision and (b) execute and deliver to the other
Party any additional documents that may be reasonably requested by a Party to
fully effectuate this Section 19.2.3.

19.2.4 Certain Words and Phrases. All words in this Agreement shall be deemed to
include any number or gender as the context or sense of this Agreement requires.
The words “will,” “shall,” and “must” in this Agreement indicate a mandatory
obligation. The use of the words “include,” “includes,” and “including” followed
by one or more examples is intended to be illustrative and is not a limitation
on the scope of the description or term for which the examples are provided. All
dollar amounts set forth in this Agreement are stated in U.S. dollars, unless
otherwise specified. The words “day” and “days” refer to calendar days unless
otherwise stated. The words “month” and “months” refer to calendar months unless
otherwise stated. The words “hereof”, “hereto” and “herein” refer to this
Agreement, and are not limited to the article, section, paragraph or clause in
which such words are used.

19.2.5 Headings. The table of contents, headings and captions contained herein
are for the purposes of convenience and reference only and are not to be
construed as a part of this Agreement. All references to any article, section,
exhibits or schedules in this Agreement are to articles, sections, exhibits or
schedules of this Agreement, unless otherwise noted.

19.2.6 Approvals. Unless expressly stated otherwise in this Agreement, whenever
a matter is submitted to a Party for approval or consent in accordance with the
terms of this Agreement, that Party has a duty to act reasonably and timely in
rendering a decision on the matter.

19.2.7 Entire Agreement. This Agreement (including the attached exhibits and
schedules) constitutes the entire agreement between the Parties with respect to
the subject matter contemplated herein and supersedes all prior agreements and
understandings, written or oral. No undertaking, promise, duty, obligation,
covenant, term, condition, representation, warranty, certification or guaranty
shall be deemed to have been given or be implied from anything said or written
in negotiations between the Parties prior to the execution of this Agreement,
except as expressly set forth in this Agreement. Neither Party shall have any
remedy in respect of any untrue statement made by the other Party on which that
Party relied in entering into this Agreement (unless such untrue statement was
made fraudulently), except to the extent that such statement is expressly set
forth in this Agreement.

19.2.8 Third-Party Beneficiary. No third Person (other than a Mortgagee) shall
be a beneficiary of Owner’s rights or benefits under this Agreement.

 

49



--------------------------------------------------------------------------------

19.2.9 Remedies Cumulative. Except as otherwise expressly provided in this
Agreement, the remedies provided in this Agreement are cumulative and not
exclusive of the remedies provided by Applicable Law, and a Party’s exercise of
any one or more remedies for any default shall not preclude the Party from
exercising any other remedies at any other time for the same default.

19.2.10 Amendments. Neither this Agreement nor any of its terms or provisions
may be amended, modified, changed, waived or discharged, except by an instrument
in writing signed by the Party against whom the enforcement of the amendment,
modification, change, waiver or discharge is sought.

19.2.11 Survival. The expiration or termination of this Agreement does not
terminate or affect Owner’s or Operator’s covenants and obligations that either
expressly or by their nature survive the expiration or termination of this
Agreement.

19.3 Limitation on Operator’s Liabilities.

19.3.1 Projections in Operating Plan. Owner acknowledges that (a) all budgets
and financial projections prepared by Operator or its Affiliates prior to the
Effective Date or under this Agreement, including the annual Operating Plan, are
intended to assist in Operating the Business, but are not to be relied on by
Owner or any third Person as to the accuracy of the information or the results
predicted therein and (b) Operator does not guarantee the accuracy of the
information nor the results of in such budgets and projections. Accordingly,
Owner agrees that: (i) neither Operator nor its Affiliates shall have any
liability whatsoever to Owner or any third Person for any divergence between
such budgets and projections and actual operating results achieved; (ii) the
failure of the Business to achieve any Operating Plan for any Operating Year
shall not constitute a default by Operator or give Owner the right to terminate
this Agreement, except as expressly provided in the Performance Test; and
(iii) if Owner provides any such budgets or projections to a third Person, Owner
shall advise such third Person in writing of the substance of the disclaimer of
liability set forth in this Section 19.3.1.

19.3.2 Technical Advice. Owner acknowledges that any review, advice, assistance,
recommendation or direction provided by Operator with respect to the design,
construction, equipping, furnishing, decoration, alteration, improvement,
renovation or refurbishing of the Business (including the Renovation): (a) is
intended solely to assist Owner in the development, construction, maintenance,
repair and upgrading of the Business and Owner’s compliance with its obligations
under this Agreement and (b) does not constitute any representation, warranty or
guaranty of any kind whatsoever that: (i) there are no errors in the plans and
specification; (ii) there are no defects in the design of construction of the
Business or installation of any building systems or FF&E therein; or (iii) the
plans, specifications, construction and installation work will comply with all
Applicable Laws (including the American with Disabilities Act or similar laws or
regulations governing public accommodations for Individuals with disabilities).

19.3.3 Approvals and Recommendations. Owner acknowledges that in granting any
consents, approvals or authorizations under this Agreement, and in providing any
advice, assistance, recommendation or direction under this Agreement, neither
Operator nor its Affiliates guarantee success or a satisfactory result from the
subject of such consent, approval, authorization, advice, assistance,
recommendation or direction.

 

50



--------------------------------------------------------------------------------

19.3.4 Limitation on Owner’s Liabilities. Notwithstanding anything to the
contrary in this Agreement, the liability of Owner under this Agreement and any
recourse by Operator against Owner in connection with this Agreement shall be
limited solely and exclusively to the interest of Owner in and to the Business,
the other business on the Premises owned by Owner and the Premises, and none of
Owner’s Affiliates or its or its Affiliates respective trustees, beneficiaries,
directors, officers, partners, members, managers, employees or agents shall have
any liability therefor.

19.4 Waivers. No failure or delay by a Party to insist upon the strict
performance of any term of this Agreement, or to exercise any right or remedy
consequent on a breach thereof, shall constitute a waiver of any breach or any
subsequent breach of such term. No waiver of any default shall affect or alter
this Agreement, but each and every term of this Agreement shall continue in full
force and effect with respect to any other then existing or subsequent breach.

19.5 Notices. All written notices required or permitted to be given under this
Agreement shall be in writing and shall be delivered by: (a) personal delivery;
(b) overnight DHL, FedEx, UPS or other similar courier service; (c) United
States Postal Service as Express Mail or certified mail, postage prepaid, return
receipt requested, addressed to the Parties at the addresses specified below, or
at such other address as the Party to whom the notice is sent has designated in
accordance with this Section 19.5, and shall be deemed to have been received by
the Party to whom such notice or other communication is sent upon (i) delivery
to the address of the recipient Party, provided that such delivery is made prior
to 5:00 p.m. (local time for the recipient Party) on a business day, otherwise
the following business day or (ii) the attempted delivery of such Notice if such
recipient Party refuses delivery, or such recipient Party is no longer at such
address number, and failed to provide the sending Party with its current address
pursuant to this Section 19.5; or (d) electronic facsimile transmission to the
other Party, at its fax number as set forth below, provided such delivery is
followed by an original of the notice delivered to the other party by air
courier delivery service, and provided the facsimile copy sent by the sender
provides an automatic notation confirming the delivery thereof.

 

Operator notice address:      c/o SBEEG Holdings, LLC      8000 Beverly Blvd.
     Los Angeles, CA 90048      Attn: General Counsel      Facsimile No. (323)
655.8001 With a copy to:      Paul Hastings LLP      515 South Flower Street
     Los Angeles, CA 90071      Attn: Rick S. Kirkbride, Esq.      Facsimile
No. (213) 996.3261 Owner notice address:      Stockbridge Real Estate Partners
II, LLC      4 Embarcadero Center, Suite 3300      San Francisco, CA 94111     
Attn: Controller      Facsimile No. (415) 658.3433

 

51



--------------------------------------------------------------------------------

With a copy to:      Gibson, Dunn & Crutcher LLP      333 South Grand Avenue
     Los Angeles, CA 90071-3197      Attn: Farshad Morè      Facsimile No. (213)
229.6947

19.6 Owner’s Representative. Owner shall designate an Individual to act as
representative for Owner and the Equity Owners (“Owner’s Representative”), and
Operator shall have the right to rely on all actions by, and communications
with, Owner’s Representative as binding on Owner and the Equity Owners. Owner
shall provide to Operator the name, address, telephone and fax numbers, email
address and other relevant contact information for the Owner’s Representative as
of the Effective Date and within 10 days of any change thereto.

19.7 Further Assurances. The Parties shall do and cause to be done all such
acts, matters and things and shall execute and deliver all such documents and
instruments as shall be required to enable the Parties to perform their
respective obligations under, and to give effect to the transactions
contemplated by, this Agreement.

19.8 Relationship of the Parties. The Parties acknowledge and agree that:
(a) the relationship between them shall be that of principal (in the case of
Owner) and agent (in the case of Operator); (b) they are not joint venturers,
partners or joint owners with respect to the Business; and (c) nothing in this
Agreement shall be construed as creating a partnership, joint venture or similar
relationship between the Parties.). The Parties further acknowledge and agree
that in Operating the Business, including entering into leases and contracts,
accepting reservations, and conducting financial transactions for the Business
(i) Operator assumes no independent contractual liability and (ii) Operator
shall have no obligation to extend its own credit with respect to any obligation
incurred in Operating the Business or performing its obligation under this
Agreement.

19.9 Force Majeure. In the event of a Force Majeure Event, the obligations of
the Parties and the time period for the performance of such obligations (other
than an obligation to pay any amount hereunder) shall be extended for each day
that such Party is prevented, hindered or delayed in such performance during the
period of such Force Majeure Event, except as expressly provided otherwise in
this Agreement. Upon the occurrence of a Force Majeure Event, the affected Party
shall give prompt written notice of such Force Majeure Event to the other Party.
If Operator is unable to perform its obligations under this Agreement due to a
Force Majeure Event, or Operator deems it necessary to close and cease the
Operation of all or any portion of the Business due to a Force Majeure Event in
order to protect the Business or the health, safety or welfare of the its guests
or Business Personnel, then Operator may close or cease Operation of all or a
portion of the Business for such time and in such manner as Operator reasonably
deems necessary as a result of such Force Majeure Event, and reopen or
recommence the Operation of the Business when Operator again is able to perform
its obligations under this Agreement, and determines that there is no
unreasonable risk to the Business or health, safety or welfare or its guests or
Business Personnel.

 

52



--------------------------------------------------------------------------------

19.10 Terms of Other Management Agreements. Operator makes no representation or
warranty that any past or future forms of its management agreement do or will
contain terms substantially similar to those contained in this Agreement. In
addition, Owner acknowledges and agrees that Operator may, due to local business
conditions or otherwise, waive or modify any comparable terms of other
management agreements heretofore or hereafter entered into by Operator or its
Affiliates.

19.11 Execution of Agreement. This Agreement may be executed in counterparts,
each of which when executed and delivered shall be deemed an original, and such
counterparts together shall constitute one and the same instrument.

19.12 Foreign Corrupt Practices Act.

19.12.1 Each of Owner and Operator and its respective officers, directors,
employees, or agents shall use only legitimate business and ethical practices in
commercial operations and in promoting its position or a position of the other
Party before any Governmental Authority on issues and matters that directly or
indirectly relate to this Agreement. No officer, director, employee or agent of
Owner or Operator, as the case may be, shall pay, offer, promise, or authorise
the payment, directly or indirectly, of monies or anything of value to any
official or employee of any Governmental Authority (including an official or
employee of any public international organization) or any political party or
candidate for political office, for the purpose of: (A) (i) influencing any act
or decision of such official in his official capacity, (ii) causing such
official to act or fail to act in violation of his lawful duty, or
(iii) securing any improper advantage; or (B) causing the official to influence
any act or decision of any Governmental Authority, in order to assist Owner or
Operator, as the case may be, in obtaining or retaining business, or directing
business to any person, where such act, decision, business or advantage is in
any way or manner whatsoever related to the project contemplated by this
Agreement (any such act being a “Prohibited Payment”). A Prohibited Payment does
not include:

(a) modest facilitating payments to low-level employees of a Governmental
Authority for the purpose of expediting a service or routine administrative
action ordinarily performed by such employees, provided the recipient of such
service or action is entitled to receive such service or action; or

(b) the payment of reasonable and bona fide expenditures, such as travel and
lodging expenses, which are directly related to the promotion, demonstration or
explanation of products or services, or the execution or performance of a
contract with a foreign government or agency thereof; provided such payments are
permissible under Applicable Law and customer guidelines.

19.12.2 Each of Owner and Operator covenants that it will not seek to avoid its
obligations under this Section 19.12 by hiring one or more third parties with
whom such party may interact to perform actions that otherwise would be
prohibited under this provision had they been performed directly by Owner or
Operator, as the case may be.

19.12.3 If any employee of Owner or Operator, as the case may be, violates or
causes Operator or Owner, as the case may be, to violate the provisions of the
FCPA, regardless

 

53



--------------------------------------------------------------------------------

of U.S. jurisdiction over the activity, or if any such employee has become the
subject of a government investigation or prosecution under the FCPA, the OECD
Convention on Combating Corruption in International Business Transactions, or
any local anti-corruption law for any other transaction, then upon request of
Operator, Owner or Operator, as the case may be, shall immediately terminate the
employment of such employee.

19.12.4 Each of Owner and Operator represents and warrants to the other Party
that no government official or any candidate for political office has any direct
or indirect ownership or investment interest in the revenues or profit of Owner
or Operator, as the case may be, or the Business or Casino.

19.13 Governmental Approvals; Compliance with Governmental Authorities.

19.13.1 This Agreement and all other agreements contemplated herein shall be
executed subject to all required approvals and authorizations, if any, by all
applicable Governmental Authorities.

19.13.2 If any Governmental Authority requires, as a condition of its approval
or authorization, the modification of any terms or provisions of this Agreement,
the Parties shall use their commercially reasonable efforts to comply with such
request; provided, however, that if such requested modification would have a
material and adverse effect with respect to any Party’s rights or obligations
under this Agreement, then such Party shall have the right to terminate this
Agreement by giving notice to the other Party within 30 days after receipt of
such request for modification, with no liability whatsoever to either Party for
such termination.

19.13.3 If any Governmental Authority requires Operator to perform any action or
activity, or cease to perform any action or activity, then, subject to any
applicable right of Operator to lawfully challenge, appeal, delay, or otherwise
dispute or seek modification of such requirement, Operator shall promptly comply
with the Governmental Authority’s requirement.

ARTICLE 20

ADDITIONAL PROVISIONS

20.1 Compliance with Applicable Laws. Operator shall operate the Business and
otherwise perform its obligations hereunder in compliance with Applicable Laws.
Owner shall perform its obligations hereunder in compliance with Applicable
Laws. Operator shall, in consultation with Owner and the operator of the Casino,
promulgate such reasonable rules and regulations relating to the operation of
the Business as Operator, Owner and the operator of the Casino may deem
appropriate and for the best interests of the Premises. Such rules and
regulations (i) shall not expressly conflict with Owner’s or Operator’s rights
under this Agreement, (ii) shall conform with Applicable Laws, and (iii) shall
be provided to Owner and the operator of the Casino prior to their
implementation. Operator, Owner or the operator of the Casino may propose
amendments to the rules and regulations from time to time, subject to the
standards set forth above, which amendments shall become effective if approved
by the Parties and the operator of the Casino.

20.2 Termination of Business Personnel. Operator shall terminate any Business
Personnel at the reasonable request of either Owner or the operator of the
Casino, unless such

 

54



--------------------------------------------------------------------------------

termination violates any applicable collective bargaining agreement or
Applicable Law or would, in Operator’s good faith belief, constitute wrongful
termination under any Applicable Law. Notwithstanding the above, Operator shall
terminate any Business Personnel (i) whose dismissal is required by any
Governmental Authority, (ii) who has committed any terminable offense under the
internal rules and regulations of Owner or the operator of the Casino, (iii) who
has committed any terminable offense under the rules and regulations promulgated
by Operator with regard to operation of the Business, or (iv) whose continued
employment is deemed likely to, as determined in good faith by the Owner or
operator of the Casino, (a) preclude or delay, impede, jeopardize or impair the
ability of Owner or the operator of the Casino to obtain or retain any gaming or
other privileged licenses, (b) result in the imposition terms and conditions on
any such gaming or other privileged licenses, (c) subject Owner or the operator
of the Casino to any disciplinary proceedings by the Gaming Authority, or
(d) constitute a violation of the Gaming Laws.

20.3 Role of Principal. Owner expects and Operator agrees that all preparatory
work for the Business will receive direct input from Operator and that
commencing on the Effective Date of this Agreement, Operator’s Senior Vice
President of Development will make himself available at such reasonable times
after reasonable notice and locations as Owner shall reasonably request to
consult with Owner relating to the concept, design and remodel of the Business.

20.4 Guest Claims. Operator acknowledges that the Owner operates a first-class
resort/hotel/casino facility and that the maintenance of Owner’s reputation and
the goodwill of all of Owner’s guests and invitees are absolutely essential to
Owner and that any impairment thereof whatsoever will cause great damage to
Owner. Operator therefore covenants and agrees that Operator will courteously
and promptly (within a reasonable period after notification from Owner) respond
to any guest related claim (e.g., bodily injury, personal property damage,
missing property, and/or guest illness), whether formal or informal, related to
the Business and/or Operator’s acts, omissions or negligence (or the acts,
omissions or negligence of Operator’s agents, subcontractors, or employees) in
connection with Operator’s operation of the Business. In addition, Operator
agrees to diligently and courteously handle and process such claims in
accordance with the highest standards of honesty, integrity, quality and
courtesy so as to maintain and enhance the reputation and goodwill of Owner and
its resort/hotel/casino facility. Without limiting the foregoing, Operator shall
send a copy of any and all correspondence or documents in connection with such
claims to Owner and shall periodically give Owner a written update of the status
of all such claims. All such correspondence, documents and updates shall be sent
to SLS Las Vegas, Attn: Legal Department, 2535 S. Las Vegas Boulevard, Las
Vegas, Nevada 89109. If Operator fails after notice from Owner to satisfy the
requirements of this Article and it becomes necessary for Owner to handle one or
more of such guest claims, then Operator will reimburse Owner for any and all
reasonable costs and expenses Owner incurs in connection with such claims,
including, but not limited to, any labor costs. Owner will be diligent in
providing any and all information to Operator in relation to such claims.

20.5 Security and Documentation of Incidents. Subject to the Employee Lease
Agreement, the following provisions shall govern the provision of security
services and documentation of incidents in connection with the Business:

20.5.1 Operator’s security department and security officers shall be responsible
for providing security services in the Business.

 

55



--------------------------------------------------------------------------------

20.5.2 Operator shall at all times during the term of the Agreement fully
Document each Incident (both as defined herein) occurring in, or in connection
with, the Business. For purposes of this Agreement, “Incident” means any injury,
illness, accident, altercation, sexual misconduct, fight, trespass, arrest,
similar event involving illegal or illicit conduct, or any other matter that
should be documented, or suspicion or suppression of, or alleged by, any person
in, or in connection with, the Business; and “Document” means to complete and
retain, promptly following an Incident, thorough and accurate security incident
reports, medical evaluations, witness statements (both of Operator’s employee’s
and Operator’s patrons) and recordings in whatever format, including, but not
limited to, video tapes, CD-ROMs and DVDs, if applicable, of the Incident
(collectively, the “Documentation”). In the event of an Incident, Operator
shall, to the extent any persons involved with or witnessing such Incident
cooperate, fully Document the Incident. Operator shall (a) within a reasonable
period of each Incident, notify Owner in writing of such Incident and (b) upon
request from Owner, forthwith deliver to Owner a full and complete copy of all
Documentation for an Incident. In addition, Operator shall as soon as reasonably
possible notify Owner and, if so requested by Owner, the operator of the Casino,
in the event that (x) a physical altercation has taken place in, or in
connection with, the Business, (y) Operator has called for the police, fire
department and/or emergency medical technicians/paramedics to respond to an
incident in the Business, or (z) Operator is preparing to eject someone from the
Business (regardless of the reason). In the event of an ejection pursuant to
clause (z) above, Operator shall notify Owner of such ejection as soon as
reasonably possible, which the Owner acknowledges might be after any such
ejection has occurred.

20.6 Regulatory and Owner Policies and Procedures. Operator acknowledges
receiving the following (attached hereto as Exhibits F, G, H, and I,
respectively): (a) Letter dated October 15, 2009 from the Department of Business
License, Clark County addressed to nightclub owners, etc.; (b) Memorandum dated
February 7, 2006 from the Nevada State Gaming Control Board addressed to all
non-restricted Licensees and Interested Persons on the subject of “Nightclub
Activities and Entertainment Selection”; (c) Memorandum dated April 9, 2009 from
the Nevada State Gaming Control Board to all non-restricted Licensees and
Interested Parties on the subject of “Nightclubs, Ultra Lounges, European Pools
and Similar Venues”; and (d) Notice dated March 21, 2013 from the Nevada State
Gaming Control Board to all non-restricted Licensees and Interested Parties on
the subject of “Nightclubs, Day Clubs, Party Pools, Ultra Lounges, and Similar
Venues.” Operator shall at all times operate the Business to ensure compliance
with (i) the contents of (a), (b), (c), and (d) above, as such may be amended or
modified in the future and (ii) any directions, guidance, input or the like
received from a Gaming Authority.

20.7 Privileged Licenses.

20.7.1 Each of the Parties (in such capacity, the “Acknowledging Party”)
acknowledges that the other Party and its Affiliates (in such capacity,
collectively, the “Licensed Party”) are businesses that are or may be subject to
and exist because of privileged licenses issued by Governmental Authorities. If
requested to do so by the Licensed Party, then the

 

56



--------------------------------------------------------------------------------

Acknowledging Party, and its agents, employees, subcontractors, and
representatives, shall obtain any license, qualification, clearance or the like
that shall be requested or required of any of them by the Licensed Party or any
Governmental Authority having jurisdiction over either Party. If the
Acknowledging Party, or any of its agents, employees, subcontractors, or
representatives, fails to satisfy such requirement; or if the Licensed Party is
directed to cease business with the Acknowledging Party, or its agents,
employees, subcontractors, or representatives, by any Governmental Authority; or
if the Licensed Party shall in good faith determine, in its sole and exclusive
judgment, that the Acknowledging Party, or any of its agents, employees,
subcontractors, or representatives, (a) is or might be engaged in, or is about
to be engaged in, any activity or activities, or (b) was or is involved in any
relationship, either of which could or does jeopardize the Licensed Party’s
business or other licenses, or those of any Affiliate of the Licensed Party; or
if any such license is threatened to be, or is, denied, curtailed, suspended or
revoked; then, in any of the above cases, this Agreement may be immediately
terminated by the Licensed Party without further liability between the Parties
other than payment of any accrued but unpaid fees; provided, however, that in
the event such activity or relationship involves an individual with whom the
Acknowledging Party is associated and the Acknowledging Party terminates such
activity or association to the satisfaction of the Governmental Authority, then
the Licensed Party shall not terminate this Agreement.

20.7.2 Further, Operator

(a) acknowledges its understanding that it is illegal for (i) a denied gaming
license applicant, (ii) an “excluded person” (as defined in Nevada Gaming
Regulation 28.020(2)), (iii) a person found unsuitable by the Nevada State
Gaming Control Board or Nevada Gaming Commission, (iv) a revoked gaming
licensee, or (v) a business organization under the control of any person
described in clauses (i) through (iv) to enter or attempt to enter into a
contract with Owner, its parent company, subsidiaries or any affiliate, without
the prior approval of the Nevada Gaming Commission;

(b) affirms that Operator and each of its Affiliates is not such a person and is
not under the control of such a person; and

(c) agrees that this Agreement is subject to immediate termination by Owner,
without further liability to Operator, if Operator or any of its Affiliates is
or becomes such a person or is under the control of such a person.

20.8 Conduct. Operator and Owner acknowledge that Operator and Owner, their
respective parent company(ies), subsidiaries and affiliates, have reputations
for offering high quality entertainment and/or services to the public and that
they and their parent company(ies), subsidiaries and Affiliates are subject to
regulation and licensing and desire to maintain their reputation and receive
positive publicity. Owner and Operator each therefore agrees that throughout the
term of this Agreement, their respective directors, officers and managers will
not conduct themselves in a manner which is contrary to the best interests of,
nor in any manner that materially and adversely affects or is materially
detrimental to, the other party hereto, their respective parent company(ies),
subsidiaries or Affiliates, and will not directly or indirectly make any oral,
written or recorded private or public statement or comment that is materially
disparaging, critical, defamatory or otherwise not in the best interests of the
other party or their respective parent company(ies), subsidiaries or Affiliates.

 

57



--------------------------------------------------------------------------------

20.9 Operating Controls. In connection with Owner’s and the operator of the
Casino’s privileged licenses with the State of Nevada and Clark County, Nevada,
Owner and the operator of the Casino are committed to ensure that its actions do
not act as a detriment to the development of gaming industry or reflect
discredit upon Owner, the operator of the Casino, the State of Nevada or the
gaming industry in general. Accordingly, and notwithstanding anything contained
in this Agreement to the contrary and in addition to all other obligations of
Operator in this Agreement, Owner specifically requires of Operator as follows:

(a) Operator shall draft, institute and enforce an operational policy which
shall ensure Operator conducts its business in a manner appropriate for a
first-class operation and consistent with the regulatory compliance programs of
Owner and the operator of the Casino to include, without limitation,
implementation of a “zero tolerance” policy and utilize best efforts to address
and prevent: (i) overconsumption of alcoholic beverages; (ii) underage patronage
of the Business or purchase or consumption of alcoholic beverages;
(iii) possession, use or sale of illegal substances; (iv) prostitution;
(v) assaults by Operator employees, guests or invitees at the Premises, and
(vi) improper cash handling or reporting activities by Operator employees.
Operator shall submit such operational policy to Owner for Owner’s (and the
operator of the Casino’s review) and Owner’s approval within 120 days from the
execution of this Agreement.

(b) Operator shall keep accurate books and records with respect to compliance
with all federal, state, county and city laws, ordinances and regulations
relative to, and otherwise implement those controls appropriate for, the
operations of Operator’s businesses and the employment of Operator’s employees
including, without limitation, payroll records, tip reporting, pooling and
distribution records, register bank reconciliations, compliance records
(including but not limited to alcohol awareness cards, health cards, OSHA
training, certifications, etc.), and violations of its operational policy.

(c) Operator shall coordinate all aspects of its operations with Owner and the
operator of the Casino management and staff to ensure compliance with Owner’s
and/or the operator of the Casino’s regulatory compliance programs to include,
without limitation, coordination of Operator’s security program with the
operator of the Casino’s security program (including the utilization, of Las
Vegas Metropolitan Police) for implementing appropriate handling of guests and
invitees within the Premises.

(d) In furtherance of the foregoing, Owner specifically reserves the following
rights (but not the obligation), at all times and without notice, to:

(i) enter upon the Premises to inspect Operator’s operations (and with respect
to such operational inspections, such inspections may be either announced or
unannounced at the election of Operator), books, records and any other
documentation of any kind or nature whatsoever or interview any Operator
employee, guest or invitee deemed necessary by Owner in Owner’s discretion to
ensure compliance with this Section or any other operational obligations of
Operator under this Agreement or to ensure compliance with all federal, state,
county and city laws, ordinances and regulations relative to operations of
Operator’s businesses and the employment of Operator’s employees;

 

58



--------------------------------------------------------------------------------

(ii) at Owner’s cost, to post Owner’s or the operator of the Casino’s employees
or other designees (which may, at Owner’s option, include Owner requiring
Operator to post Las Vegas Metropolitan Police Officers) within the Premises in
such amounts and in such locations as Owner or the operator of the Casino shall
reasonably determine to ensure compliance with this Section or any other
operational obligations of Operator under this Agreement or to otherwise ensure
compliance with all federal, state, county and city laws, ordinances and
regulations relative to the operations of Operator’s businesses and the
employment of Operator’s employees, provided that any costs associated with
actions taken pursuant to this Section shall only be deemed an Operating Expense
if Owner or the operator of the Casino reasonably believes that Operator has
violated the requirements of this Article 20; and

(iii) at Owner’s cost, and in addition to the training otherwise set forth in
this Agreement, require Operator to attend and complete (including Operator’s
employees, agents and servants) Owner or the operator of the Casino directed
training programs concerning the obligations of this Section, provided that any
costs associated with actions taken pursuant to this Section shall only be
deemed an Operating Expense if Owner or the operator of the Casino reasonably
believes that Operator has violated the requirements of this Article 20.

[SIGNATURE PAGE FOLLOWS]

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the day and year first above written.

 

OWNER:

STOCKBRIDGE/SBE HOLDINGS, LLC

a Delaware limited liability company

  By:   Stockbridge/SBE Voteco Company, LLC   Its:   Manager   By  

/s/ Terrence Fancher

  Name:   Terrence Fancher   Title:   President OPERATOR:

SBEHG LAS VEGAS I, LLC

a Nevada limited liability company

  By:   SBEHG LVI Voteco Company, LLC   Its:   Manager   By  

/s/ Sam Nazarian

  Name:   Sam Nazarian   Title:   Manager

 

60



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

Acknowledging Party – as defined in Section 20.7.1.

Affiliate – any Person that, directly or indirectly, controls, is controlled by,
or is under common control with, the referenced Party or other Person. For
purposes hereof, the term “control” shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of any Person, or the power to veto major policy decisions of any
Person, whether through the ownership of voting securities, by agreement, or
otherwise.

Affiliate Agreement – as defined in Section 2.2.3.

Agreement – as defined in the introductory paragraph.

Anticipated Renovation End Date – the date Operator, in its reasonable business
judgment, anticipates to be the Renovation End Date.

Anti-Terrorism Laws – all present and future Applicable Laws addressing or in
any way relating to acts of war, terrorist acts, financing of terrorist
activities, drug trafficking, money laundering or similar activities that
threaten the security of the United States of America, including: (a) The United
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act; (b) The Trading with the Enemies Act; (c) all rules
and regulations issued by the U.S. State Department or U.S. Treasury
Department’s Office of Foreign Assets Control; and (d) Executive Orders 13224
issued by the President of the United States, and similar executive orders.

Applicable Law – all (a) statutes, laws, rules, regulations, ordinances, codes
or other legal requirements of any federal, state or local governmental
authority, board of fire underwriters and similar quasi-Governmental Authority,
including any legal requirements under any Approvals, and (b) judgments,
injunctions, orders or other similar requirements of any court, administrative
agency or other legal adjudicatory authority, in effect at the time in question
and in each case to the extent the Business or Person in question is subject to
the same. Without limiting the generality of the foregoing, references to
Applicable Law shall include any of the matters described in clause (a) or
(b) above relating to employees, zoning, building, health, safety, environmental
matters, accessibility of public facilities, and liquor and other privileged
licenses.

Approvals – all licenses, permits, approvals, certificates and other
authorizations granted or issued by any Governmental Authority for the matter or
item in question.

Assignment – any assignment, conveyance, delegation, pledge or other transfer,
in whole or in part, of this Agreement or any rights, remedies, duties or
obligations under this Agreement, whether voluntary, involuntary, by operation
or law or otherwise (including as a result of any divorce, bankruptcy,
insolvency or dissolution proceedings, by declaration of or transfer in trust,
or under a will or the laws of intestate succession).

 

1



--------------------------------------------------------------------------------

Bank Accounts – as defined in Section 5.4.1.

Base Fee – as defined in Section 3.1.

Brand Standard Change – as defined in Section 5.2.2.

Business – the Hotel, the F&B Facilities and the Retail Facilities.

Business Guest Data – as defined in Section 7.6.

Business Interruption Insurance – insurance coverage against “Business
Interruption and Extra Expense” (as that phrase is used within the United States
insurance industry for application to transient lodging facilities), which
complies with the Insurance Requirements.

Business Personnel – all Individuals performing services at the Premises in the
name of the Business or the Casino during the Operating Term who are employed by
Operator or an Affiliate of Operator. Business Personnel shall expressly exclude
Corporate Personnel.

Business Personnel Costs – all costs and expenses associated with the employment
or termination of Business Personnel pursuant to Operating Plan, including
recruitment expenses, the costs of moving executive level Business Personnel,
their families and their belongings to the area in which the Business is located
at the commencement of their employment at the Business, compensation and
benefits (including the value of any equity based benefits), employment taxes,
training and severance payments, all in accordance with Applicable Laws,
Operator’s policies for Operator Facilities and such other policies as may be
established pursuant to this Agreement.

Business Transfer – any sale, disposition, conveyance, gift, foreclosure of a
mortgage, deed in lieu of foreclosure, appointment of a receiver or other
transfer, in whole or in part, of any right, title or interest of Owner in the
Business or any portion thereof, including the expiration or termination of an
underlying ground lease, in each case whether voluntary, involuntary, by
operation or law or otherwise (including as a result of any divorce, bankruptcy,
insolvency or dissolution proceedings, by declaration of or transfer in trust,
or under a will or the laws of intestate succession).

Capital Budget – as defined in Section 5.1.1(b).

Capital Improvements – all repairs, alterations, improvements, renewals,
replacements or additions of or to the structure or exterior façade of the
Business, or to the mechanical, electrical, plumbing, HVAC (heating, ventilation
and air conditioning), vertical transport and similar components of the Business
building that are capitalized under GAAP and depreciated as real property.

Casino – the casino facilities and equipment located at the Premises.

Casino Expenses – all ordinary and necessary expenses incurred in the Operation
of the Casino in accordance with any agreement between Owner and the operator of
the Casino.

Casino License Agreement – as defined in Section 2.2.2.

 

2



--------------------------------------------------------------------------------

Casualty – any fire, flood or other act of God or casualty that results in
damage or destruction to the Business.

Centralized Services – the centralized services as approved in accordance with
Section 4.1.

Centralized Services Charges – as defined in Section 4.1.

Certified Financial Statements – as defined in Section 10.3.

Claims – claims, demands, suits, criminal or civil actions or similar
proceedings that might be alleged by a third Person (including enforcement
proceedings by any Governmental Authority) against any Indemnified Party, and
all liabilities, damages, fines, penalties, costs or expenses (including
reasonable attorneys’ fees and expenses and other reasonable costs for defense,
settlement and appeal) that any Indemnified Party might incur, become
responsible for, or pay out for any reason, related to this Agreement, the
Franchise Agreement, or the development, construction, ownership or Operation of
the Business.

Commencement of Construction – the date upon which a Project Contractor (as
defined in the Development Management Agreement) first commences performance of
its services and obligations under the construction contract that such Project
Contractor has entered into with Owner and/or Development Manager in connection
with the construction of the Project (as defined in the Development Management
Agreement).

Competitive Set – a competitive set of hotels for the purposes of the Operating
Standard pursuant to Section 2.1.2(c), which shall consist of hotels in the
Hotel’s immediate market area that are most comparable to the Hotel in quality,
price and market (with due consideration given to age, quality, size, amenities,
amount of meeting space and business mix) and against which the Hotel’s
performance can most accurately be measured, it being understood that the * * *,
* * *, * * * and * * * are the Competitive Set as of the Effective Date and that
the Competitive Set shall be reviewed and amended periodically as part of the
approval of the Operating Plan.

Competitor – The companies operating the following brands: * * *, * * *, * * *,
* * *, * * *, * * *, * * *, * * *, * * *, * * *, and * * *.

Compliance Plan – the gaming compliance plan for the Casino.

Condemnation – a taking of all or any portion of the Business by any
Governmental Authority by condemnation or power of eminent domain for any
purpose whatsoever, and a conveyance by Owner in lieu or under threat of such
taking.

Confidential Information – information reasonably designated by Operator, such
designations subject to the reasonable approval of Owner, relating to Operator’s
business that derives value, actual or potential, from not being generally known
to others, including any documents and information reasonably designated by
Operator orally or in writing as confidential or by its nature would reasonably
be understood to be confidential or proprietary, to which Owner obtains access
by virtue of the relationship between the Parties.

 

3



--------------------------------------------------------------------------------

Content – as defined in Section 9.2.

Control – the power, direct or indirect, to direct or cause the direction of the
day-to-day management and policies of a business, whether through ownership of
voting securities, contract or otherwise.

Controlled Affiliate – (a) in the case of Owner, a wholly-owned subsidiary of
Owner, an Affiliate of Stockbridge Real Estate Partners II, LLC, Stockbridge
Real Estate Partners III, LLC, or a real estate investment fund sponsored by any
Affiliate of Stockbridge Real Estate Partners II, LLC or Stockbridge Real Estate
Partners III, LLC, (b) in the case of Operator, a direct wholly owned subsidiary
of Operator, and (c) in the case of Sam Nazarian, a Person in which Sam Nazarian
shall continue to hold a “controlling interest” as defined in clause (b) of the
definition of Permitted Transfer.

Corporate Personnel – any personnel from the corporate or divisional offices of
Operator or its Affiliates who perform activities at or on behalf of the
Business in connection with the services provided by Operator under this
Agreement.

Cure Right – as defined in Section 16.5.2.

Decline Event – as defined in 16.5.1.

Development Management Agreement – that certain Amended and Restated Development
Management Agreement, dated as of the Effective Date, between Owner and the
Development Manager, as may be amended, modified, supplemented and replaced and
in effect from time to time, for the management of the Renovation by the
Development Manager.

Development Manager – SBE Las Vegas Redevelopment I, LLC, as manager under the
Development Management Agreement.

Document – as defined in Section 20.5.2.

Documentation – as defined in Section 20.5.2.

Employee Lease Agreement – as defined in Section 2.2.2.

Entity – a partnership, a corporation, a limited liability company, a
Governmental Authority, a trust, an unincorporated organization or any other
legal entity of any kind.

Equity Owners – the Individuals holding all Ownership Interests in Owner or in
any Parent Companies, if any.

Event of Default – as defined in Section 16.1.

Event Sales Commissions – as defined in Section 4.2.

Executive Staff – as defined in Section 5.3.1.

 

4



--------------------------------------------------------------------------------

F&B Brands – the physical and design standards, the trademarks, and the
copyrights associated with the Bazaar brand, the Foxtail brand, the Cleo brand,
the Katsuya brand, the Sayers Club brand and/or any other food and/or beverage
brand used by Operator or its Affiliates at locations outside of the Hotel prior
to its use at the Hotel.

F&B Brand License – as defined in Section 7.2.2.

F&B Employer – as defined in Section 5.3.

F&B Facilities – the restaurants, lounges, bars, nightclubs and other food and
beverage facilities located on the Premises, including all improvements,
structures, facilities, FF&E, exterior signage, common areas and other areas
specifically related to the Operation of such facilities located on the
Premises, but excluding the Hotel, Casino and the Retail Facilities.

F&B Licensed Trademarks – as defined in Section 7.2.2.

F&B Personnel – as defined in Section 5.3.

FCPA – the U.S. Foreign Corrupt Practices Act of 1977, 15 U.S.C. sections 78dd-1
- 3, as amended. The provisions of the FCPA include, but are not limited to, the
provisions regarding a “Prohibited Payment” as such term is defined in
Section 17.15.

FF&E – furniture, fixtures, equipment, interior and exterior signs, as well as
other improvements and personal property used in the Operation of the Business
that are not Supplies.

Force Majeure Event – any of the following events or circumstances: (a) Casualty
or Condemnation; (b) fire, storm, earthquake, hurricane, tornado, flood or other
act of God; (c) war, act of terrorism, insurrection, rebellion, riots or other
civil unrest; (d) epidemics, quarantine restrictions or other public health
restrictions or advisories; (e) strikes or lockouts or other labor
interruptions; (f) disruption to local, national or international transport
services; (g) embargoes, lack of materials, water, power or telephone
transmissions necessary for the Operation of the Business in accordance with
this Agreement; (h) the performance of approved Capital Improvements adversely
affecting a material portion of the income generating areas of the Business or
any other area material to the Operation of the Business; (i) failure of any
applicable Governmental Authority to issue any Approvals, or the suspension,
termination or revocation of any material Approvals, required for the Operation
of the Business; or (j) any other event that is beyond the reasonable control of
a Party.

Former Hotel Name – Sahara Hotel & Casino.

Franchise Agreement – the franchise agreement entered into, or to be entered
into, between Operator or its Affiliate and Hilton Worldwide Holdings, Inc.
(“Hilton”) pursuant to which Hilton, or a subsidiary or Affiliate, shall provide
access to the Hilton reservations system, a presence on Hilton websites, and
other products and services as agreed upon by Operator and Hilton and approved
by Owner, together with any amendment, renewal or agreement related to such
agreement.

 

5



--------------------------------------------------------------------------------

Full Operating Year – any Operating Year commencing on January 1 and ending on
December 31.

Funds Request – as defined in Section 5.5.2.

GAAP – those conventions, rules, procedures and practices, consistently applied,
affecting all aspects of recording and reporting financial transactions which
are generally accepted by major independent accounting firms in the United
States at the time in question.

Gaming Laws – any Applicable Law regulating or otherwise pertaining to casinos,
legal gaming or gambling.

Governmental Authority – any government or political subdivision, or an agency
or instrumentality thereof, including, without limitation, the Nevada State
Gaming Control Board, the Nevada Gaming Commission, the Clark County Department
of Business License, and the Clark County Liquor and Gaming Licensing Board.

GOP Hurdle – an amount equal to * * *.

Gross Casino Revenues – gross revenues from gaming activities at the Casino as
calculated pursuant to Nevada Revised Statutes Sections 463.0161 and 463.3715.

Gross Operating Profit or GOP – with respect to any period of time, the amount
by which Total Net Revenues exceeds Total Expenses for such period.

Gross Operating Revenues – with respect to any period of time, all revenue and
income of any kind derived directly or indirectly from the Operation of the
Business and properly attributable to such period (including rentals or other
payments from licensees, lessees, or concessionaires of retail space in the
Business, but not gross receipts of such licensees, lessees or concessionaires),
determined in accordance with GAAP and the Uniform System, expressly including
all gross revenues generated from (a) the operation of all banquet, catering and
room service functions at the Business, (b) the operation of any parking
facilities at the Business, (c) the rental or use of any retail space or other
areas of the Business by any third Persons pursuant to any lease, license,
concession or similar agreement, and (d) the value of gift cards redeemed (but
not sold) at the Business in accordance with Section 4.3.1, but expressly
excluding the following: (i) applicable excise, sales, occupancy and use taxes
and similar taxes, assessments, duties, levies or charges imposed by a
Governmental Authority and collected directly from guests or customers, or as a
part of the sales price of any goods, services, or displays, including gross
receipts, admission, cabaret and similar taxes; (ii) receipts from the
financing, sale or other disposition of capital assets and other items not in
the ordinary course of the Business’s operations and income derived from
securities and other property acquired and held for investment; (iii) receipts
from awards or sales in connection with any Condemnation, from other transfers
in lieu of and under the threat of any Condemnation, and other receipts in
connection with any Condemnation, but only to the extent that such amounts are
specifically identified as compensation for alterations or physical damage to
the Business; (iv) proceeds of any insurance, including the proceeds of any
Business Interruption Insurance; (v) rebates, discounts or credits for any goods
or services provided by Operator (provided that charge and credit card
commissions shall not reduce Gross Operating Revenues, but shall constitute an

 

6



--------------------------------------------------------------------------------

Operating Expense); (vi) receipts from the sale of gift cards at the Business
pursuant to Section 4.3.1; and (vii) any rental or use of any retail space or
other areas of the Business by any third Persons pursuant to any lease, license,
concession or similar agreement for which an Affiliate of Operator receives an
asset management fee in accordance with the governing documents of Owner.

Guest Room – each rentable unit in the Hotel consisting of a room or suite of
rooms generally used for overnight guest accommodations, entrance to which is
controlled by one key. Adjacent rooms with connecting doors that can be locked
and rented as separate units shall be deemed to be separate Guest Rooms.

Hotel – the hotel located on the Premises, including all buildings,
improvements, structures, facilities, FF&E, exterior signage, common areas,
parking, pool and other areas located on the Premises, as well as all easements,
appurtenances, entry and exit rights benefiting the Premises, but specifically
excluding the F&B Facilities and the Retail Facilities, and the Casino.

Hotel Licensed Trademarks – as defined in Section 7.2.1.

Hotel Name – the name of the Hotel, which shall be “SLS Las Vegas”.

Identifier – any domain name, universal resource locator, link, metatag,
keyword, pop-up or pop-under ad or other similar means of identifying.

Incentive Fee – as defined in Section 3.2.

Incident – as defined in Section 20.5.2.

Indemnified Party – any Owner Indemnified Parties or Operator Indemnified
Parties who are entitled to receive indemnification pursuant to this Agreement.

Indemnifying Party – any Party obligated to indemnify an Indemnified Party
pursuant to this Agreement.

Index – the Consumer Price Index for All Urban Consumers, All Items, for the
market area that includes the Business, as published by the Bureau of Labor
Statistics of the United States Department of Labor, using the years 1982-84 as
a base of 100, or if such index is discontinued, the most comparable index
published by any federal governmental agency, as acceptable to Owner and
Operator.

Individual – a natural person, whether acting for himself or herself, or in a
representative capacity.

Initial Working Capital – as defined in Section 5.5.1.

Insurance Costs – all insurance premiums or other costs paid for any insurance
policies (including Business Interruption Insurance) maintained with respect to
the Business.

 

7



--------------------------------------------------------------------------------

Insurance Requirements – the minimum coverage, limits, deductibles and other
requirements for the Business consistent with insurance market trends, economic
conditions and other factors affecting the hotel, food and beverage and retail
industries and their respective risks, as they may change from time to time,
subject to approval by Owner (which shall not be unreasonably withheld,
conditioned or delayed).

Intellectual Property – all rights in any and all of the following throughout
the world including: (i) Identifiers; (ii) Trademarks and any registrations
thereof; (iii) patents or patent applications; (iv) copyrights; (v) trade
secrets; (vi) software; (vii) other copies and tangible embodiments of any of
the foregoing in whatever form or medium; and (viii) all rights to sue and
recover damages for past, present and future infringement, misappropriation,
dilution or other violation of the foregoing.

Intermediateco’s LLC Agreement – that certain Limited Liability Company
Agreement of Stockbridge/SBE Intermediate Company, LLC, dated as of May 2, 2012,
as amended from time to time.

Key Personnel – those persons designated as “Key Employees” or “Key Executives”
under the Compliance Plan or applicable Gaming Laws.

License Revenues – Net Operating Revenues (which, for the avoidance of doubt, do
not include any Casino revenues).

Licensed Party – as defined in Section 20.7.1.

Licensed Trademarks – the F&B Licensed Trademarks and the Hotel Licensed
Trademarks.

Manuals – all written, digitized, computerized or electronically formatted
manuals and other documents and materials prepared and used by Operator for
Operating the Business as instructions, requirements, guidance or policy
statements with respect to the Business.

Market Conditions – the annual amount per rentable square foot that a comparable
landlord of a Comparable Building with comparable vacancy factors would accept
in a then-current transaction with a third Person from new, non-expansion
(unless the expansion is pursuant to a comparable definition of Market
Conditions), non-renewal (unless the renewal is pursuant to a comparable
definition of Market Conditions) and non-equity tenants of comparable
credit-worthiness for comparable space (size and height). “Comparable Buildings”
shall be buildings of comparable size and vintage and construction on or near
the “Las Vegas Strip” in Clark County, Nevada. In a determination of the
foregoing, appropriate consideration shall be given to the annual rental rates
per rentable square foot, the standard of measurement by which the rentable
square footage is measured, the ratio of rentable square feet to usable square
feet, the type of escalation clause (e.g., whether increases in additional rent
are determined on a net or gross basis, and if gross, whether such increases are
determined according to a base year or a base dollar amount expense stop), the
extent of tenant’s liability under the lease, parking rights and obligations,
signage rights, abatement provisions reflecting free rent and/or no rent during
the period of construction or subsequent to the commencement date as to the
space in question, brokerage commissions, if any, that would be payable by Owner
in similar transactions, length of

 

8



--------------------------------------------------------------------------------

the lease term, size and location of premises being leased, building standard
work letter and/or tenant improvement allowances, if any, the condition of the
base building and Owner’s responsibility with respect thereto, the value, if
any, of the existing tenant improvements (with such value being judged with
respect to the utility of such existing tenant improvements to the general
tenant and not this particular Operator) and other generally applicable
conditions of tenancy, it being understood that the intent is that Operator will
obtain the same rent and other economic benefits that Owner would otherwise
agree upon in a comparable transaction.

Market Conditions Data – as defined in Section 16.6.3.

Marketing Program – any program by Operator, an Affiliate of Operator or a third
Person that provides for publicity, distribution of promotional materials or
advertising, using any media including, print, television, radio and internet
media.

Mortgage – any real estate, leasehold, chattel mortgage, pledge, security
agreement, deed of trust, security deed or similar document or instrument
encumbering the Owner’s right, title and interest in the Premises and the
Business or any part thereof, together with all promissory notes, loan
agreements or other documents relating thereto.

Mortgagee – any holder or beneficiary of a Mortgage.

Net Casino Revenues – Gross Casino Revenues less Promotional Allowances.

Net Operating Revenues – Gross Operating Revenues less Promotional Allowances.

Opening Date – the date upon which the Hotel reopens for business to the general
public, with such date to be certified by the Parties in a form substantially
similar to Exhibit E.

Operate, Operating or Operation – to manage, operate, use, maintain, market,
promote, and provide other management or operations services.

Operating Account – as defined in Section 5.4.1(a).

Operating Expenses – all ordinary and necessary expenses incurred in the
Operation of the Business in accordance with this Agreement, including all
(a) Business Personnel Costs, any Incentive Fees and all other Reimbursable
Expenses, (b) the Third Person Concept Distributions, (c) expenses for
maintenance and repair, (d) costs for utilities, (e) administrative expenses,
including all costs and expenses relating to the Bank Accounts, the Certified
Financial Statements and any annual audit of the Certified Financial Statements,
(f) costs and expenses for marketing, advertising and promotion of the Business,
(g) expenses for Operating the parking facilities, (h) amounts paid or payable
to any licensor, franchisor or party entering into a similar arrangement to
provide reservation, marketing, licensing, or other services or products to or
on behalf of the Hotel, and (i) amounts payable to Operator as set forth in this
Agreement, all as determined in accordance with GAAP and the Uniform System, but
expressly excluding the following: (i) the Base Fee; (ii) Taxes; (iii) Insurance
Costs treated as fixed charges under the Uniform System; (iv) Reserve Fund
Contributions and any expenditures for Capital Improvements; (v) costs for the
rental of real or personal property (except, with respect to personal property,
rentals incurred directly in connection with revenue generating activities);

 

9



--------------------------------------------------------------------------------

(vi) any depreciation and amortization of capital assets; (vii) costs for the
administration of Owner (including any board or shareholder meetings) or Owner’s
personnel, including salaries, wages, employee benefits and reimbursements of
Owner’s directors, officers, employees or agents, unless such personnel are
Business Personnel; and (viii) fees and costs for professional services,
including the fees and expenses of attorneys, and appraisers, incurred directly
or indirectly in connection with any category of expense that is not itself an
Operating Expense.

Operating Plan – unless specified as the proposed operating plan, the Operating
Plan as approved in accordance with Section 5.1.

Operating Reports – as defined in Section 10.2.

Operating Standard – with respect to any period of time, the level and service
of quality for the Hotel, the F&B Facilities and the Retail Facilities, as
applicable, attributable to such period in accordance with Section 2.1.2.

Operating Term – the period from the Effective Date until the expiration or
termination of this Agreement in accordance with Section 2.4.

Operating Year – each calendar year during the Operating Term, except that the
first Operating Year (if not commenced on January 1) shall be a partial year
beginning on the Effective Date, and ending on the following December 31, and if
this Agreement is terminated effective on a date other than December 31 in any
year, then the last Operating Year shall also be a partial year commencing on
January 1 of the year in which such expiration or termination occurs and ending
on the effective date of expiration or termination.

Operator – as defined in the introduction to this Agreement.

Operator Facilities – all hotels, food and beverage and retail facilities and
other facilities, including the Business, that are owned, operated, franchised
or licensed by Operator or one of its Affiliates, whether exclusively or in
conjunction with a third Person.

Operator Guest Data – all guest or customer profiles, contact information (e.g.,
addresses, phone numbers, facsimile numbers and email addresses), histories,
preferences and any other guest or customer information in any database of
Operator or any Affiliate of Operator, whenever and wherever obtained, and
whether obtained or derived by Operator or its Affiliates from (i) guests or
customers of any other hotel or lodging property (including any condominium or
timeshare or interval ownership properties), restaurant, bar, food and beverage
facility, or other business owned, leased, operated, managed, licensed or
franchised by Operator or its Affiliates, or any facility associated with any of
the foregoing (including restaurants, bars, golf courses and spas) (ii) any
other sources and databases, including Operator brand websites, central
reservations databases, operational databases and preferred guest programs, but
expressly excluding any and all of the foregoing obtained in connection with the
Business or the Operation thereof.

Operator Indemnified Parties – as defined in Section 12.3.1.

Operator Partner – as defined in Section 2.3.2(a).

 

10



--------------------------------------------------------------------------------

Operator Preferred Program – as defined in Section 4.3.2.

Operator Proprietary Information – concepts, processes or other elements of
operations that are currently implemented at Operator’s or its Affiliates’ other
hotels, restaurants, bars, nightclubs, lounges, or other businesses to the
extent that the same are not commonly implemented in the hotel, casino,
restaurant, bar, nightclub, or lounge industries, including, without limitation,
any distinctive business format, management schemes, operational procedures,
plans, manuals, directions, specifications, methods, or identification schemes
developed and implemented by Operator or its Affiliates in their other hotels,
restaurants, bars, nightclubs, lounges, or other businesses, provided, however
that the Operator Proprietary Information shall exclude any concepts, process,
or other elements of operations developed for use in the Business.

Operator Proprietary Rights – as defined in Section 7.8.

Operator’s Gross Negligence or Willful Misconduct – any gross negligence,
knowingly willful misconduct, or fraud committed by Operator or its Affiliates,
any Corporate Personnel or the Business’s general manager in the performance of
Operator’s duties under this Agreement; provided, however, that (a) the acts or
omissions of Business Personnel other than the Business’s general manager shall
not be imputed to Operator or its Affiliates or any Corporate Personnel, or
otherwise deemed to constitute Operator’s Gross Negligence or Willful
Misconduct, unless such acts or omissions resulted from the gross negligence,
knowingly willful misconduct or fraudulent acts of the Corporate Personnel or
the Business’s general manager in supervising or hiring such Business Personnel
and (b) no settlement by either Party in good faith of any Claims (including
Claims by Business Personnel) shall be deemed to create any presumption that the
acts or omissions giving rise to such Claims constitute Operator’s Gross
Negligence or Willful Misconduct.

Operator’s Projected GOP – means the GOP for purposes of the Performance Test as
detailed in the pro forma cash flow projections attached as Exhibit D, it being
understood that the Operator’s Projected GOP for any Full Operating Years after
the last Full Operating Year detailed on such pro forma cash flow projections
shall be the Operator’s Projected GOP for the last Full Operating Year detailed
on such pro forma cash flow projections increased on January 1 of each Full
Operating Year by the percentage increase in the Index since January 1 of the
prior Full Operating Year.

Operator’s Projected Net Operating Income – means the Net Operating Income for
purposes of the Performance Test as detailed in the pro forma cash flow
projections attached as Exhibit D, it being understood that the Operator’s
Projected Net Operating Income for any Full Operating Years after the last Full
Operating Year detailed on such pro forma cash flow projections shall be the
Operator’s Projected GOP for the last Full Operating Year detailed on such pro
forma cash flow projections increased on January 1 of each Full Operating Year
by the percentage increase in the Index since January 1 of the prior Full
Operating Year.

Operator’s Review Period – as defined in Section 16.6.3.

Other Operator Facilities – all Operator Facilities excluding the Business.

 

11



--------------------------------------------------------------------------------

Outside Agreement Date – as defined in Section 16.6.3.

Owner – as defined in the introduction to this Agreement.

Owner Indemnified Parties – as defined in Section 12.3.2.

Owner Proprietary Rights – as defined in Section 7.7.

Owner’s Review Period – as defined in Section 16.6.3.

Owner’s Representative – as defined in Section 19.6.

Ownership Interests – all forms of ownership, whether legal or beneficial,
voting or non-voting, including stock, partnership interests, limited liability
company membership or ownership interests, joint tenancy interests,
proprietorship interests, trust beneficiary interests, proxy interests,
power-of-attorney interests, and all options, warrants and instruments
convertible into such other interests, and any other right, title or interest
not included in this definition that Operator determines to constitute a form of
direct or indirect ownership in Owner.

Parent Company – an Entity that holds any form of Ownership Interest in Owner,
whether directly or indirectly through an Ownership Interest in one or more
other Entities holding an Ownership Interest in Owner.

Party or Parties – as defined in the introduction of this Agreement.

Payroll Account – as defined in Section 5.4.1(b).

Performance Test – a defined in Section 16.5.1.

Permitted Transfer – Each of the following Transfers shall be permitted provided
that such Transfers do not result in the violation of any Gaming Laws or in the
loss of any Approvals pertaining to the sale or distribution of liquor at the
Premises:

(a) Owner, from time to time and in its sole discretion, without the consent of
Operator, may Transfer its interest in whole or part, to (i) any Controlled
Affiliate, (ii) any investment group consisting primarily of employees of
Stockbridge or a Stockbridge Entity, (iii) a Stockbridge Entity, (iv) any
investment fund sponsored and controlled by Stockbridge or a Stockbridge Entity,
(v) any Person as part of a direct or indirect transfer of ownership or control
of Stockbridge or a Stockbridge Entity, (vi) any entity sponsored (on a
principal basis) by any Stockbridge Affiliate, or (vii) a Mortgagee; provided in
the case of the Transfers described in clauses (i) – (vi) above, such transferee
agrees to be bound by all the terms, conditions, and provisions of this
Agreement (including the provisions of Article 11).

(b) Operator, from time to time and in its sole discretion, without the consent
of Owner, may Transfer its interest in whole, but not in part, to any Controlled
Affiliate, provided such transferee agrees to be bound by all the terms,
conditions and provisions of this Agreement (including the provisions of Article
11). In addition, (i) Operator, from time to time and in its sole discretion,
without the consent of Owner, may permit a Transfer of an ownership interest in

 

12



--------------------------------------------------------------------------------

Operator to a Controlled Affiliate of Sam Nazarian, (ii) Operator, and each of
the members and/or beneficiaries of Operator, from time to time and in their
sole discretion, without the consent of Owner, may Transfer any or all of such
Person’s direct or indirect economic interest in the Agreement, by inter vivos
gift or by testamentary transfer to any spouse, parent, sibling, in-law, child
or grandchild of such Person, or to a trust for the benefit of such Person or
such spouse, parent, sibling, in-law, child or grandchild of such Person and
(iii) Operator, and each of the members and/or beneficiaries of Operator, from
time to time and in their sole discretion, without the consent of Owner, may
Transfer, a direct or indirect non-controlling interest in Operator to any
Person who is not engaged in, and as a condition of such Transfer agrees that he
will not engage in, the activities that Operator is prohibited from
participating in pursuant to Intermediateco’s LLC Agreement; provided, however,
that after any such Transfer, a controlling interest in Operator shall continue
to be held by Sam Nazarian. For purposes hereof, “controlling interest” means
(i) in the case of a general partnership or limited partnership, the direct or
indirect ownership of the sole general partner interest and more than 50% of the
total value of the general and limited partnership interests taken as a whole,
(ii) in the case of a limited liability company, the direct or indirect
ownership of the sole managing member interest (or otherwise controlling,
together with any of its appointees but excluding any independent managers, the
management of such limited liability company) and more than 50% of the total
value of the membership interests taken as a whole, and (iii) in the case of a
corporation, ownership of more than 50% (by vote or value) of the outstanding
stock of such corporation and the right to control the election of a majority of
the board of directors.

Person – an Individual and/or Entity, as the case may be.

Physical Brand Standards – quality and design standards consistent with
standards maintained by the Operator or its Affiliates for the SLS Brand and the
F&B Brands in other locations to the extent the same are currently in use.

Post-Effective Date Intellectual Property – Intellectual Property being
developed, created or existing after the Effective Date for first use at the
Business, as evidenced by written records, specifically excluding the SLS Brand
and related Intellectual Property, and Operator Proprietary Information but
specifically including all IT systems created at or on behalf of the Business
and all Manuals (but expressly excluding Manuals (or the portions thereof)
relating to proprietary instructions, requirements, guidance or policy
statements that are specific and unique to the F&B Brands or the SLS Brand).

Pre-Effective Date Intellectual Property of Operator – Intellectual Property
being developed, created or existing prior to the Effective Date by Operator, as
evidenced by written records, specifically including all Intellectual Property
used in connection with the “SLS” name, trademark, and brand, as well as the
food and beverage facilities’ names and/or concepts listed in the definition of
the term “F&B Brands.”

Pre-Effective Date Intellectual Property of Owner – Intellectual Property being
developed, created or existing prior to the Effective Date, as evidenced by
written records, it being understood that any Intellectual Property used in
connection with the “SLS” name, trademark, and brand, as well as the food and
beverage facilities names and/or concepts listed in the definition of the term
“F&B Brands” are expressly excluded.

 

13



--------------------------------------------------------------------------------

Premises – as defined in Recital A.

Prohibited Payment – as defined in Section 19.12.1.

Promotional Allowances – the value of complimentary goods and services given to
guests as generally defined and accounted for in the casino business and as
historically defined and accounted for at the Hotel.

Promotional Charges – as defined in Section 2.3.2(a).

Promotional Program – as defined in Section 2.3.2(a).

Purchasing Program – as defined in Section 5.6.1.

Reimbursable Expenses – the following expenses incurred by Operator or any of
its Affiliates in the Operation of the Business in accordance with this
Agreement: (a) all Business Personnel Costs; (b) all amounts paid by Operator to
third Persons relating to any Centralized Services; (c) the per diem charge as
established by Operator from time to time for personnel of Operator or its
Affiliates assigned to special projects for the Business; (d) payments made or
incurred by Operator or its Affiliates, or its or their employees to third
Persons for goods and services (i) in the ordinary course of business in the
Operation of the Business, (ii) in accordance with the Operating Plan, (iii) as
permitted under this Agreement or (iv) as otherwise approved by Owner; (e) all
taxes, assessments, duties, levies or charges (other than Operator’s income
taxes) imposed by any Governmental Authority against any reimbursements payable
to Operator under this Agreement for expenses incurred for Owner’s account,
including the other Reimbursable Expenses listed herein; and (f) reasonable
costs incurred by Business Personnel in attending management conferences and
seminars organized by the corporate divisions of Operator or its Affiliates, and
reasonable allocation of out-of-pocket costs in presenting and/or training the
Business Personnel at such conferences and seminars.

Renovation – the process of changing the Hotel from its previous status to a
Brand hotel including any necessary renovations to the F&B Facilities and the
Retail Facilities.

Renovation End Date – the date on which the Business is first Operated by
Operator under the SLS Brand pursuant to this Agreement after completion of the
Renovation.

Renovation Start Date – the date on which the Renovation is begun.

Reserve Fund – as defined in Section 5.4.1(c).

Reserve Fund Contribution – * * *% of * * * for each of the first * * * of
operation after the Renovation End Date and * * *% of * * * for each month
thereafter.

Restoration – the repair, restoration, replacement or rebuilding of the
Business, as required under Article 15 after a Casualty or Condemnation, in
accordance with the Operating Standard.

 

14



--------------------------------------------------------------------------------

Retail Facilities – the gift shops, newsstands and other similar stores and
theatre facilities located on the Premises, including all improvements,
structures, facilities, FF&E, exterior signage, common areas and other areas
specifically related to the Operation of such facilities located on the
Premises, but excluding the Hotel and the F&B Facilities, it being understood
that the Retail Facilities are intended to include only those stores incidental
to the Operation of the Hotel or the F&B Facilities (as opposed to stores that
are commonly established as separate retail facilities).

SLS Brand – SLS Hotel.

SLS Brand License – as defined in Section 7.1.

SLS Brand License Agreement – as defined in Section 7.1.

SLS Brand Non-Managed License Agreement – as defined in Section 7.2.1.

Stockbridge – collectively, Stockbridge Fund II LV Investment LLC, Stockbridge
Fund II D LV Investment LLC, Stockbridge Fund II E LV Investment LLC,
Stockbridge Fund II Co-Investors LLC, and Stockbridge Fund III LV Investment,
LLC, each a Delaware limited liability company.

Stockbridge Entity – each of Stockbridge Fund II LV Investment LLC, Stockbridge
Fund II D LV Investment LLC, Stockbridge Fund II E LV Investment LLC,
Stockbridge Fund II Co-Investors LLC, and Stockbridge Fund III LV Investment,
LLC, each a Delaware limited liability company.

Supplies – all operating supplies and equipment used in the Operation of the
Business.

System Improvements – all improvements to the method or system for Operating the
Business developed by Operator, Owner or any of their respective Affiliates in
connection with the Operation of the Business or this Agreement, as
distinguished from technology systems and other physical infrastructure used in
connection with the Operation of the Business. For the avoidance of doubt System
Improvements shall only refer to management policies and procedures or SLS
Brand-related methods or systems but shall specifically exclude technology and
infrastructure items unrelated to the SLS Brand. As an example, the System
Improvements shall exclude the customer database and tracking technology that
Owner and Operator currently intend to develop in connection with the Operation
of the Business.

Taxes – all taxes, assessments, duties, levies and charges, including ad valorem
taxes on real property, personal property taxes and business and occupation
taxes, imposed by any Governmental Authority against Owner in connection with
the ownership or Operation of the Business, but expressly excluding income,
franchise or similar taxes imposed on Owner.

Termination Fee – as defined in Section 16.7.9.

Third Person Concept Distributions – payments to third Persons in connection
with the Operation of the F&B Facilities as described in Schedule 1, as may be
updated by Operator from time to time.

 

15



--------------------------------------------------------------------------------

Total Expenses – Casino Expenses combined with Operating Expenses.

Total Gross Revenues – Gross Casino Revenues combined with Gross Operating
Revenues.

Total Net Revenues – Net Casino Revenues combined with Net Operating Revenues.

Trademarks – trademarks, trade name, service marks and copyrights, marks, logos,
symbols, know-how, slogans and all similar proprietary rights.

Transfer – any Assignment, Business Transfer or Transfer of Ownership Interests.

Transfer of Control – any Transfer of Ownership Interests that results in either
(a) a transfer of 50% or more of the Ownership Interests in Owner or any Parent
Companies, if any, or (b) the loss of the right to direct or control the
management of the day-to-day operations of Owner.

Transfer of Ownership Interests – any: (a) sale, assignment, disposition,
conveyance, gift, pledge or other transfer, in whole or in part, of any
Ownership Interests in Owner or any Parent Companies, if any; (b) merger,
consolidation, reorganization or other restructuring of Owner or any Parent
Companies, if any; or (c) issuance of additional Ownership Interests in Owner or
any Parent Companies, if any, that would have the effect of diluting voting
rights or beneficial ownership of the Ownership Interests in Owner or any Parent
companies, if any, in each case whether voluntary, involuntary, by operation or
law or otherwise (including as a result of any divorce, bankruptcy, insolvency
or dissolution proceedings, by declaration of or transfer in trust, or under a
will or the laws of intestate succession).

Uniform System – the Uniform System of Accounts for the Lodging Industry that is
published by the Hotel Association of New York City, Inc. and approved by the
American Hotel & Motel Association, in effect at the time in question
(currently, the 10th Revised Edition, 2006).

Working Capital Contribution – * * *% of * * * for each of the first * * * of
operation after the Renovation End Date.

Working Capital Reserve – as defined in Section 5.4.1.

Working Capital Reserve Requirement – as defined in Section 5.5.1.

 

16



--------------------------------------------------------------------------------

EXHIBIT B

SLS BRAND NON-MANAGED LICENSE AGREEMENT

[Attached]



--------------------------------------------------------------------------------

SLS BRAND NON-MANAGED

LICENSE AGREEMENT

(Third-Party Managed)

This SLS BRAND NON-MANAGED LICENSE AGREEMENT (this “Agreement”) is made and
entered into by and between SBE Hotel Licensing, LLC, a California limited
liability company (“Licensor”), and Stockbridge/SBE Holdings, LLC, a Delaware
limited liability company (“Licensee”), and has an effective date, as of
                 , 20     (the “Effective Date”). Licensor and Licensee may be
referred to herein collectively as the “Parties” and individually as a “Party”.

RECITALS

WHEREAS, Licensor is the owner of all right, title and interest in and to the
trademarks and copyrights for the SLS Hotel® brand (the “Brand”) including
without limitation the trademarks (a term that is used herein to include without
limitation trademarks for goods, service marks for services, and trade names for
businesses) and copyrights listed in Exhibit A, as may be supplemented from
time-to-time by Licensor upon the written request of Licensor, acting in
Licensor’s sole and absolute discretion, upon thirty (30) days’ prior notice to
Licensee (collectively, the “SLS Intellectual Property”); and

WHEREAS, Licensee desires to use the SLS Intellectual Property in connection
with the operation of a hotel named the “SLS Las Vegas”, located at 2535 Las
Vegas Boulevard South, Las Vegas, Nevada 89109 (the “Hotel”);

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and promises contained herein, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:

1.

License

1.1 Grant of License. Upon and subject to the terms and conditions contained
herein, effective on the Effective Date, Licensor grants to Licensee a
non-exclusive, non-sublicenesable, and non-transferable (except as provided
herein) license to use the SLS Intellectual Property for the marketing,
operation, and/or management of the Hotel (the “License”). Licensee shall:
(a) use the SLS Intellectual Property only in accordance with this Agreement;
(b) not assert or acquire any ownership or other rights in the SLS Intellectual
Property other than the License expressly granted in this Agreement; (c) not
take any action or assist any other person or entity in taking any action to
contest Licensor’s proprietary interest in the SLS Intellectual Property; and
(d) refrain from knowingly undertaking any acts or omissions that infringe upon
or tarnish the SLS Intellectual Property. The effectiveness of this License
shall be contingent upon continued performance by Licensee of all its
obligations under this Agreement.

1.2 Reserved Rights. Nothing in this Agreement shall be construed as conferring
upon Licensee by implication, estoppel or otherwise, any rights or license,
including, without limitation, any right or license under intellectual property
rights, except for the rights and licenses expressly and unequivocally granted
hereunder. For the avoidance of doubt, this



--------------------------------------------------------------------------------

Agreement expressly grants to Licensee, the ability to produce, manufacture,
distribute and sell, exclusively at any branded-product retail stores located
within the Hotel (collectively, the “Logo Store”), products containing or
bearing the Brand or the SLS Intellectual Property. All rights in the SLS
Intellectual Property other than those specifically granted in this Agreement
are reserved by Licensor for its own use and benefit and/or for the benefit of
Licensor. Except as expressly set forth herein, nothing in this Agreement shall
restrict, impair, limit or otherwise affect Licensor (or any third party
authorized by Licensor) from using or exploiting the SLS Intellectual Property
in any manner whatsoever.

1.3 Use of License. To the fullest extent permitted by law, neither Licensor nor
its affiliates shall, directly or indirectly, utilize, or allow a third party
(other than Licensee) to utilize, the SLS Intellectual Property in connection
with any restaurant, hotel, casino or nightclub located in Clark County, Nevada
(the “Restricted Territory”), without the prior written approval of Licensee,
except as otherwise expressly set forth herein and in the Transaction
Agreements. Notwithstanding the foregoing, in no event shall the restrictions of
this Section 1.3 prevent or in any way limit the rights of Licensor or its
affiliates or any third party from marketing, advertising or otherwise promoting
within the Restricted Territory any restaurant, hotel, casino or nightclub which
is located outside the Restricted Territory. For example, Licensor shall have
the right to market or promote the “SLS at Beverly Hills” at the Bellagio Hotel
and Casino or any other location within the Restricted Territory.

1.4 Hotel Name. During the Term (as defined in Section 9.1 below), the Hotel
will be named and identified only as the “SLS Las Vegas”, or such other name as
approved in writing by Licensor. Licensee will use no other names or trademarks
to identify the Hotel without Licensor’s prior written approval, which approval
may be granted or withheld in Licensor’s sole and absolute discretion. Licensee
will not use the SLS Intellectual Property, or any portion thereof, in or as a
part of its corporate, partnership or other business entity or trade name.

1.5 No Rights Granted to Others. No third party shall have the right or claim to
use the SLS Intellectual Property as a result of this Agreement.

2.

Fees and Other Payments

2.1 License Fee. Commencing on and accruing from and after the Effective Date,
and as consideration for the use of the SLS Intellectual Property within all
areas of the Hotel as well as the performance of the duties and responsibilities
of Licensor hereunder, Licensee shall pay Licensor a license fee in the amount
of * * * and * * * percent (* * *%) of Net Operating Revenues (herein referred
to as the “License Fees”). The License Fees due and owing under this Agreement
shall be paid by Licensee in arrears within thirty (30) days following the last
day of each calendar month (each, a “Payment Period”) during the Term of this
Agreement. “Net Operating Revenues” shall mean, (A) with respect to any period
of time, all revenue and income of any kind derived directly or indirectly from
the operation of the Hotel (including, without limitation, the gross receipts of
the Logo Store) and properly attributable to such period (including rentals or
other payments from licensees, lessees, or concessionaires of retail space in
the Hotel, but not gross receipts of such licensees, lessees or
concessionaires), determined in accordance with GAAP and the Uniform System,
expressly including all gross revenues



--------------------------------------------------------------------------------

generated from (a) the operation of all banquet, catering and room service
functions at the Hotel, (b) the operation of any parking facilities at the
Hotel, (c) the rental or use of any retail space or other areas of the Hotel by
any third Persons pursuant to any lease, license, concession or similar
agreement, (d) the value of gift cards redeemed (but not sold) at the Hotel in
accordance with Section 4.3.1, and (e) the operation of Bazaar, but expressly
excluding the following: (i) applicable excise, sales, occupancy and use taxes
and similar taxes, assessments, duties, levies or charges imposed by a
Governmental Authority and collected directly from guests or customers, or as a
part of the sales price of any goods, services, or displays, including gross
receipts, admission, cabaret and similar taxes; (ii) receipts from the
financing, sale or other disposition of capital assets and other items not in
the ordinary course of the Hotel’s operations and income derived from securities
and other property acquired and held for investment; (iii) receipts from awards
or sales in connection with any Condemnation, from other transfers in lieu of
and under the threat of any Condemnation, and other receipts in connection with
any Condemnation, but only to the extent that such amounts are specifically
identified as compensation for alterations or physical damage to the Hotel;
(iv) proceeds of any insurance, including the proceeds of any business
interruption insurance; (v) rebates, discounts or credits for any goods or
services provided by Operator (provided that charge and credit card commissions
shall not reduce gross operating revenues, but shall constitute an operating
expense); (vi) receipts from the sale of gift cards at the Hotel pursuant to
Section 4.3.1; (vii) any Casino revenue, rent collected from a tenant of the
Casino, or rent payable under the lease of the Casino; and (viii) any rental or
use of any retail space or other areas of the Hotel by any third persons
pursuant to any lease, license, concession or similar agreement for which an
affiliate of Operator receives an asset management fee in accordance with the
governing documents of Owner less (B) the value of complimentary goods and
services given to guests of the Hotel as generally defined and accounted for in
the casino business and as historically defined and accounted for at the Hotel.
“Uniform System of Accounts” shall mean the Uniform System of Accounts for the
Lodging Industry, most recent edition (currently 10th Edition, September 2006),
as published by the Educational Institute of the American Hotel & Motel
Association, ISBN #978-0-866-12-282-5.

2.2 Late Charges. If any fee or other amount due by Licensee to Licensor under
this Agreement is not paid within thirty (30) days of the date due, Licensee
shall pay, in addition to the amount due, interest, compounded monthly, at a
rate equal to the lesser of (a) the prevailing lending rate of Licensor’s
principal bank for working capital loans to Licensor or (b) the highest rate
permitted by applicable law, for each day the amount is past due, if permitted
by applicable law.

2.3 No Offset. Other than as expressly permitted under this Agreement, all
payments by Licensee under this Agreement and all related agreements between the
Parties or their respective affiliates shall be made pursuant to independent
covenants, and Licensee shall not set off any claim for damages or money due
from Licensor or any of its affiliates to Licensee.

2.4 Place and Means of Payment. All fees and other amounts due to Licensor or
its affiliates under this Agreement shall be paid to Licensor in U.S. Dollars,
in immediately available funds, at the location(s) specified in writing by
Licensor from time to time.

2.5 Application of Payments. All payments by Licensee pursuant to this
Agreement, and any related agreements, shall be applied as designated by
Licensor, in its sole and absolute



--------------------------------------------------------------------------------

discretion. Licensee acknowledges and agrees that (a) Licensee may not designate
an order for application of any fees different from that designated by Licensor,
and (b) Licensor may accept fees paid pursuant to different instructions without
any obligation to follow such instructions, even if such payment is made by its
terms conditional on such instructions being followed. This provision may be
waived only by written agreement signed by Licensor, which written agreement
must be separate from the check or other document constituting payment. No
restrictive endorsement on any check or in any communication accompanying or
relating to any payment to Licensor or its affiliates shall be binding, and
acceptance of such payment shall not constitute an accord and satisfaction.

3.

Records and Statements; Audits

3.1 Monthly Statement of Net Operating Revenues. Within thirty (30) days
following the end of each month during the Term of this Agreement, Licensee
shall deliver to Licensor an unaudited financial statement, for the month just
ended, showing the monthly and year-to-date calculations of Net Operating
Revenues.

3.2 Annual Statement of Net Operating Revenues. Within ninety (90) days
following the end of each calendar year during the Term of this Agreement,
Licensee shall deliver to Licensor a financial statement, certified by a
national firm of certified public accountants mutually acceptable to Licensor
and Licensee, for the calendar year just ended, showing the year-end calculation
of Net Operating Revenues.

3.3 Licensor’s Examination and Audit of Hotel Records. Licensor and Licensor’s
designated agent(s) shall, at any time throughout the Term of this Agreement,
but upon no less than five (5) business days’ notice to Licensee, at Licensor’s
expense (subject to the provisions set forth herein below), have the right to
audit and verify both the books and records of Licensee and the operations of
the Hotel. Licensor shall also be entitled to conduct spot audits or
examinations of the Hotel with three (3) business days prior notice from time to
time. If, during the course of any audit conducted by Licensor or its designated
agent, Licensee’s Net Operating Revenues are found to be understated by more
than * * * and * * * percent (* * *%), then Licensee must reimburse Licensor
(out of Licensee’s own funds) for all costs and fees incurred by Licensor in
connection with such audit, as well as correct the misstatements and, if
applicable, pay any incremental amounts owing to Licensor as shown by such
audit. Licensor shall not be responsible for failure to discover any
defalcations during any audit or inspection of Licensee’s financial records. Any
audit and verification pursuant to this Section 3.3 shall be conducted in such a
fashion as to interfere as little as reasonably practicable with Licensee’s
normal business operations. Licensee shall cooperate fully in the conduct of any
such audits and shall provide Licensor or its designated agent with complete and
unfettered access to all records, manuals, systems, procedures and other
information reasonably deemed by Licensor or its designated agent to be relevant
to the audit (all of which records, manuals, systems, procedures and other
relevant information Licensor and/or its designated agent shall be entitled to
copy for use in connection with such audit), and shall provide Licensor or its
designated agent with the opportunity to interview each management staff of the
Hotel, and Licensee’s corporate support staff.



--------------------------------------------------------------------------------

3.4 Non-Disclosure of Proprietary Information. Licensee shall not disclose any
non-public information and materials relating to Licensor, the business affairs
of Licensor or any hotel, resort, restaurant, spa, night club or other similar
operation or facility that Licensor owns, leases, operates or franchises other
than the Hotel and the operations and facilities therein, including without
limitation: (a) proprietary software relating specifically and uniquely to the
Brand or another Licensor-owned brand; (b) guest lists and guest history files;
(c) operational manuals relating specifically and uniquely to the proprietary
instructions, requirements, guidance or policy statements of the Brand alone;
(d) material relating to the operation and design standards; and (e) all trade
secrets and copyrightable or patentable subject matter developed, acquired or
licensed by Licensor in the operation of any hotel, resort, restaurant, spa,
night club or other similar operation or similar facility Licensee, leased,
operated or franchised by Licensor or any of its affiliates (“Licensor
Proprietary Information”) other than as required by any current or future lender
or as expressly permitted under any other agreements between Licensee and
Licensor and/or affiliates of Licensor or in connection with the sale of the
Hotel or the appointment of a new Hotel Manager. Licensee, at all times during
the Term of this Agreement and thereafter, shall protect the confidentiality of
the Licensor Proprietary Information and shall not communicate or make the
Licensor Proprietary Information available to, or use it for the benefit of, any
unauthorized persons or entities. If Licensee or any of its affiliates receives
a request to disclose any Licensor Proprietary Information by subpoena, oral
question, interrogatory, request for information or documents, civil
investigative demand, order, or similar process from the U.S. Securities and
Exchange Commission, the New York or California Attorney General, the Nevada
Gaming Commission or any other applicable regulatory agency or governmental
authority or from Licensee’s direct or indirect investors, owners or partners,
Licensee shall: (i) promptly notify Licensor; (ii) consult with Licensor on the
advisability of taking steps to resist or narrow such request; and (iii) if
disclosure is required or deemed advisable, cooperate with Licensor in any
attempt Licensor may make to obtain an order or other assurance that
confidential treatment will be accorded to the matters disclosed. Except as may
be permitted by other agreements between Licensee and Licensor and/or affiliates
of Licensor or required by legal counsel, upon the termination or expiration of
this Agreement for any reason whatsoever, Licensee shall promptly, to the extent
reasonably practicable return to Licensor all Licensor Proprietary Information
in tangible form that Licensee received from or on behalf of Licensor or
Licensor and shall not retain any copies or extracts therefrom. This Section 3.4
shall survive the termination of this Agreement.

4.

License Standards; Use of Intellectual Property

4.1 Standards. Licensee acknowledges and agrees that use of the SLS Intellectual
Property by Licensee can have a substantial adverse affect on the reputation of,
and goodwill associated with the Brand and SLS Intellectual Property. Licensee
acknowledges that strict compliance with the License Standards (as defined
below) is necessary to protect and enhance the value of the Brand and SLS
Intellectual Property and the associated goodwill. Therefore, unless permitted
otherwise, Licensee agrees that use of the Brand and SLS Intellectual Property
under this Agreement shall at all times be: (a) of a quality and design
standards consistent with standards maintained by the Licensor or its affiliates
for the Brand in other locations to the extent the same are currently in use;
(b) in strict accordance with the terms of this Agreement; and (c)



--------------------------------------------------------------------------------

with respect to the operation of the Hotel, at a level of service which is at
least generally consistent with those standards evidenced, represented and
exemplified by the operation of the Hotel (as a whole and not with respect to
isolated events or instances) immediately prior to the Effective Date
(collectively, the “License Standards”).

4.2 Ongoing Quality Control and Inspections. For quality control evaluation and
monitoring purposes, at Licensor’s request, Licensee shall provide to Licensor,
at no cost to the Licensor, representative samples of collateral materials and
other items using, displaying, embodying, advertising, promoting,
commercializing, or otherwise exploiting the Brand or SLS Intellectual Property,
and permit Licensor to inspect at mutually convenient dates and time, any
premises on which the Brand or SLS Intellectual Property is being used (the
“Branded Premises”). Licensor may take photographs and video of the interior and
exterior of the Branded Premises and may use such photographs and video for such
purposes as advertising, promotional, training, marketing, and public relations,
without any compensation to Licensee.

4.3 Changes to the SLS Intellectual Property. From time to time and at
Licensor’s sole and absolute discretion and cost, Licensor may modify all or any
part of the SLS Intellectual Property, so long as such modifications are
consistent with those required by Licensor for the Brand as a whole. Licensee
further acknowledges that Licensor requires the flexibility to modify all or any
part of the SLS Intellectual Property to respond to market trends, customer
demands, economic conditions, technological advances, and other factors
affecting the Hotel and Hotel Good and Services under the Brand, as they may
change from time to time. Licensor may designate one or more new, modified or
replacement SLS Intellectual Property, without Licensee’s consent.
Notwithstanding the foregoing, in the event of any change to the SLS
Intellectual Property that requires repairs, alterations, improvements,
renewals, replacements or additions of or to the structure or exterior façade of
the Hotel, or to the mechanical, electrical, plumbing, HVAC, vertical transport
and similar components of the Business building that are capitalized under GAAP
and depreciated as real property and/or replacement of furniture, fixtures,
equipment, interior and exterior signs, as well as other improvements and
personal property to comply with such change (a “Physical Standard Change”),
Licensee shall address the Physical Standard Change at the time of any repair or
replacement of the item that is the subject of the Physical Standard Change so
long as the costs required to effect such Physical Standard Change are not
greater than the cost of ordinary repair or replacement of a like item. For
purposes of illustration, if the white sheets are being replaced in the ordinary
course of business and the Physical Standard Change calls for pink sheets, Owner
shall be required to comply with the pink sheets requirement so long as the same
would not cost more than replacement of white sheets that complied with this
Agreement prior to the modification in question.

4.4 Licensor’s Promotional Access. Licensor or its representatives, during
normal business hours and upon the prior approval of Licensee, which approval is
not to be unreasonably withheld, conditioned or delayed, may enter any premises
on which the Brand or SLS Intellectual Property is being used (the “Branded
Premises”) accompanied by a representative of Licensee and may take photographs
and videotapes of the exterior and interior of such Branded Premises. Licensor
may use such photographs and videotapes for such purposes as advertising,
promotional, training, marketing and public relations, without any compensation
to Licensee.



--------------------------------------------------------------------------------

4.5 Licensor’s Inspection Rights. In order to ensure compliance with the License
Standards, Licensee shall (a) upon twenty-four (24) hours’ advance notice from
Licensor, permit Licensor (and/or its designee) to enter the Hotel, including,
without limitation, unoccupied guest rooms and/or residences, lobby, restaurant,
recreational, spa, back of the house and other facilities, at any reasonable
time during normal business hours, to conduct inspections; (b) cooperate with
such inspections by rendering such assistance as Licensor (and/or its designee)
may reasonably request; and (c) upon notice from Licensor, promptly take such
steps as may be necessary to correct any deficiencies (including, without
limitation, any departures from the License Standards) noted during any such
inspection; provided, however, that any deficiencies and/or variances from the
License Standards that were permitted to exist prior to the Effective Date with
respect to operations under the SLS Brand (“Existing Variances”), such Existing
Variances shall continue to be permitted, and shall not be required to be
corrected, under this Agreement. For avoidance of doubt, Existing Variances
shall expressly exclude any then existing deficiencies and/or variances which
(i) were existing prior to the Effective Date and remain uncured after being
notified by Licensor; or (ii) were caused by the then owner’s and/or manager’s
failure to comply with the applicable capital budget.

4.6 Refreshment of SLS Intellectual Property. Licensee agrees that on a periodic
basis during the Term of this Agreement, Licensor and Licensee shall meet for
the purpose of reviewing the creative elements embodied in the Hotel as well as
the physical design of the Hotel premises, with the view to evaluating ideas and
concepts to refresh the Hotel. Any new ideas or concepts to be implemented in
the Hotel (involving the use and/or change of any SLS Intellectual Property)
shall require the prior written approval of Licensor and shall be subject to the
provisions of Sections 4.2 and 4.3 of this Agreement.

4.7 Alteration, Renovation and Refurbishment of the Hotel.

4.7.1 If Licensee should elect, or be required by this Agreement, to perform
renovations or refurbishment of the Hotel affecting the design, character or
appearance of the Hotel (i.e., other than ordinary repair and/or replacement of
existing items or in compliance with applicable law) during the Term of this
Agreement, Licensee first shall obtain the reasonable prior written approval of
Licensor that any such work complies with the License Standards (as modified
pursuant to Section 4.3, above) for any work greater than $* * * (or $* * * for
any work relating solely to the restaurant). Prior to commencing renovations or
refurbishment requiring Licensor approval under this Section 4.7.1, Licensee
shall engage a qualified designer and other qualified consultants and cause them
to prepare promptly and submit to Licensor for reasonable review and approval,
complete design drawings and specifications based on the License Standards.
Licensor shall promptly review the completed design documents submitted by
Licensee and return same with its reasonable approval or disapproval within
thirty (30) days of receipt of the completed design drawings and specifications
by Licensee. In the event of disapproval, Licensor shall submit reasonable
recommendations which Licensee shall thereupon incorporate into such designs and
drawings. No substantial changes shall be made to any designs, drawings and
specifications approved by Licensor without the reasonable prior written
approval of Licensor. Each Party shall act speedily and in good faith in the
preparation, submission, approval and revision of all of said drawings and
specifications. Notwithstanding the foregoing, the prior written approval of
Licensor shall not be required for any renovations or refurbishments of the
Hotel that do not affect the License Standards.



--------------------------------------------------------------------------------

4.7.2 Licensor shall not be responsible for architecture or engineering, for
code, zoning, or other requirements or laws, ordinances or regulations of any
state, local, municipal, urban community, provincial or federal governmental
body, including any requirements thereunder relating to disabled persons, or for
any errors, omissions, or discrepancies of any nature in any drawings or
specifications.

5.

Approval of Marketing Program and Marketing Materials

5.1 Licensor’s Approval of Initial Marketing Program. No later than sixty
(60) days after the Effective Date, and each year thereafter (no later than
November 1st of each year), Licensee, at its own expense, shall prepare and
submit to Licensor, for Licensor’s review and approval in Licensor’s reasonable
discretion, the “Marketing Program” for the Hotel, which will, among other
things, include: (a) a marketing strategy for the Hotel; (b) all collateral
materials and other items using, displaying, embodying, advertising, promoting,
commercializing, or otherwise exploiting the SLS Intellectual Property (the
“Marketing Materials”); and (c) a media plan. All Marketing Programs and
Marketing Materials shall be of a level of quality in the industry for
comparable hotels of the quality and service of the Hotel and conducted in
accordance with the License Standards.

5.2 Licensor’s Approval of Marketing Program and Marketing Materials. As set
forth in Section 5.3, prior to the implementation of a Marketing Program or the
public use or dissemination of any Marketing Materials by Licensee or any of its
affiliates, Licensee must submit such Marketing Program and Marketing Materials
to Licensor for its reasonable approval.

5.3 Approval Procedure. Licensor shall use reasonable efforts to review and
approve or disapprove any of the Marketing Program and Marketing Materials and
any other items to be submitted to Licensor for review and approval pursuant to
the terms hereof within ten (10) business days after they are received by
Licensor (thirty (30) days in the case of the Marketing Program). If Licensor
does not provide notice of approval or rejection within such ten (10) business
day period (or thirty (30) days in the case of the Marketing Program), the
materials or program submitted shall be deemed to be disapproved and Licensee
may provide a second submittal of the materials or program with a written notice
to Licensor clearly indicating that it constitutes a second submittal of the
materials or program (the “Second Request”). Any such Second Request shall
include a notice to Licensor that Licensor did not respond to the initial
submittal and that Licensor’s failure to respond ten (10) business days after
receiving the Second Request shall be deemed an approval. Licensor shall have
ten (10) business days following receipt of the Second Request in which to
approve or disapprove the materials or program submitted. If Licensor fails to
do so within such ten (10) business day period, then the materials or program
covered by such Second Request shall be deemed approved. Review of these
submissions is exclusively for determination of compliance with the License
Standards and the terms of this Agreement, and not for compliance with
applicable law, which shall remain the sole and exclusive responsibility of
Licensee. If any materials or program is disapproved, Licensee (if it desires to
use such item) shall revise and modify the submission to comply with reasonable
issues raised by Licensor; provided, however, that if materials or the program
has been deemed disapproved pursuant to the preceding sentence, Licensee may
resubmit such materials or program to Licensor for approval pursuant to the
terms of this Section 5.3. If Licensee makes any material changes to any
materials or program approved by Licensor, such materials shall be subject to
Licensor’s re-approval in accordance with this Section 5.3.



--------------------------------------------------------------------------------

5.4 Ongoing Quality Control. For quality control evaluation and monitoring
purposes, at Licensor’s request, Licensee shall provide to Licensor, at no cost
to Licensor, representative samples of the Marketing Materials being used at
that time.

5.5 Licensor’s Approval and Enforcement. Licensor’s retention and exercise of
the rights hereunder to review and approve certain matters or to enforce
Licensor’s rights hereunder exist only to protect Licensor’s interest in the SLS
Intellectual Property for the benefit of Licensor. Neither the retention nor the
exercise of these rights is for the purpose of establishing any control, or the
duty to take control, over those matters that are clearly reserved to Licensee,
nor shall they be construed to do so.

5.6 Hotel Website. Subject to all applicable law, Licensee shall be responsible
for the creation of a website dedicated to the Hotel (the “Hotel Website”), the
implementation of which shall be done, in coordination with Licensor’s
interactive firm of record, at Licensee’s expense. The form, design, content and
operation of the link between the Hotel Website and the website for the Brand
maintained by Licensor shall be determined by Licensor, subject to Licensee’s
reasonable approval. The design and content of the Hotel Website, and any
proposed changes thereto, shall be subject to Licensor’s prior review and
reasonable approval with respect to compliance with the License Standards. To
assist in its review, Licensor shall be provided with “screen shots” of the
Hotel Website before it is activated. Licensee shall use good faith efforts to
comply with all applicable privacy laws, rules and regulations regarding the
operation of the Hotel Website and the use of any consumer information derived
therefrom. Within Licensor’s website that provides the link to the Hotel
Website, Licensor may collect certain data from interested visitors, and any
such data shall be the sole property of Licensor, subject to any other
agreements between Licensee and Licensor and/or affiliates of Licensor. Within
the Hotel Website, all data obtained solely and directly in connection with the
Hotel Website shall be jointly owned by Licensor and Licensee.

6.

Hotel Manager and Operators; Hotel Personnel

6.1 Hotel Manager. Licensor shall have the right to approve any third-party
manager of the Hotel (the “Hotel Manager”), such approval not to be unreasonably
withheld, conditioned or delayed. It shall be reasonable for Licensor to reject
any Hotel Manager that (a) does not possess the managerial skills needed to
operate a hotel under the Brand, (b) does not possess the operational capacity
or capability needed to operate a hotel under the Brand or is otherwise unable
to adhere fully to the operational obligations and requirements of this
Agreement, or (c) is a Competitor. “Competitor” shall mean the companies
operating the following brands: * * *, * * *, * * *, * * *, * * *, * * *, * * *,
* * *, * * *, * * *, and * * *. Notwithstanding the foregoing, Licensor hereby
pre-approves, and shall have no other approval rights with respect to, any Hotel
Manager that operates hotels affiliated with the following companies or their
brands: * * *, * * *, * * *, * * *, * * *, and * * *.



--------------------------------------------------------------------------------

6.2 Third-Party Operators. Except as otherwise agreed between Licensor, Licensee
and/or any Hotel Manager and/or its affiliates, any food and beverage facility
or leased or concession areas in the Hotel may be operated by a third-party
lessee or operator under a lease or management or concession agreement; provided
that (a) Licensee is in no way relieved or otherwise released from any of its
obligations under this Agreement, (b) if such lease, management or concession
agreement conflicts with the terms of this Agreement, the terms of this
Agreement shall control, and (c) Licensor approves any such operation and the
lease, management or concession agreement with respect thereto. Licensor may
refuse to approve any proposed lessee, manager or concessionaire that
(i) Licensor reasonably deems not to be financially capable or responsible;
(ii) does not provide Licensor with all information that Licensor may reasonably
request in order to reach such decision; (iii) is a Competitor; or (iv) Licensor
or its affiliates have had prior unsatisfactory experience with. If the lessee,
manager or concessionaire does not operate the facility or leased or concession
area in compliance with this Agreement, Licensor shall have the right to revoke
its approval and require Licensee to operate the facility or leased or
concession area directly or by using another person or entity approved by
Licensor.

6.3 Hotel Personnel. Licensee acknowledges and agrees that Licensor does not
exercise any input, direction or control over the employment policies or
employment decisions of Licensee whatsoever. Licensee shall be solely
responsible for all employment decisions, regardless of whether Licensee
received advice with respect thereto by Licensor.

6.4 General Manager. Licensee (or Licensee’s management company) shall employ at
the Hotel at least one individual who acts as the general manager and who (a) is
principally responsible for the operation of the Hotel on a full-time basis, and
(b) has attended and satisfactorily completed such reasonable training,
retraining or refresher training program(s) as Licensor may require for general
managers, at such times and places as Licensor may designate. Notwithstanding
the foregoing, Licensor shall have the right to interview any individual that
Licensee intends to appoint as the Hotel’s general manager, and provide comments
to Licensee regarding such individual, at least 10 days prior to such
individual’s appointment. Licensor shall have the right to communicate directly
with the general manager and executive personnel at the Hotel regarding the
operation of the Hotel.

6.5 Training of Personnel. From and after the opening date, the Hotel shall be
managed and staffed by personnel who, for personnel at or above the position of
department head or similar responsibility level, have met Licensor’s training
requirements (the “Hotel Personnel”). Licensee’s managerial personnel and staff
shall complete, to Licensor’s reasonable satisfaction, reasonable training
programs that Licensor may designate as mandatory, and Licensee shall pay
reasonable tuition and other training costs to Licensor or its designee teaching
the training program. Licensee shall pay all reasonable expenses of training
incurred by the personnel receiving such training, including cost of travel,
room, board and wages of such personnel. In addition, Licensee at its sole cost
and expense shall conduct such training for personnel working at the Hotel as
Licensor may reasonably require so at all times during the Term of this
Agreement, the Hotel shall be staffed by qualified and trained personnel.



--------------------------------------------------------------------------------

7.

Intellectual Property Protection

7.1 Rights to SLS Intellectual Property. Licensee acknowledges and agrees:
(a) that Licensor is and shall remain the exclusive licensor of all right, title
and interest in and to the SLS Intellectual Property and the substantial
goodwill associated therewith, (b) that Licensee shall acquire no rights in and
to the SLS Intellectual Property, or the goodwill associated therewith by virtue
of this Agreement and licenses granted hereunder, (c) that Licensee shall not
represent in any manner that Licensee has acquired any ownership rights
whatsoever in the SLS Intellectual Property, (d) that any and all use of the SLS
Intellectual Property by Licensee shall inure to the exclusive benefit of
Licensor, (e) that Licensor may use and grant to others the right to the SLS
Intellectual Property, except as expressly provided otherwise in this Agreement
or any other agreement between Licensee and Licensor and/or affiliates of
Licensor, and (f) the restrictions and limitations with respect to Licensee’s
use of the SLS Intellectual Property apply to all forms and formats now in
existence or hereafter conceived, including print video, electronic, and other
media, and all other elements used in commerce.

7.2 Intellectual Property Notices. Subject to the provisions of Section 4.1 of
this Agreement, Licensee shall strictly adhere to any usage guidelines for the
SLS Intellectual Property that Licensor imposes from time to time in its sole
and absolute discretion including, without limitation, any guidelines relating
to the form and manner in which the SLS Intellectual Property is displayed or
embodied, and any guidelines relating to trademark notices, copyright notices,
or other proprietary legends or markings.

7.3 Restrictions. Licensee shall not: (a) identify itself as the owner of the
SLS Intellectual Property or any right, title or interest therein or on any
registration or application for registration thereof, except as a licensee,
(b) apply for or maintain the registration of any trademark or copyright
relating to the SLS Intellectual Property anywhere in the world, (c) apply for
or maintain the registration of any trademark which is the same as, confusingly
similar to, or which incorporates the SLS Intellectual Property, anywhere in the
world, and (d) take any action whatsoever to contest Licensor’s proprietary
interest in the SLS Intellectual Property. Licensee shall not use the SLS
Intellectual Property in any manner for any purpose whatsoever in (i) its legal
name or another trade or assumed name under which Licensee does business;
(ii) any publication or other materials or information disseminated to the
general public except to the extent used in a factual or descriptive manner to
identify the Hotel or as otherwise permitted under this Agreement; or (iii) any
prospectus, offering, circular or other form of marketing materials except to
the extent used in a factual or descriptive manner to identify the Hotel or in
connection with a sale of the Hotel or the marketing of the Hotel for sale,
without Licensor’s prior written consent (in each instance described in clauses
(i) through (iii) above), and then only as expressly permitted in such consent
(and subject to any such restrictions and/or conditions set forth therein).
Licensee acknowledges and agrees that no default by Licensor under this
Agreement, or the expiration or termination of this Agreement, shall confer on
Licensee or any Person claiming by or through Licensee, any right or remedy to
use the SLS Intellectual Property.

7.4 Infringement. If Licensee learns of any third party trademark which is
likely to cause confusion with or dilute the SLS Intellectual Property, Licensee
shall promptly notify Licensor in writing with all the necessary particulars
known to Licensee. Licensee acknowledges and agrees that ultimately Licensor
shall have the right in its sole and absolute discretion to determine what, if
any, action to take against the third party including, without



--------------------------------------------------------------------------------

limitation, whether to institute and prosecute any actions or proceedings
against the third party. Licensee shall cooperate, subject to reimbursement by
Licensor for all material costs, with and provide assistance to Licensor as
reasonably requested in investigating the activities of the third party and in
enforcing its rights in the SLS Intellectual Property against the third party,
executing, acknowledging and delivering all documents as may be reasonably
necessary or desirable to enable Licensor to protect, defend, or register its
proprietary interest in any of the SLS Intellectual Property. Licensee shall use
commercially reasonable efforts to assist Licensor and its affiliates in taking
such reasonable action (at Licensor’s sole cost and expense) as Licensor may
request to stop such activities, but shall take no action nor incur any expenses
on Licensor’s behalf without Licensor’s prior written approval. Licensor shall
have the right to select legal counsel and control all litigation with respect
to any action brought against the Hotel, Hotel Manager, Licensee, or Licensor by
a third party with respect to the SLS Intellectual Property. If Licensor
undertakes the defense or prosecution of any litigation relating to the SLS
Intellectual Property, Licensee shall execute any and all documents and take or
not take such other actions as may, in the opinion of Licensor’s legal counsel,
be reasonably necessary to carry out such defense or prosecution, and Licensor
shall reimburse Licensee for its actual out-of-pocket expenses in taking any
such actions.

7.5 Trademark Notice. Licensee shall use the expression “the trademark SLS used
under license” or any reasonable equivalent thereof as required by any
applicable law and/or whenever such may be used with reasonable convenience,
consistent with such uses that are typical in the operation of facilities
similar to the Hotel, in conjunction with any and all advertising and
promotional materials used in connection with the Hotel, the Brand and the SLS
Intellectual Property.

7.6 Trademark Designation. Licensee shall: (a) use a notice of trademark and/or
service mark registration conforming to law directly after the Brand (e.g., ®),
(b) use the designation “SM” or “TM” directly after the Brand in connection with
any unregistered use of the Brand in conjunction with the SLS Intellectual
Property, as reasonably appropriate, and (c) use the copyright notice as
reasonably appropriate (e.g., ©) on copyrightable materials included among the
License. Upon Licensor’s addition of any new marks or designs to Exhibit A, such
marks or designs shall also bear the appropriate notice.

8.

Representations and Warranties

8.1 Licensee Acknowledgement. Because uniformity may not always be possible or
desirable, Licensor, at its discretion, may vary the License Standards for other
properties or developments that utilize the SLS Intellectual Property to the
extent reasonably required by the physical conditions of a location or to comply
with applicable law.

8.2 Representations of the Parties. Each of Licensor and Licensee represent as
to itself as follows:

8.2.1 It has been duly organized and is validly existing in good standing under
the laws of the state of its organization.



--------------------------------------------------------------------------------

8.2.2 It is duly qualified to do business in all jurisdictions which require
such qualification to conduct the business to be conducted under this Agreement.

8.2.3 It has the power and authority to enter into and perform its respective
obligations created by this Agreement.

8.2.4 This Agreement has been duly authorized by all necessary action on its
part and has been duly executed and delivered by it.

8.2.5 Neither the execution and delivery of this Agreement by it, nor compliance
by it with any of the provisions hereof, will: (a) violate or conflict with any
provision of its organizational documents, (b) violate, alone or with notice or
the passage of time, result in the breach or Termination (defined below) of, or
otherwise give any contracting party the right to terminate, or declare a
default under, the terms of any contract, agreement, understanding or commitment
to which it is a party or by which it may be bound, (c) violate any decree,
order, injunction, judgment or award against, or binding upon, it, or
(d) violate any law relating to it.

9.

Term and Termination

9.1 Term. Subject to the termination provisions below, the term of this
Agreement (the “Term”) shall commence as of the Effective Date and shall
continue until the * * * anniversary of the date upon which the Hotel reopened
for business to the general public unless sooner terminated as hereinafter
provided.

9.2 Right to Terminate. This Agreement may be terminated during its Term as
follows:

9.2.1 The Parties may terminate this Agreement by mutual consent in writing at
any time.

9.2.2 Licensor shall be entitled to terminate this Agreement immediately upon
written notice delivered to Licensee if Licensee engages in an intentional
material unauthorized use of the SLS Intellectual Property and fails to cure
such unauthorized use within thirty (30) days after receipt of written notice of
the unauthorized use.

9.2.3 Licensor shall be entitled to terminate this Agreement immediately upon
written notice delivered to Licensee if Licensee fails to comply with any
applicable law and Licensee fails to cure such noncompliance within thirty
(30) days after Licensee’s receipt of written notice of the noncompliance, or,
if such noncompliance cannot reasonably be cured within such thirty (30) days,
Licensee does not commence to cure such noncompliance within thirty (30) days
after such notice by Licensor and thereafter diligently complete such cure
within sixty (60) days after notice by Licensor.

9.2.4 Licensor shall be entitled to terminate this Agreement upon fifteen
(15) days’ notice to Licensee if: (a) a material breach occurs which is of the
same nature, and which violates the same provision of this Agreement, as a
breach of which Licensor has given Licensee written notice two (2) times within
the preceding eighteen (18) months (notwithstanding that



--------------------------------------------------------------------------------

Licensee may have subsequently cured any such prior breaches), (b) Licensee
willfully and intentionally breaches this Agreement, (c) Licensee breaches a
material provision of this Agreement and the breach is not reasonably capable of
being cured, or (d) Licensee uses the SLS Intellectual Property in an
intentional material violation of the terms of this Agreement that is not cured
within fifteen (15) days following notice thereof to Licensee.

9.2.5 Licensor shall be entitled to terminate this Agreement immediately upon
written notice delivered to Licensee if Licensee commences or becomes the
subject of any proceeding under any applicable bankruptcy law, or if a court
appoints an administrator, receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) for Licensee or for a substantial part
of its property and any such involuntary proceeding or appointment is not
discharged within forty-five (45) days; or Licensee makes an assignment for the
benefit of creditors.

9.2.6 Licensee may terminate this Agreement at any time after the tenth
(10th) anniversary of the Effective Date (the “Lockout Period”) upon no less
than thirty (30) days’ prior written notice to Licensor and upon payment to
Licensor, on the effective date of such termination (the “Early Termination
Date”) and as full compensation to Licensor, the Early Termination Fee (as
defined below). The “Early Termination Fee” shall equal * * *.

9.3 Obligations on Termination.

9.3.1 Immediately upon termination or expiration of this Agreement
(“Termination”), Licensee shall cease to have any of the rights granted to it
under Section 1 above.

9.3.2 Any Termination shall not relieve Licensee from any obligations which
accrued prior to the date of Termination.

9.3.3 Licensee shall, upon Termination, take every action and execute all such
documents, if any, as may be necessary or appropriate to reflect the termination
of any rights acquired by Licensee under this Agreement, including, without
limitation:

(a) Pay all sums, charges and fees to which Licensor is entitled to receive
under this Agreement, together with costs and expenses, if any, reimbursable to
it pursuant to this Agreement or for which it may be responsible arising out of
anything done within the scope of its responsibilities under this Agreement. The
amount of all such sums, charges and fees shall be ascertained for the period
ending on the date of such Termination and shall be paid to Licensor to the
extent ascertained on the date of such Termination, on such date, and,
additionally, Licensee shall deposit with Licensor an amount reasonably
estimated by Licensor that will be sufficient to cover amounts that will become
due and payable after the Termination or expiration date, attributable to the
period prior to that are not ascertained on the date of such Termination;

(b) Cease marketing and/or operation of the Hotel as the “SLS Las Vegas” (or
other such name as set forth in Section 1.4) and stop representing the Hotel to
the public or holding it out as the “SLS Las Vegas” or former “SLS Las Vegas”
(or other such name as set forth in Section 1.4) for ninety (90) days;



--------------------------------------------------------------------------------

(c) Except as authorized pursuant to separate and continuing agreements, cease
using the SLS Intellectual Property, and return, destroy, or alter in a manner
satisfactory to Licensor (i) all brochures, advertising and promotional and all
other printed materials containing the SLS Intellectual Property, and (ii) all
signs, operating supplies, equipment, and other items containing the SLS
Intellectual Property. Licensee will use commercially reasonable efforts to
cover anything bearing the SLS Intellectual Property or otherwise identified as
being associated with the Brand which cannot be removed on the expiration or
Termination date until it can be removed. Notwithstanding the above, Licensee,
if requested by Licensor, will sell to Licensor any such items at Licensee’s
cost; and

(d) Cancel any assumed or fictitious name or equivalent registration and sign a
statement acknowledging the Termination or expiration of, or take the
appropriate steps to terminate any similar agreement.

9.3.4 Licensee shall, upon Termination of this Agreement, on its own behalf and
on behalf of its members, managers, directors, officers, employees, agents
representatives or any other persons or entities with whom they may contract to
create materials incorporating the SLS Intellectual Property, to promptly cease
the distribution, release and use of such items until the SLS Intellectual
Property appearing thereon are deleted or removed.

10.

Bankruptcy

10.1 The Parties acknowledge and agree that any delay in the decision of a
debtor-in-possession or trustee of the bankruptcy estate to assume or reject the
Agreement (the “Decision Period”) materially harms Licensor by interfering with
their ability to alternatively exploit the rights granted under this Agreement
during a Decision Period of uncertain duration. The Parties recognize that
arranging appropriate alternative exploitation of the licensed Intellectual
Property is a time consuming and expensive process and that it is unreasonable
for Licensor to endure a Decision Period of extended uncertainty. Therefore, the
Parties agree that the Decision Period shall not exceed sixty (60) days.

10.2 Notwithstanding the above, if Licensee commences or becomes the subject of
any proceeding under any applicable bankruptcy or insolvency law, or if a court
appoints an administrator, receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) for Licensee or for a substantial part
of its property, Licensee agrees to reimburse Licensor for all of its reasonable
attorneys’ fees and litigation expenses, including travel expenses, photocopying
expenses, court and deposition transcript expenses, and other court costs and
related expenses, which Licensor may incur in protecting its rights under this
Agreement.

11.

Assignment

11.1 Assignment. Neither this Agreement nor the license or any other rights
granted hereunder may be directly or indirectly assigned, sublicensed, sold, or
transferred by Licensee without the written approval of Licensor, and any such
attempted assignment, sublicense, sale, transfer, hypothecation or encumbrance,
whether voluntary, by operation of law or otherwise,



--------------------------------------------------------------------------------

shall be void and of no force or effect; provided, however, that,
notwithstanding the foregoing, any assignment, sale, or transfer in connection
with the sale of the Hotel shall not require the approval of Licensor. Licensor,
on the other hand, may freely assign, upon notice to Licensee both this
Agreement and Licensor’s rights, duties, and obligations under this Agreement to
another. Licensor shall have the right to approve any (a) transfer of direct or
indirect legal and/or beneficial interest in a Licensee or in any owner or
owners of Licensee which results in the transfer of 50% or more of the direct or
indirect ownership interests or voting power in Licensee, or (b) any change in
actual or effective control of Licensee; provided, however, that,
notwithstanding the foregoing, Licensor shall have no approval rights for any
such transfer or change in actual or effective control in connection with the
sale of the Hotel or for any transfer permitted under that certain Third Amended
and Restated Limited Liability Agreement dated as of June 20, 2011 between
affiliates of both Licensor and Licensee (as may be amended from time to time).
This Agreement shall inure to the benefit of and shall be binding upon the
Parties, Licensor’s successors and assigns and Licensee’s permitted successors
and assigns.

11.2 Bankruptcy Option. If notwithstanding the terms and conditions set forth in
this Agreement and any objections by Licensor, any bankruptcy or insolvency law
permits a trustee or debtor-in-possession to assume this Agreement and the
trustee or debtor proposes to assign this Agreement to a third person, the
trustee or debtor will give Licensor written notice stating the name and address
of the proposed assignee, the proposed consideration for the assignment and all
other relevant terms. That notice shall be deemed to constitute the grant to
Licensor of an option to have this Agreement assigned to it or to its designee
approved in writing by Licensor for that consideration, or its equivalent in
money, upon the terms specified in the notice. This option may be exercised by
written notice given to the trustee or debtor within fifteen (15) days after
receipt by both Licensor of the notice, or within such other period as may be
deemed appropriate by the bankruptcy court. If Licensor fails to exercise its
option, the trustee or debtor may complete the assignment to the proposed
assignee named in its notice and for the consideration and upon the terms
specified in it. Nothing contained in this Section shall be deemed to preclude
or impair any rights which Licensor may have as a creditor in any such
bankruptcy proceeding.

12.

SLS Programs

12.1 SLS Programs. Licensee acknowledges that (a) Licensor may, from time to
time, provide certain programs and services to all hotels using the SLS
Intellectual Property (collectively, the “SLS Programs”), and (b) once in place,
the SLS Programs will be an essential element in maintaining conformity among
hotels using the SLS Intellectual Property. Any SLS Programs to be provided
under this Agreement may be provided by Licensor or an affiliate, or by a third
party designated by Licensor or an affiliate.

12.2 Mandatory SLS Programs. Except as otherwise expressly agreed (in writing)
between Licensee and Licensor and/or affiliates of Licensor, Licensee
acknowledges and agrees that (a) the Hotel shall participate in all SLS Programs
designated by Licensor as “mandatory” for all hotels using the SLS Intellectual
Property which may include from time to time, a referral and/or reservations
system, a marketing program and a loyalty program, and (b) Licensee shall pay or
reimburse Licensor all costs and expenses actually incurred in rendering such
SLS



--------------------------------------------------------------------------------

Programs (the “SLS Program Charges”) for, and comply with all terms and
requirements of, such mandatory SLS Programs. Changes in system programs and
services applicable to the Hotel shall be effective no earlier than thirty
(30) days after the earlier of the announcement thereof. In no event shall the
Hotel be required to participate in SLS Programs that provide programs or
services that are duplicative of programs or services provided by the Hotel
Manager or a third-party licensor so long as the same are reasonably consistent
with the License Standards.

12.3 Optional SLS Programs. Licensee shall have the right, but not the
obligation, to participate in any SLS Programs that Licensor, in its discretion,
may make available to the Hotel as an optional SLS Program. If Licensee elects
to participate in any optional SLS Program, Licensee shall provide notice to
Licensor, in which case Licensor shall ensure that such SLS Programs is made
available to Licensee upon Licensee’s purchase and installation of any
equipment, software and training of Hotel Personnel and completion of all other
requirements for participation, and Licensee shall pay all SLS Program Charges
for, and comply with all terms and requirements of, such optional SLS Program.

12.4 System Programs and Services Charges. The fees and costs charged for the
SLS Program Charges shall be reimbursements for actual services rendered (and
shall not be charged as a percentage of revenue) and determined on the same
basis for substantially all licensed SLS hotels that are participating in such
SLS Programs, and may include (a) * * * and * * * of Licensor’s * * * directly
involved in providing the SLS Program, (b) * * * of * * *, * * * and * * * such
SLS Program, (c) * * * of * * * and * * * for such SLS Programs, and (d) * * *
of * * * employed in providing the SLS Program. Licensor shall have the right to
increase or decrease any or all of the SLS Program Charges from time to time,
upon sixty (60) days’ notice to Licensee; provided, however, Licensee shall at
all times during the Term of this Agreement pay, on a pro rata basis (taking
into account room count, hotel size or other relevant factors in determining
actual costs) an amount no greater in SLS Program Charges than any other hotel
using the SLS Intellectual Property. The SLS Program Charges shall represent a
reimbursement to Licensor for the SLS Programs and may include a reasonable
administrative markup but shall not include a profit component. (For purposes of
this Section 12.4, “profit” shall mean a markup of the costs incurred in
providing such SLS Programs, but shall specifically not include the cost of
capital, research, acquisition and development expenses or allocations of
corporate overhead that Licensor reasonably determines are directly or
indirectly related to the provision of such SLS Programs.) In connection with
the preparation of financial statements relating to the operation of the Hotel,
Licensee shall have the right to direct the independent certified public
accountants who are opining on such financial statements to audit the SLS
Programs and SLS Program Charges to verify (i) that there is no mark-up, fee or
profit included in the SLS Program Charges and (ii) that all SLS Programs are
allocated to the Hotel on a basis that is no less favorable than the allocation
of SLS Programs to other hotels using the SLS Intellectual Property. Licensor
shall provide information reasonably requested by such accountants and shall
deliver to Licensee a detailed schedule of the SLS Programs, the SLS Program
Charges, and their allocations such as will enable Licensee to confirm clauses
(i) and (ii) of the preceding sentence. In addition, Licensor shall provide
written certification to Owner that the SLS Program Charges are consistent with,
or less than, customary market charges for similar services for similar hotels.
The schedule required hereunder shall be delivered to Licensee at the same time
as the financial statements referenced above.



--------------------------------------------------------------------------------

12.5 Modification of SLS Programs. Licensee acknowledges and agrees that, except
for the limitation set forth in the last sentence of Section 12.2, Licensor, as
applicable, shall have the right to (a) modify the fees, costs and terms of any
existing SLS Programs, (b) add a new, or discontinue an existing, SLS Programs,
(c) make a mandatory SLS Programs optional, or make an optional SLS Programs
mandatory, as Licensor deems advisable from time to time, each such change to be
implemented upon not less than sixty (60) days notice to Licensee.

12.6 Independent Contractor. Licensor and Licensee are each independent
contractors of each other. They do not intend to create any relationship of
joint venturers, partners, agents, servants, employees, fiduciaries or
representatives of each other. Neither Party shall make any agreements,
representations or warranties in the name of or on behalf of the other Party nor
represent that their relationship is other than that of licensor and licensee.

13.

Condemnation and Casualty

13.1 Condemnation and Casualty. Licensee shall, as soon as reasonably possible,
give Licensor notice of any permanent or temporary taking of a portion of the
Hotel for public use by, to or under authority of a governmental authority or
public agency legally authorized to do so (“Condemnation”) and/or any damage or
destruction of the Hotel by fire or other cause (a “Casualty”). The provisions
set forth below shall govern a Casualty or Condemnation:

13.1.1 In the event the Hotel is significantly (fifty percent (50%) or more of
the common area facilities or fifty percent (50%) or more of the guest rooms)
damaged or destroyed by fire, hurricane, tropical storm, tsunami, flood or other
casualty (each, a “Major Casualty”), Licensee shall have the right, in
Licensee’s sole discretion, to elect to not restore the Hotel, and to terminate
this Agreement. If, after the happening of a Major Casualty Licensee does not
deliver written notice to Licensor within one hundred twenty (120) days after
the occurrence of such casualty stating that Licensee intends to restore and
repair such casualty damage, Licensor shall have the option to terminate this
Agreement without penalty or payment to Licensee of any sort upon fifteen (15)
days prior written notice specifying a termination date not less than
thirty (30) days from the date of the notice.

13.1.2 In the event the Hotel is damaged or destroyed by fire or other casualty
and Licensee elects to repair or reconstruct the damaged facilities or to
replace them with new facility

(a) It is understood and agreed that Licensee shall not be in default of any
provisions of this Agreement for failure to operate and maintain the Hotel in
accordance with the physical and operational standards required in this
Agreement during the term of such rehabilitation, repair or reconstruction and
until the completion of such work and the expiration of all notice periods
respecting any failure by Licensee to perform its obligations;

(b) Licensee and Licensor agree to cooperate and coordinate with Licensee’s
contractors and suppliers to enable Licensee to promptly and diligently commence
and complete the work as expeditiously as possible while allowing Licensor to
maximize revenues generated from the Hotel;



--------------------------------------------------------------------------------

(c) If Licensor does not exercise its right to terminate this Agreement under
Section 13.1.1 or in the event of any casualty other than a Major Casualty,
Licensee shall promptly and diligently restore the Hotel and the alterations
made to it after the date of this Agreement to substantially the same condition
as existed prior to the casualty, except for modifications required by building
codes and other laws, subject to delays for force majeure, insurance adjustment,
and other matters beyond Licensee’s control; and

(d) Licensee shall nevertheless be obligated to pay all expenses necessary for
the continued operation and maintenance of the Hotel (as adjusted to account for
the reduced scope of License’s obligations given the damage or loss that has
occurred); and License Fees which would have been payable during such period of
closure (based on the average monthly License Fees paid during the prior * * *
(* * *) month period prior to such casualty for the first * * * (* * *) months
after such casualty and * * * percent (* * *%) thereof thereafter, in each case
to the extent such expenses and License Fees are reimbursed by an applicable
insurance policy of Licensee.

13.1.3 Licensee shall, at the earliest possible time, give Licensor written
notice of any proposed taking of the Hotel by eminent domain, condemnation,
compulsory acquisition, or similar proceeding (“Taking”). If such Taking is
substantial enough in Licensee’s or Licensor’s reasonable judgment to make the
operation of the Hotel economically impractical or if such Taking would have a
materially and permanently adverse affect on the development of the Hotel or the
operation of the Hotel in accordance with the License Standards, either Party
shall have the right to terminate this Agreement at the time of such Taking upon
ninety (90) days’ written notice by either Licensor or Licensee to the other. If
such Taking does not create a right of termination (or if neither Party elects
to exercise its right of termination), the Parties shall agree on a plan for
repair, and Licensee shall promptly make whatever changes to the plans, repairs
and restoration may be necessary and practical to make the Hotel conform
substantially to the condition, character, and appearance immediately prior to
such taking, except for changes, repairs and restoration required by building
codes and other laws. Licensee shall take all reasonable measures necessary to
ensure that the repair of the Hotel is not unreasonably delayed (subject to
delays caused by force majeure, insurance adjustment, and other matters beyond
Licensee’s control); provided, however, if a substantial portion of the Hotel is
taken and the Parties elect not to terminate under the immediately preceding
sentence, but (a) Licensee’s respective lender fails or refuses to make
available to Licensee sufficient proceeds of such eminent domain proceedings in
order to permit Licensee to make appropriate alterations, restorations or
repairs to the remainder of the Hotel so that the Hotel would continue to be
operable for the purposes herein contemplated, or (b) Licensee cannot, despite
the exercise of diligent efforts to do so, substantially complete restoration
within a reasonable timeframe, then Licensee or Licensor shall have the right to
terminate this Agreement upon written notice to the other Party whereupon this
Agreement shall automatically terminate upon the date that Licensee shall be
required to surrender possession of the Hotel to the condemning authority, and
neither Party shall have any further obligation to the other Party hereunder
except with respect to liabilities accruing, or based upon events occurring,
prior to the effective date of such termination.



--------------------------------------------------------------------------------

14.

General Provisions

14.1 Notices. All notices, requests, demands and other communications which may
be given or are required to be given under this Agreement shall be in writing,
shall be sent by (a) certified mail, with postage prepaid and return receipt
requested, (b) overnight receipted courier service, or (c) by facsimile
transmission, provided that confirmation of receipt is obtained, and shall be
deemed given on the date of delivery if by mail or courier service on a business
day and otherwise on the next succeeding business day and on the date of
transmission if by facsimile transmission on a business day and otherwise on the
next succeeding business day. All notices shall be addressed as set forth below,
or to such other address as each Party hereto may from time to time designate by
written notice to the other Party as provided herein:

 

If to Licensor:

 

SBE Hotel Licensing, LLC

8000 Beverly Blvd.

Los Angeles, California 90048

Attention:       General Counsel

Facsimile:      (323) 655-8001

  

If to Licensee:

 

Stockbridge/SBE Holdings, LLC

c/o Stockbridge Real Estate Partners II, LLC

4 Embarcadero Center, Suite 3300

San Francisco, California 94111

Attention:       Terrence E. Fancher

Facsimile:      (415) 658-3444

With a copy to:

 

Paul Hastings LLP

515 S. Flower Street, 25th Floor

Los Angeles, California 90071

Attention:       Rick S. Kirkbride, Esq.

Facsimile:      (213) 996-3261

  

With a copy to:

 

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attention:       Thomas Patrick Dore, Jr.

Facsimile:      (212) 701-5136

14.2 Governing Law. This Agreement has been executed and delivered in, and shall
be governed by and construed in accordance with the laws of, the State of
California, United States of America, applicable to contracts made and performed
in such state and without regard to conflict of laws provisions.

14.3 Resolution of Disputes. Except as otherwise provided herein, each of the
Parties hereto (a) consents and submits to the jurisdiction of any state or
federal court of competent jurisdiction located in Los Angeles, California, in
any action or proceeding arising out of or relating in any manner to this
Agreement, (b) waives any claim that any such state or federal court is an
inconvenient forum, (c) irrevocably agrees that any and all actions or
proceedings arising out of or relating to this Agreement or the transactions
contemplated herein shall be exclusively heard only in such state or federal
court. Service of process in any such action or proceeding brought hereunder may
be made by faxing and mailing copies of such process to the address of the
Parties provided for hereinabove, provided that nothing herein shall affect the
right of either Party to serve legal process in any other manner permitted by
law. In any action or proceeding between the Parties to resolve a dispute
arising under or relating to this Agreement, the prevailing party shall be
entitled to recover (in addition to any other relief awarded or granted) its
reasonable costs and expenses (including attorneys’ fees) incurred in the
proceeding.



--------------------------------------------------------------------------------

14.4 Equitable Relief. In the event that Licensee violates or threatens to
violate any of its covenants herein regarding the SLS Intellectual Property
owned by Licensor and licensed to Licensee hereunder, Licensor shall be without
an adequate remedy at law and, therefore, Licensee agrees that Licensor shall be
entitled to enforce such covenants by preliminary, temporary and/or permanent
injunctive or mandatory relief in any court of competent jurisdiction without
the necessity of proving damages, without the necessity of posting any bond or
other security, and without prejudice to any other rights and remedies which it
may have at law or in equity.

14.5 Headings. The headings herein are for convenience of reference only, do not
constitute a part of this Agreement, and shall not be deemed to limit or affect
any of the terms or provisions hereof.

14.6 Construction. Whenever in this Agreement the context so requires,
references to the masculine shall be deemed to include feminine and the neuter,
references to the neuter shall be deemed to include the masculine and feminine,
and references to the plural shall be deemed to include the singular and the
singular to include the plural. As used in this Agreement, the words “include”
and “including,” and all variations thereof, shall not be deemed to be terms of
limitation.

14.7 Entire Agreement. This Agreement (including the schedule hereto, which is
incorporated herein and made a part of this Agreement) constitutes the entire
agreement and understanding of the Parties hereto and terminates and supersedes
any and all prior or contemporaneous agreements, arrangements and
understandings, both oral and written, express or implied, between the Parties
hereto concerning the subject matter of this Agreement.

14.8 Waiver and Amendment. No waiver, amendment, modification or change of any
provision of this Agreement shall be effective unless and until made in writing
and signed by Licensor and Licensee. No waiver or forbearance by any Party
hereto of its right to enforce any provision of this Agreement shall be
construed as constituting a continuing waiver or as a waiver in other instances.
The failure of any Party to assert any of its rights hereunder shall not
constitute a waiver of any such rights. No course of conduct or method of doing
business shall modify or amend the terms hereof.

14.9 Severability. If any provision of this Agreement shall be determined to be
unenforceable to any extent, the remainder of this Agreement shall not be
affected and shall continue to be valid and enforceable to the fullest extent
permitted by law. If any provision is held invalid as to duration, scope,
activity, or subject, such provision shall be construed by limiting and reducing
it so as to be enforceable to the extent compatible with applicable law.

14.10 Cooperation. Each Party hereto shall cooperate with the other Party hereto
and shall take such further action and shall execute and deliver such further
documents as may be necessary or desirable in order to carry out the provisions
and purposes of this Agreement.



--------------------------------------------------------------------------------

14.11 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

14.12 Facsimile Signatures. This Agreement shall become binding and enforceable
upon a Party at such time as a counterpart has been signed and transmitted
either personally or via facsimile to the other Party. In the event of
transmittal by facsimile, the signed counterpart shall be deposited in the mail
within twenty-four (24) hours thereafter, but the failure to do so shall have no
effect on the enforceability of this Agreement.

14.13 Survival of Terms. All terms, conditions, obligations and provisions
capable of surviving the Termination or expiration of this Agreement, other than
any rights or licenses granted to Licensee under Section 1 above, shall so
survive.

14.14 Interpretation. Any rule or law or any legal decision that would require
the interpretation of any claimed ambiguities in this Agreement against the
Party that drafted it has no application and is expressly waived by the Parties.
The provisions of this Agreement shall be interpreted in a reasonable manner to
give effect to the intent of the Parties hereto.

14.15 Full Execution. This document will neither be a binding agreement, nor
constitute a note or memorandum of the material terms of an agreement, until
each Party has received a copy executed by duly authorized officers of all the
Parties.

14.16 Insurance. Licensee, at its expense, shall obtain and maintain in full
force and effect at all times throughout the Term of this Agreement the types
and limits of insurance covering the Hotel enumerated in Exhibit B, unless
otherwise agreed to by Licensor or its affiliates or any current or future
lender. All insurance policies shall include Licensor as an additional insured
thereunder and Licensee shall provide Licensor with original certificates of
insurance acceptable to Licensor. Licensee shall have all policies of insurance
provide that the insurance company will have no right of subrogation against
either party hereto or their respective agents or employees. Licensee’s
maintenance of such insurance shall not relieve Licensee of any liability or
obligation to Licensor under Section 14.17.

14.17 Indemnification of Licensor. Licensee hereby indemnifies and holds
Licensor and its respective members, managers, directors, officers, employees,
agents and representatives harmless from and against any and all liabilities,
fines, suits, claims, obligations, damages, penalties, demands, actions, costs
and expenses of any kind or nature (collectively, “Claims”) arising out of:
(a) the use of the SLS Intellectual Property by Licensee or any of its
affiliates or their members, managers, directors, officers, employees, agents or
representatives in violation of the terms of this Agreement; (b) Licensee’s
breach of any of its obligations under this Agreement; (c) the marketing and
operation of the Hotel; or (d) the violation by Licensee or its affiliates or
any of their members, managers, directors, officers, employees, agents and
representatives of any laws, statutes, ordinances, orders, rules, regulations,
permits, licenses, authorizations, directions and requirements of all
governmental authorities and public utilities which now or hereafter may be
applicable to any portion of the Hotel or the marketing and operation thereof,
except to the extent such Claims are caused by the gross negligence or willful
misconduct of Licensor or its affiliates.



--------------------------------------------------------------------------------

14.18 Additional Licensee Acknowledgements and Representations.

14.18.1 LICENSEE ACKNOWLEDGES THAT LICENSOR HAS MADE NO PROMISE,
REPRESENTATIONS, OR WARRANTIES EXCEPT AS SPECIFICALLY PROVIDED IN THIS AGREEMENT
AND THAT LICENSEE DID NOT RELY ON ANY PROMISES, REPRESENTATIONS OR WARRANTIES
ABOUT LICENSOR OR LICENSOR NOT EXPRESSLY CONTAINED IN THIS AGREEMENT IN MAKING
ITS DECISION TO SIGN THIS AGREEMENT.

14.18.2 LICENSEE ACKNOWLEDGES THAT IT HAS READ AND UNDERSTOOD THIS AGREEMENT,
THE EXHIBITS AND ATTACHMENTS HERETO, IF ANY, AND AGREEMENTS RELATING THERETO, IF
ANY, AND LICENSEE HAS HAD AMPLE TIME AND OPPORTUNITY TO CONSULT WITH ADVISORS
AND LEGAL COUNSEL OF LICENSEE’S OWN CHOOSING ABOUT THE POTENTIAL BENEFITS AND
RISKS OF ENTERING INTO THIS AGREEMENT.

14.19 Time of the Essence. Time is of the essence of each and every provision of
this Agreement.

14.20 Confidentiality. The Parties agree that the terms, conditions and
provisions set forth in this Agreement are strictly confidential. In addition,
the Parties agree to keep strictly confidential all Licensor Proprietary
Information (subject to the disclosures permitted by Licensee under Section 3.4)
and any information of a proprietary or confidential nature about or belonging
to a Party or any affiliate of a Party to which the other Party gains or has
access to by virtue of the relationship between the Parties, except as otherwise
permitted. Except as may be required (i) to obtain the advice of professionals
or consultants; (ii) to obtain financing from any current or future lender(s);
(iii) to obtain an equity investor(s); (iv) in connection with a permitted
assignment of this Agreement; (v) to market the Hotel for sale; or (vi) by law
or by the order of any government, regulatory authority, or tribunal or to
otherwise comply with applicable laws, each Party shall make every effort to
ensure that such information is not disclosed to the press or to any other third
party without the prior consent of the other Party. The obligations set forth in
this Section 14.20 shall survive any Termination or expiration of this
Agreement. The Parties shall cooperate with one another on all public
statements, whether written or oral and no matter how disseminated, regarding
their contractual relationship as set forth in this Agreement or the performance
of their respective obligations under this Agreement.

[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this SLS Brand Non-Managed
License Agreement as of the date first above written.

 

LICENSOR     LICENSEE

SBE Hotel Licensing, LLC,

a California limited liability company

   

Stockbridge/SBE Holdings, LLC,

a Delaware limited liability company

By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 



--------------------------------------------------------------------------------

EXHIBIT A

SLS INTELLECTUAL PROPERTY - TRADEMARKS

 

Trademark

  

Application No.

  

Registration No.

LOGO [g775866ex10_1pg102a.jpg] Class 43 – Hotel Services

   77217226    3558338

LOGO [g775866ex10_1pg102b.jpg] Class 43 (Banquet Services)

   77610299    3622975

LOGO [g775866ex10_1pg102c.jpg] Class 41 (Pool Services)

   77614331    3622982

LOGO [g775866ex10_1pg102d.jpg] Class 41 (Exercise Facilities)

   77304076    3565605

LOGO [g775866ex10_1pg102e.jpg] Class 41 and 43 – Hotel and Nightclub Services

   77304120    3683704

LOGO [g775866ex10_1pg102f.jpg] Class 43 – Hotel Bar and Restaurant Services

   77304164    3565608

LOGO [g775866ex10_1pg102g.jpg] Class 43 – Hotel Services

   77217247    3558339

LOGO [g775866ex10_1pg102h.jpg] Class 43 – Hotel Services

   77217198    3558337

LOGO [g775866ex10_1pg102i.jpg] Class 43 – Hotel Services

   77217183    3616680

LOGO [g775866ex10_1pg102j.jpg] Class 43 – Hotel Services

   77217155    3623614

LOGO [g775866ex10_1pg102k.jpg] Class 44 – Health and spa services

   77304098    3565606

LOGO [g775866ex10_1pg102l.jpg] Class 45 – Concierge Services

   77304137    3565607



--------------------------------------------------------------------------------

Trademark

  

Application No.

  

Registration No.

LOGO [g775866ex10_1pg103a.jpg] Special Event (Class 41) and Banquet Services
(Class 43)

   77217260   

ALTITUDE

   77471103   

ALTITUDE AT SLS

   77471105   

BAR CENTRO

   77471268    3607401

BATH LOGO [g775866ex10_1pg103b.jpg]

   77701338   

BODY LOGO [g775866ex10_1pg103c.jpg]

   77701428    3695681

BODY LOTION BY SLS

   77633526   

BODY WASH BY SLS

   77633317   

C CIEL SPA AT SLS (Design Mark) LOGO [g775866ex10_1pg103d.jpg]

   77637548    3650800

CIEL AT SLS

   77473603   

CIEL SPA AT SLS

   77586644    3664975

CIEL-SPA AT SLS

   77586651   

CIEL SPA AT SLS

   77977312    3665010

CONDITIONER LOGO [g775866ex10_1pg103e.jpg]

   77/701473   

CONDITIONER BY SLS

   77633211   

FACE LOGO [g775866ex10_1pg103f.jpg]

   77701616    3695694

FACE WASH BY SLS

   77633561   

HANDS LOGO [g775866ex10_1pg103g.jpg]

   77701585    3695692

HAND WASH BY SLS

   77636452   

JUST AS IT SHOULD BE

   77314571   

JUST AS IT SHOULD BE

   77314507   



--------------------------------------------------------------------------------

Trademark

  

Application No.

  

Registration No.

JUST AS IT SHOULD BE    77314740    PATISSERIE AT SLS    77351147    3599652
PILLOW PARTICULARS    77312486    3554983 PURE    77312551    ROJO Y BLANCA   
77772900    ROJO Y BLANCA AT SLS    77550035    3655788 S.L.S. HOTELS AND
RESORTS    78878647    SAAM AT SLS    77535160    SAM AT SLS    77471140   
SATAN LOVES SINNERS    77587818    SAVED LITTLE SPACE    77681019    SAVE LOVELY
SPACE    77670946    SAVOUR LIFE SIGHTS    77222618    SAVOUR LIFE SLOWLY   
77223531    SAVOUR LIFE’S SIGHTS    77223572    SCENTED LUXURY SACHET   
77680653    SCORCHED LIPS SATIATED    77680635    SCRIBBLE LITTLE SECRETS   
77223510    SCRIBBLE LOVE SONNETS    77587177    SCRUMPTIOUS LITTLE SNACKS   
77591705    SECLUDED LITTLE SPOTS    77300501    SECLUDED LITTLE SPOTS   
77300478    SECRET LITTLE STASH    77223792    SEDUCTIVE LITTLE SECRETS   
77671020    SEE LIFE SIDEWAYS    77637235    3700250 SEE LIFE SIDEWAYS   
77222562    3616693 SEE LINGERING SUNSETS    77295125    SEE LOVERS SMILE   
77586822    SEEK LIGHT SUSTENANCE    77587258    SEEK LOVELY SENSATIONS   
77223806    SEEKING LOST SLEEP    77586810    SEEKING LOST SOLACE    77587352   
SEND LAUNDRY SERVICE    77591712    SERIOUSLY LAVISH SUITES    77637211   
SERIOUSLY LAVISH SUITES    77223422    SERIOUSLY LOVELY SPACE    77223643   
SERIOUSLY LOVELY SPACES    77637255    SERVE LARGE STEAKS    77587748    SEXY
LATENIGHT SCENARIOS    77358939    SEXY LATENIGHT SCENARIOS    77351171    SEXY
LATENIGHT SENTIMENTS    77379997    SEXY LATENIGHT SENTIMENTS    77358940   
SEXY LATENIGHT SENTIMENTS    77351207    SEXY LITTLE SCENARIOS    77223597   
SEXY LITTLE SCENARIOS    77443303    SEXY LITTLE SCENARIOS (35 and 41)   
77443269    SEXY LITTLE SENTIMENTS    77379976    SEXY LITTLE SENTIMENTS   
77271962    SEXY LITTLE SENTIMENTS (35 and 45)    77443349    SEXY LITTLE
SENTIMENTS (35 and 41)    77443281    SHADY LITTLE SANCTUARY    77637336   
SHADY LITTLE SANCTUARY    77586816    SHAMPOO LOGO [g775866ex10_1pg104.jpg]   
77/701491    3695686 SHAMPOO BY SLS    77633278   



--------------------------------------------------------------------------------

Trademark

  

Application No.

  

Registration No.

SHARE LOVELY SAUVIGNON

   77587554   

SHARE LOVING SENTIMENT

   77587196   

SHE LOOKS SPELLBINDING

   77587712   

SHE LOOKS STUNNED

   77587678   

SHINY LEATHER SHOES

   77637545   

SHOES LOVE SHINING

   77536659   

SHOES LOVE SHINING

   77536660   

SIGN LETTERS SINCERELY

   77222578   

SILLY LITTLE SAYINGS

   77223550   

SINCERE LITTLE SORRY

   77670933   

SINFULLY LATE SUNDAYS

   77223771   

SING LIKE SOPRANOS

   77587290   

SIP LATTE SLOWLY

   77587697   

SIP LIQUIDS SLOWLY

   77778583   

SIP LIQUOR SLOWLY

   77587227   

SLAP LECHEROUS STRANGERS

   77591741   

SLEEPY LITTLE SIGH

   77587326   

SLS

   77311393    3689950

SLS

   77215966   

SLS LOGO ONLY LOGO [g775866ex10_1pg105a.jpg]

   77215934    3616676

SLS AT BEVERLY HILLS

   77311376    3677160

SLS BAZAAR

   77312588   

SLS HOTEL

   77311414    3680479

SLS HOTEL AT BEVERLY HILLS

   77311335    3573631

SLS HOTELS

   77207312    3570468

SLS HOTELS PLUS CHANDELIER DESIGN

LOGO [g775866ex10_1pg105b.jpg]

   77216002    3635912

SLS HOTELS AND RESORTS

   78960708   

SMALL LITTLE SCRATCH

   77680648   

SMOOCH LARGE SAILORS

   77591695   

SO LONG SUCKER

   77222603   

SO LONG SWEETIE

   77637632   

SOCIETY’S LATEST SCANDALS

   77586835   

SOCIETY’S LATEST SCANDAL

   77/684256   

SOFT LIKE SILK

   77586813   

SOME LIGHT SNACKS

   77300447    3565597

SOME LIKE SHOPPING

   77224663   

SOME LITTLE SECRETS

   77223485   

SOME LITTLE SURPRISES

   77295072   

SOME LOVELY SPA

   77671026    3651127

SOME LUXURIOUS SURPRISES

   77637341   

SOME LUXURIOUS SURPRISES

   77295097   

SOMEONE’S LINGERING SMILE

   77587340   

SOMETHING LOVELY’S STARTED

   77679323    3651130

SOMETHING LOVELY’S STARTING

   77289879    3554948

SOOTHE LONELY STARLETS

   77586676   

SOOTHING LEISURELY SWIM

   77640070   

SOOTHING LEISURELY SWIM

   77586818   

SOULS LARGELY SATISFIED

   77585861   

SPA LIFE SERENITY – Class 44

   77684875   



--------------------------------------------------------------------------------

Trademark

  

Application No.

  

Registration No.

SPARKLE LIKE SUNSHINE –

   77637261   

SPARKLE LIKE SUNSHINE – Class 43

   77585860   

SPECIAL LITTLE SCENT

   77223819   

SPECIAL LITTLE SOMETHINGS

   77670653    3651126

SPECIAL LOVELY SPACES

   77300549   

SPECIAL LOVELY SPACES

   77300529   

SPEEDILY LAUNDERED SHIRTS

   77591715   

SPEEDY L.A. SERVICE

   77637346   

STAR LIT SOIRÉE

   77295147   

STAR LIT SOIRÉE

   77794576   

STARE LONGINGLY SOUTHWARD

   77587218   

START LISTENING SOON

   77591734   

START LIVING SLOWLY

   77223444    3623634

START LIVING SMART

   77375518   

START LIVING SMART

   77375497   

START LIVING SMARTLY

   77375574   

START LIVING SMARTLY

   77375544    3696512

STEAMY LIAISON STARTING

   77587377   

STROLL LAZILY SOMEWHERE

   77587244   

STYLISH LINEN SUIT

   77587738   

SUGARED LITTLE SNACKS

   77637343   

SUPER LARGE SCOTCH

   77591720   

SURF LOVELY SITES

   77/671530   

SWEET LITTLE SURPRISES

   77670931   

SWEET LITTLE SURRENDER

   77675269   

SWEET LITTLE SNACKS

   77786557   

SWEET LITTLE STRAWBERRIES

   77591686   

SWEETHEARTS LOVINGLY SHARE

   77670806   

SWIFT LAUNDRY SERVICE

   77637370   

THE BAZAAR

   77312609    3588270

TRES AT SLS

   77586622   



--------------------------------------------------------------------------------

EXHIBIT A (CONTINUED)

SLS INTELLECTUAL PROPERTY - COPYRIGHTS

 

NAME OF COPYRIGHT

  

COPYRIGHT

REGISTRATION NO.

  

COPYRIGHT
REGISTRATION DATE

Ciel Spa Logo    VA0001666162    2009 SLS Bell Image    VA0001663650    2008 SLS
Monkey Chandelier    VA0001665973    2007 SLS Monkey Bell Logo    VAu000959993
   2007 SLS Monkey Dancing Logo    VA0001622951    2007 SLS Monkey Key Logo.   
VA0001623858    2007 SLS Monkey Mirror Logo    VAu000960007    2007 SLS Monkey
with Cup for Drinking Logo    VA0001622884    2007 SLS Monkey with Magnifying
Glass Logo    VA0001622889    2007 SLS Monkey with Ring Logo    VA0001622918   
2007 SLS Monkey Fork Logo    VAu000955052    2007 SLS Writing Instrument Image
   VA0001650715    2008 SLS Goblet Image    VA0001685934    2008 SLS Monkey
Writing Logo    VA0001623856    2007 SLS Mirror Image    VA0001650719    2008
SLS Key Image    VA0001639699    2008 SLS Fork Image    VA0001640494    2008



--------------------------------------------------------------------------------

EXHIBIT B

Insurance

[TO BE INSERTED]



--------------------------------------------------------------------------------

EXHIBIT C

F&B BRAND LICENSE

[Attached]



--------------------------------------------------------------------------------

NON-EXCLUSIVE [HOTEL][FOOD AND BEVERAGE]

LICENSE AGREEMENT

(Affiliate Managed)

This NON-EXCLUSIVE [HOTEL][FOOD AND BEVERAGE] LICENSE AGREEMENT (this
“Agreement”) is made and entered into by and between [SBE Hotel Licensing, LLC,]
a California limited liability company (“Licensor”), and Stockbridge/SBE
Holdings, LLC, a Delaware limited liability company (“Licensee”), on [April 1,
2011] (the “Effective Date”). Licensor and Licensee may be referred to herein
collectively as the “Parties” and individually as a “Party”.

RECITALS

WHEREAS, Licensor is the owner of all right, title and interest in and to the
trademarks and copyrights for the SLS Hotel® brand (the “Brand”) including
without limitation the trademarks (a term that is used herein to include without
limitation trademarks for goods, service marks for services and trade names for
businesses) and copyrights listed in Exhibit A, as may be supplemented from
time-to-time by Licensor upon the written request of Licensor, acting in
Licensor’s sole and absolute discretion, upon thirty (30) days’ prior notice to
Licensee (collectively, the “SLS Intellectual Property”);

WHEREAS, Licensee desires to use the SLS Intellectual Property in connection
with the development of a hotel named the “SLS Las Vegas”, located at 2535 Las
Vegas Boulevard South, Las Vegas, Nevada 89109 (the “Hotel”);

WHEREAS, affiliates of both Licensor and Licensee have entered into that certain
Third Amended and Restated Limited Liability Agreement dated as of June 20, 2011
(the “JV Agreement”);

WHEREAS, Licensee and an affiliate of Licensor have entered into that certain
Amended and Restated Development Management Agreement dated as of April 1, 2011
(the “DMA”); and

WHEREAS, Licensee and an affiliate of Licensor have entered into that certain
Amended and Restated Management Agreement relating to the Hotel dated as of
April 1, 2011 (the “HMA”).

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and promises contained herein, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:

1.

License

1.1 Grant of License. Upon and subject to the terms and conditions contained
herein, effective on the Effective Date, Licensor grants to Licensee a
royalty-free, non-exclusive, non-sublicenseable, and non-transferable (except as
provided herein) license to use the SLS Intellectual Property for the marketing,
operation, and/or management of the Hotel (the “License”). Licensee shall:
(a) use the SLS Intellectual Property only in accordance with this Agreement or
as expressly set forth in the HMA; (b) not assert or acquire any ownership or
other rights in the SLS Intellectual Property other than the License expressly
granted in this Agreement or the Transaction Agreements (defined below); (c) not
take any action or assist any other person

 

1



--------------------------------------------------------------------------------

or entity in taking any action to contest Licensor’s proprietary interest in the
SLS Intellectual Property; and (d) refrain from knowingly undertaking any acts
or omissions that infringe upon or tarnish the SLS Intellectual Property. The
effectiveness of this License shall be contingent upon continued performance by
Licensee of all its obligations under this Agreement and the Transaction
Agreements. All rights of Licensee hereunder shall be exercisable by SBEHG Las
Vegas I, LLC on Licensee’s behalf.

1.2 Reserved Rights. Nothing in this Agreement shall be construed as conferring
upon Licensee by implication, estoppel or otherwise, any rights or license,
including without limitation any right or license under intellectual property
rights, except for the rights and licenses expressly and unequivocally granted
hereunder. All rights in the SLS Intellectual Property other than those
specifically granted in this Agreement are reserved by Licensor for its own use
and benefit and/or for the benefit of Licensor. Except as expressly set forth
herein or in the Transaction Agreements (defined below), nothing in this
Agreement shall restrict, impair, limit or otherwise affect Licensor (or any
third party authorized by Licensor) from using or exploiting the SLS
Intellectual Property in any manner whatsoever.

1.3 Use of License. To the fullest extent permitted by law, neither Licensor nor
its affiliates (or any third party authorized by Licensor) shall use or exploit
the SLS Intellectual Property within Clark County, Nevada, without the prior
written consent of Licensee, except as otherwise expressly set forth herein and
in the Transaction Agreements.

2.

Use of Intellectual Property; License Standards

2.1 Standards. Licensee acknowledges and agrees that use of the SLS Intellectual
Property by Licensee can have a substantial adverse affect on the reputation of,
and goodwill associated with the Brand and SLS Intellectual Property. Licensee
acknowledges that strict compliance with the License Standards (as defined
below) is necessary to protect and enhance the value of the Brand and SLS
Intellectual Property and the associated goodwill. Therefore, Licensee agrees
that use of the Brand and SLS Intellectual Property under this Agreement shall
at all times be, except to the extent in direct conflict with the HMA, DMA or
the JV Agreement (in which case the terms of such agreements shall prevail), in
strict accordance with the terms of this Agreement (the “License Standards”).
The HMA, the DMA, and the JV Agreement are sometimes referred to herein as the
“Transaction Agreements.”

2.2 Ongoing Quality Control and Inspections. For quality control evaluation and
monitoring purposes, at Licensor’s request, Licensee shall make available to the
Licensor, representative samples of collateral materials and other items using,
displaying, embodying, advertising, promoting, commercializing, or otherwise
exploiting the Brand or SLS Intellectual Property, and permit Licensor to
inspect at mutually convenient dates and time, any premises on which the Brand
or SLS Intellectual Property is being used (the “Branded Premises”). Licensor
may take photographs and video of the interior and exterior of the Branded
Premises and may use such photographs and video for such purposes as
advertising, promotional, training, marketing and public relations, without any
compensation to Licensee.

2.3 Changes to the SLS Intellectual Property. From time to time and at
Licensor’s sole discretion and cost, Licensor may modify all or any part of the
SLS Intellectual Property, so long as such modifications are consistent with
those required by Licensor for the Brand as a whole; provided, however,
Licensee’s implementation of any such modifications shall be subject to the
terms and conditions of the Transaction Agreements.

 

2



--------------------------------------------------------------------------------

3.

Intellectual Property Protection

3.1 Rights to SLS Intellectual Property. Licensee acknowledges and agrees:
(a) that Licensor is and shall remain the exclusive licensor of all right, title
and interest in and to the SLS Intellectual Property and the substantial
goodwill associated therewith; (b) that Licensee shall acquire no rights in and
to the SLS Intellectual Property or the goodwill associated therewith by virtue
of this Agreement and licenses granted hereunder; and (c) that any and all use
of the SLS Intellectual Property by Licensee shall inure to the exclusive
benefit of Licensor and Licensee in accordance with the terms hereof and the
Transaction Agreements.

3.2 Intellectual Property Notices. Subject to the limitations of Sections 5.2.2
and 6.2 of the HMA, Licensee shall strictly adhere to any usage guidelines for
the SLS Intellectual Property that Licensor imposes from time to time in its
sole and absolute discretion including, without limitation, any guidelines
relating to the form and manner in which the SLS Intellectual Property is
displayed or embodied, and any guidelines relating to trademark notices,
copyright notices, or other proprietary legends or markings.

3.3 Restrictions. Licensee shall not: (a) identify itself as the owner of the
SLS Intellectual Property or any right, title or interest therein or on any
registration or application for registration thereof, except as a licensee;
(b) apply for or maintain the registration of any trademark or copyright
relating to the SLS Intellectual Property anywhere in the world; or (c) apply
for or maintain the registration of any trademark which is the same as,
confusingly similar to, or which incorporates the SLS Intellectual Property,
anywhere in the world.

3.4 Infringement. If Licensee learns of any third party trademark which is
likely to cause confusion with or dilute the SLS Intellectual Property, Licensee
shall promptly notify Licensor in writing with all the necessary particulars
known to Licensee. Licensee acknowledges and agrees that ultimately Licensor
shall have the right in its sole and absolute discretion to determine what, if
any, action to take against the third party including without limitation whether
to institute and prosecute any actions or proceedings against the third party.
Licensee shall cooperate with and provide assistance to Licensor as reasonably
requested in investigating the activities of the third party and in enforcing
its rights in the SLS Intellectual Property against the third party, executing,
acknowledging and delivering all documents as may be reasonably necessary or
desirable to enable Licensor to protect, defend, or register its proprietary
interest in any of the SLS Intellectual Property.

3.5 Non-Disclosure of Proprietary Information. Licensee shall not disclose any
non-public information and materials relating to Licensor, the business affairs
of Licensor or any hotel, resort, restaurant, spa, night club or other similar
operation or facility that Licensor owns, leases, operates or franchises other
than the Hotel and the operations and facilities therein, including without
limitation: (a) proprietary software relating specifically and uniquely to the
Brand alone; (b) guest lists and guest history files; (c) operational manuals
relating specifically and uniquely to the proprietary instructions,
requirements, guidance or policy statements of the Brand alone; (d) material
relating to the operation and design standards; and (e) all trade secrets and
copyrightable or patentable subject matter developed, acquired or licensed by
Licensor in the operation of any hotel, resort, restaurant, spa, night club or
other similar operation or similar

 

3



--------------------------------------------------------------------------------

facility Licensee, leased, operated or franchised by Licensor or any of its
affiliates other than the Hotel and the operations and facilities therein
(“Licensor Proprietary Information”) other than as required under the Loan
Documents (as defined in the JV Agreement) or any future loan agreement, as
expressly permitted by the Transaction Agreements, or in connection with the
sale of the Hotel. Licensee, at all times during the Term (as defined in
Section 5.1 below) of this Agreement and thereafter, shall use all commercially
reasonable means to protect the confidentiality of the Licensor Proprietary
Information and shall not communicate or make the Licensor Proprietary
Information available to, or use it for the benefit of, any unauthorized persons
or entities. If Licensee or any of its affiliates receives a request to disclose
any Licensor Proprietary Information by subpoena, oral question, interrogatory,
request for information or documents, civil investigative demand, order, or
similar process from the U.S. Securities and Exchange Commission, the New York
or California Attorney General, the Nevada Gaming Commission or any other
applicable regulatory agency or governmental authority or from Licensee’s direct
or indirect investors, owners or partners, Licensee shall: (i) promptly notify
Licensor; (ii) consult with Licensor on the advisability of taking steps to
resist or narrow such request; and (iii) if disclosure is required or deemed
advisable, cooperate with Licensor in any attempt Licensor may make to obtain an
order or other assurance that confidential treatment will be accorded to the
matters disclosed. Except as set forth in the Transaction Agreements or required
by legal counsel, upon the termination or expiration of this Agreement for any
reason whatsoever, Licensee shall promptly, to the extent reasonably
practicable, return to Licensor all Licensor Proprietary Information in tangible
form that Licensee received from or on behalf of Licensor and shall not retain
any copies or extracts therefrom.

4.

Representations and Warranties

4.1 Representations of the Parties. Each of Licensor and Licensee represents as
to itself as follows:

4.1.1 It has been duly organized and is validly existing in good standing under
the laws of the state of its organization.

4.1.2 It is duly qualified to do business in all jurisdictions which require
such qualification to conduct the business to be conducted under this Agreement.

4.1.3 It has the power and authority to enter into and perform its respective
obligations created by this Agreement.

4.1.4 This Agreement has been duly authorized by all necessary action on its
part and has been duly executed and delivered by it.

4.1.5 Neither the execution and delivery of this Agreement by it, nor compliance
by it with any of the provisions hereof, will: (a) violate or conflict with any
provision of its organizational documents; (b) violate, alone or with notice or
the passage of time, result in the breach or termination of, or otherwise give
any contracting party the right to terminate, or declare a default under, the
terms of any contract, agreement, understanding or commitment to which it is a
party or by which it may be bound; (c) violate any decree, order, injunction,
judgment or award against, or binding upon, it; or (d) violate any law relating
to it.

 

4



--------------------------------------------------------------------------------

5.

Term and Termination

5.1 Term. Subject to the termination provisions below, the term of this
Agreement (the “Term”) shall commence as of the Effective Date and continue
until such time as the later of (a) the termination of the HMA other than on
account of default by Licensor or its affiliates under [Section 16.1] of the
Hotel Management Agreement or (b) the commencement of the [Third-Party Managed
License Agreement].

5.2 Right to Terminate. This Agreement may be terminated during its Term or
during any renewal terms as follows:

5.2.1 Licensor shall be entitled to terminate this Agreement immediately upon
written notice delivered to Licensee if Licensee engages in an intentional
material unauthorized use of the SLS Intellectual Property and fails to cure
such unauthorized use within forty-five (45) days after receipt of written
notice of the unauthorized use.

5.2.2 Licensor shall be entitled to terminate this Agreement upon fifteen
(15) days’ notice to Licensee if: (a) a material breach occurs which is of the
same nature, and which violates the same provision of this Agreement, as a
breach of which Licensor has given Licensee written notice two (2) times within
the preceding eighteen (18) months (notwithstanding that Licensee may have
subsequently cured any such prior breaches), (b) Licensee willfully and
intentionally breaches this Agreement, (c) Licensee breaches a material
provision of this Agreement and the breach is not reasonably capable of being
cured, or (d) Licensee uses the SLS Intellectual Property in an intentional
material violation of the terms of this Agreement that is not cured within
fifteen (15) days following notice thereof to Licensee and the Lender (as
defined below).

5.2.3 Licensee shall be entitled to terminate this Agreement upon thirty
(30) days’ prior written notice to Licensor upon the default or material breach
of the Hotel Management Agreement by Licensor or its affiliates.

5.3 Obligations on Termination.

5.3.1 Immediately upon termination or expiration of this Agreement
(“Termination”), Licensee shall cease to have any of the rights granted to it
under Section 1 above.

5.3.2 Any Termination shall not relieve Licensee from any obligations which
accrued prior to the date of Termination.

5.3.3 Licensee shall, upon Termination, take every action and execute all such
documents, if any, as may be necessary or appropriate to reflect the termination
of any rights acquired by Licensee under this Agreement.

5.3.4 Subject to Section 16.7.8 of the HMA, Licensee shall, upon termination of
this Agreement, on its own behalf and on behalf of its members, managers,
directors, officers, employees, agents representatives or any other persons or
entities with whom they may contract to create materials incorporating the SLS
Intellectual Property, to promptly cease the distribution, release and use of
such items until the SLS Intellectual Property appearing thereon are deleted or
removed.

 

5



--------------------------------------------------------------------------------

6.

Bankruptcy

6.1 The parties acknowledge and agree that any delay in the decision of a
debtor-in-possession or trustee of the bankruptcy estate to assume or reject the
Agreement (the “Decision Period”) materially harms Licensor by interfering with
their ability to alternatively exploit the rights granted under this Agreement
during a Decision Period of uncertain duration. The parties recognize that
arranging appropriate alternative exploitation of the Licensed Intellectual
Property is a time consuming and expensive process and that it is unreasonable
for Licensor to endure a Decision Period of extended uncertainty. Therefore, the
parties agree that the Decision Period shall not exceed sixty (60) days.

6.2 Notwithstanding the above, if Licensee commences or becomes the subject of
any proceeding under any applicable bankruptcy or insolvency law, or if a court
appoints an administrator, receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) for Licensee or for a substantial part
of its property, Licensee agrees to reimburse Licensor for all of its reasonable
attorneys’ fees and litigation expenses, including travel expenses, photocopying
expenses, court and deposition transcript expenses, and other court costs and
related expenses, which Licensor may incur in protecting its rights under this
Agreement.

7.

Assignment

7.1 Assignment. Neither this Agreement nor the license or any other rights
granted hereunder may be directly or indirectly assigned, sublicensed, sold, or
transferred by Licensee, except in connection with a Permitted Transfer (as
defined under the HMA) of the HMA or pursuant to an otherwise permitted action
under the Transaction Agreements, and any such attempted assignment, sublicense,
sale, or transfer, whether voluntary, by operation of law or otherwise, shall be
void and of no force or effect; provided, however, that Licensee may grant a
sublicense to SBEHG Las Vegas I, LLC and Licensor. This Agreement shall inure to
the benefit of and shall be binding upon the Parties, Licensor’s successors and
assigns and Licensee’s permitted successors and assigns. Licensor, on the other
hand, may freely assign, upon notice to Licensee both this Agreement and
Licensor’s rights, duties, and obligations under this Agreement to another, but
only with the prior written consent of Lender (not to be unreasonably withheld,
conditioned or delayed), including without limitation an assignment to Licensor
or to any other entity controlled by Licensor.

 

6



--------------------------------------------------------------------------------

8.

General Provisions

8.1 Notices. All notices, requests, demands and other communications which may
be given or are required to be given under this Agreement shall be in writing,
shall be sent by (a) certified mail, with postage prepaid and return receipt
requested, (b) overnight receipted courier service, or (c) by facsimile
transmission, provided that confirmation of receipt is obtained, and shall be
deemed given on the date of delivery if by mail or courier service on a business
day and otherwise on the next succeeding business day and on the date of
transmission if by facsimile transmission on a business day and otherwise on the
next succeeding business day. All notices shall be addressed as set forth below,
or to such other address as each Party hereto may from time to time designate by
written notice to the other Party as provided herein:

 

If to Licensor:

 

SBE Hotel Licensing, LLC

8000 Beverly Blvd.

Los Angeles, CA 90048

Attention: Andrew M. Winograd, General Counsel

 

with a copy to:

 

Paul Hastings Janofsky & Walker LLP

515 South Flower Street

Los Angeles, CA 90071

Attention: Rick S. Kirkbride, Esq.

Facsimile: (213) 996-3213

  

If to Licensee:

 

Stockbridge/SBE Holdings, LLC

c/o Stockbridge Real Estate Partners II, LLC

4 Embarcadero Center, Suite 3300

San Francisco, CA 94111

Attention: Terrence E. Fancher

Facsimile: (415) 658-3444

 

with a copy to:

 

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Attention:        Thomas Patrick Dore, Jr.

Facsimile:        212-701-5136

8.2 Governing Law. This Agreement has been executed and delivered in, and shall
be governed by and construed in accordance with the laws of, the State of
California, United States of America, applicable to contracts made and performed
in such state and without regard to conflict of laws provisions.

8.3 Resolution of Disputes. Except as otherwise provided herein, each of the
Parties hereto (a) consents and submits to the jurisdiction of any federal court
of competent jurisdiction located in Los Angeles, California, in any action or
proceeding arising out of or relating in any manner to this Agreement,
(b) waives any claim that any such state or federal court is an inconvenient
forum, (c) irrevocably agrees that any and all actions or proceedings arising
out of or relating to this Agreement or the transactions contemplated herein
shall be exclusively heard only in such state or federal court. Service of
process in any such action or proceeding brought hereunder may be made by faxing
and mailing copies of such process to the address of the Parties provided for
hereinabove, provided that nothing herein shall affect the right of either Party
to serve legal process in any other manner permitted by law. In any action or
proceeding between the Parties to resolve a dispute arising under or relating to
this Agreement, the prevailing party shall be entitled to recover (in addition
to any other relief awarded or granted) its reasonable costs and expenses
(including attorneys’ fees) incurred in the proceeding.

 

7



--------------------------------------------------------------------------------

8.4 Equitable Relief. In the event that Licensee violates or threatens to
violate any of its covenants herein regarding the SLS Intellectual Property
owned by Licensor and licensed to Licensee hereunder, Licensor shall be without
an adequate remedy at law and, therefore, Licensee agrees that Licensor shall be
entitled to enforce such covenants by preliminary, temporary and/or permanent
injunctive or mandatory relief in any court of competent jurisdiction without
the necessity of proving damages, without the necessity of posting any bond or
other security, and without prejudice to any other rights and remedies which it
may have at law or in equity.

8.5 Headings. The headings herein are for convenience of reference only, do not
constitute a part of this Agreement, and shall not be deemed to limit or affect
any of the terms or provisions hereof.

8.6 Construction. Whenever in this Agreement the context so requires, references
to the masculine shall be deemed to include feminine and the neuter, references
to the neuter shall be deemed to include the masculine and the feminine, and
references to the plural shall be deemed to include the singular and the
singular to include the plural. As used in this Agreement, the words “include”
and “including,” and all variations thereof, shall not be deemed to be terms of
limitation.

8.7 Entire Agreement. This Agreement (including the schedule hereto, which is
incorporated herein and made a part of this Agreement) constitutes the entire
agreement and understanding of the Parties hereto and terminates and supersedes
any and all prior or contemporaneous agreements, arrangements and
understandings, both oral and written, express or implied, between the Parties
hereto concerning the subject matter of this Agreement.

8.8 Waiver and Amendment. No waiver, amendment, modification or change of any
provision of this Agreement shall be effective unless and until made in writing
and signed by Licensor and Licensee. No waiver or forbearance by any Party
hereto of its right to enforce any provision of this Agreement shall be
construed as constituting a continuing waiver or as a waiver in other instances.
The failure of any Party to assert any of its rights hereunder shall not
constitute a waiver of any such rights. No course of conduct or method of doing
business shall modify or amend the terms hereof.

8.9 Severability. If any provision of this Agreement shall be determined to be
unenforceable to any extent, the remainder of this Agreement shall not be
affected and shall continue to be valid and enforceable to the fullest extent
permitted by law. If any provision is held invalid as to duration, scope,
activity, or subject, such provision shall be construed by limiting and reducing
it so as to be enforceable to the extent compatible with applicable law.

8.10 Cooperation. Each Party hereto shall cooperate with the other Party hereto
and shall take such further action and shall execute and deliver such further
documents as may be necessary or desirable in order to carry out the provisions
and purposes of this Agreement.

8.11 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

 

8



--------------------------------------------------------------------------------

8.12 Facsimile Signatures. This Agreement shall become binding and enforceable
upon a Party at such time as a counterpart has been signed and transmitted
either personally or via facsimile to the other Party. In the event of
transmittal by facsimile, the signed counterpart shall be deposited in the mail
within twenty-four (24) hours thereafter, but the failure to do so shall have no
effect on the enforceability of this Agreement.

8.13 Survival of Terms. All terms, conditions, obligations and provisions
capable of surviving the termination or expiration of this Agreement, other than
any rights or licenses granted to Licensee under Section 1 above, shall so
survive.

8.14 Interpretation. Any rule or law or any legal decision that would require
the interpretation of any claimed ambiguities in this Agreement against the
Party that drafted it has no application and is expressly waived by the Parties.
The provisions of this Agreement shall be interpreted in a reasonable manner to
give effect to the intent of the Parties hereto.

8.15 Full Execution. This document will neither be a binding agreement, nor
constitute a note or memorandum of the material terms of an agreement, until
each Party has received a copy executed by duly authorized officers of all the
Parties.

8.16 [Insurance. Licensee, at its expense, shall obtain and maintain in full
force and effect at all times throughout the Term the types and limits of
insurance covering the Hotel enumerated in the HMA and any loan agreement of
Licensee with respect to a mortgage of the Hotel, unless otherwise agreed to by
Licensor or its affiliates. All insurance policies shall include Licensor as an
additional insured thereunder. Licensee’s maintenance of such insurance shall
not relieve Licensee of any liability or obligation to Licensor under
Section 8.17.]

8.17 Indemnification of Licensor. Licensee hereby indemnifies and holds Licensor
and its respective members, managers, directors, officers, employees, agents and
representatives harmless from and against any and all liabilities, fines, suits,
claims, obligations, damages, penalties, demands, actions, costs and expenses of
any kind or nature (collectively, “Claims”) arising out of: (a) the use of the
SLS Intellectual Property by Licensee or any of its affiliates or their members,
managers, directors, officers, employees, agents or representatives in violation
of the terms of this Agreement; (b) Licensee’s breach of any of its obligations
under this Agreement; (c) the marketing and operation of the Hotel; or (d) the
violation by Licensee or its affiliates or any of their members, managers,
directors, officers, employees, agents and representatives of any laws,
statutes, ordinances, orders, rules, regulations, permits, licenses,
authorizations, directions and requirements of all governmental authorities and
public utilities which now or hereafter may be applicable to any portion of the
Hotel or the marketing and operation thereof, except to the extent such Claims
are caused by the gross negligence or willful misconduct of Licensor or its
affiliates.

[Signature Page to Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this License Agreement as
of the date first above written.

 

LICENSOR

 

SBE Hotel Licensing, LLC,

a [Nevada]1 limited liability company

   

LICENSEE

 

Stockbridge/SBE Holdings, LLC

a Delaware limited liability company

By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

 

1  Third-party license agreement says Delaware.

 

10



--------------------------------------------------------------------------------

EXHIBIT A

SLS INTELLECTUAL PROPERTY - TRADEMARKS

 

Trademark

 

Application No.

 

Registration No.

LOGO [g775866ex10_1pg120a.jpg]     Class 43 – Hotel Services   77217226  
3558338 LOGO [g775866ex10_1pg120b.jpg]     Class 43 (Banquet Services)  
77610299   3622975 LOGO [g775866ex10_1pg120c.jpg]     Class 41 (Pool Services)  
77614331   3622982 LOGO [g775866ex10_1pg120d.jpg]     Class 41 (Exercise
Facilities)   77304076   3565605 LOGO [g775866ex10_1pg120e.jpg]     Class 41 and
43 – Hotel and Nightclub Services   77304120   3683704 LOGO
[g775866ex10_1pg120f.jpg]     Class 43 – Hotel Bar and Restaurant Services  
77304164   3565608 LOGO [g775866ex10_1pg120g.jpg]     Class 43 – Hotel Services
  77217247   3558339 LOGO [g775866ex10_1pg120h.jpg]     Class 43 – Hotel
Services   77217198   3558337 LOGO [g775866ex10_1pg120i.jpg]     Class 43 –
Hotel Services   77217183   3616680 LOGO [g775866ex10_1pg120j.jpg]     Class 43
– Hotel Services   77217155   3623614 LOGO [g775866ex10_1pg120k.jpg]     Class
44 - Health and spa services   77304098   3565606

 

Exhibit A



--------------------------------------------------------------------------------

Trademark

 

Application No.

 

Registration No.

LOGO [g775866ex10_1pg121a.jpg]     Class 45 – Concierge Services   77304137  
3565607 LOGO [g775866ex10_1pg121b.jpg]     Special Event (Class 41) and Banquet
Services (Class 43)   77217260   ALTITUDE   77471103   ALTITUDE AT SLS  
77471105   BAR CENTRO   77471268   3607401 BATH     LOGO
[g775866ex10_1pg121c.jpg]   77701338   BODY     LOGO [g775866ex10_1pg121d.jpg]  
77701428   3695681 BODY LOTION BY SLS   77633526   BODY WASH BY SLS   77633317  
C CIEL SPA AT SLS (Design Mark)     LOGO [g775866ex10_1pg121e.jpg]   77637548  
3650800 CIEL AT SLS   77473603   CIEL SPA AT SLS   77586644   3664975 CIEL-SPA
AT SLS   77586651   CIEL SPA AT SLS   77977312   3665010 CONDITIONER     LOGO
[g775866ex10_1pg121f.jpg]   77/701473   CONDITIONER BY SLS   77633211   FACE    
LOGO [g775866ex10_1pg121g.jpg]   77701616   3695694 FACE WASH BY SLS   77633561
 

 

Exhibit A



--------------------------------------------------------------------------------

Trademark

 

Application No.

 

Registration No.

HANDS     LOGO [g775866ex10_1pg122.jpg]   77701585   3695692 HAND WASH BY SLS  
77636452   JUST AS IT SHOULD BE   77314571   JUST AS IT SHOULD BE   77314507  
JUST AS IT SHOULD BE   77314740   PATISSERIE AT SLS   77351147   3599652 PILLOW
PARTICULARS   77312486   3554983 PURE   77312551   ROJO Y BLANCA   77772900  
ROJO Y BLANCA AT SLS   77550035   3655788 S.L.S. HOTELS AND RESORTS   78878647  
SAAM AT SLS   77535160   SAM AT SLS   77471140   SATAN LOVES SINNERS   77587818
  SAVED LITTLE SPACE   77681019   SAVE LOVELY SPACE   77670946   SAVOUR LIFE
SIGHTS   77222618   SAVOUR LIFE SLOWLY   77223531   SAVOUR LIFE’S SIGHTS  
77223572   SCENTED LUXURY SACHET   77680653   SCORCHED LIPS SATIATED   77680635
  SCRIBBLE LITTLE SECRETS   77223510   SCRIBBLE LOVE SONNETS   77587177  
SCRUMPTIOUS LITTLE SNACKS   77591705   SECLUDED LITTLE SPOTS   77300501  
SECLUDED LITTLE SPOTS   77300478   SECRET LITTLE STASH   77223792   SEDUCTIVE
LITTLE SECRETS   77671020   SEE LIFE SIDEWAYS   77637235   3700250 SEE LIFE
SIDEWAYS   77222562   3616693 SEE LINGERING SUNSETS   77295125   SEE LOVERS
SMILE   77586822   SEEK LIGHT SUSTENANCE   77587258   SEEK LOVELY SENSATIONS  
77223806   SEEKING LOST SLEEP   77586810   SEEKING LOST SOLACE   77587352   SEND
LAUNDRY SERVICE   77591712   SERIOUSLY LAVISH SUITES   77637211   SERIOUSLY
LAVISH SUITES   77223422   SERIOUSLY LOVELY SPACE   77223643   SERIOUSLY LOVELY
SPACES   77637255   SERVE LARGE STEAKS   77587748   SEXY LATENIGHT SCENARIOS  
77358939   SEXY LATENIGHT SCENARIOS   77351171   SEXY LATENIGHT SENTIMENTS  
77379997   SEXY LATENIGHT SENTIMENTS   77358940   SEXY LATENIGHT SENTIMENTS  
77351207   SEXY LITTLE SCENARIOS   77223597   SEXY LITTLE SCENARIOS   77443303  
SEXY LITTLE SCENARIOS (35 and 41)   77443269   SEXY LITTLE SENTIMENTS   77379976
  SEXY LITTLE SENTIMENTS   77271962   SEXY LITTLE SENTIMENTS (35 and 45)  
77443349   SEXY LITTLE SENTIMENTS (35 and 41)   77443281  

 

Exhibit A



--------------------------------------------------------------------------------

Trademark

 

Application No.

 

Registration No.

SHADY LITTLE SANCTUARY   77637336   SHADY LITTLE SANCTUARY   77586816  
SHAMPOO     LOGO [g775866ex10_1pg123a.jpg]   77/701491   3695686 SHAMPOO BY SLS
  77633278   SHARE LOVELY SAUVIGNON   77587554   SHARE LOVING SENTIMENT  
77587196   SHE LOOKS SPELLBINDING   77587712   SHE LOOKS STUNNED   77587678  
SHINY LEATHER SHOES   77637545   SHOES LOVE SHINING   77536659   SHOES LOVE
SHINING   77536660   SIGN LETTERS SINCERELY   77222578   SILLY LITTLE SAYINGS  
77223550   SINCERE LITTLE SORRY   77670933   SINFULLY LATE SUNDAYS   77223771  
SING LIKE SOPRANOS   77587290   SIP LATTE SLOWLY   77587697   SIP LIQUIDS SLOWLY
  77778583   SIP LIQUOR SLOWLY   77587227   SLAP LECHEROUS STRANGERS   77591741
  SLEEPY LITTLE SIGH   77587326   SLS   77311393   3689950 SLS   77215966   SLS
LOGO ONLY     LOGO [g775866ex10_1pg123b.jpg]   77215934   3616676 SLS AT BEVERLY
HILLS   77311376   3677160 SLS BAZAAR   77312588   SLS HOTEL   77311414  
3680479 SLS HOTEL AT BEVERLY HILLS   77311335   3573631 SLS HOTELS   77207312  
3570468 SLS HOTELS PLUS CHANDELIER DESIGN     LOGO [g775866ex10_1pg123c.jpg]  
77216002   3635912 SLS HOTELS AND RESORTS   78960708   SMALL LITTLE SCRATCH  
77680648   SMOOCH LARGE SAILORS   77591695   SO LONG SUCKER   77222603   SO LONG
SWEETIE   77637632   SOCIETY’S LATEST SCANDALS   77586835   SOCIETY’S LATEST
SCANDAL   77/684256   SOFT LIKE SILK   77586813   SOME LIGHT SNACKS   77300447  
3565597 SOME LIKE SHOPPING   77224663   SOME LITTLE SECRETS   77223485   SOME
LITTLE SURPRISES   77295072   SOME LOVELY SPA   77671026   3651127 SOME
LUXURIOUS SURPRISES   77637341   SOME LUXURIOUS SURPRISES   77295097  

 

Exhibit A



--------------------------------------------------------------------------------

Trademark

 

Application No.

 

Registration No.

SOMEONE’S LINGERING SMILE   77587340   SOMETHING LOVELY’S STARTED   77679323  
3651130 SOMETHING LOVELY’S STARTING   77289879   3554948 SOOTHE LONELY STARLETS
  77586676   SOOTHING LEISURELY SWIM   77640070   SOOTHING LEISURELY SWIM  
77586818   SOULS LARGELY SATISFIED   77585861   SPA LIFE SERENITY – Class 44  
77684875   SPARKLE LIKE SUNSHINE –   77637261   SPARKLE LIKE SUNSHINE – Class 43
  77585860   SPECIAL LITTLE SCENT   77223819   SPECIAL LITTLE SOMETHINGS  
77670653   3651126 SPECIAL LOVELY SPACES   77300549   SPECIAL LOVELY SPACES  
77300529   SPEEDILY LAUNDERED SHIRTS   77591715   SPEEDY L.A. SERVICE   77637346
  STAR LIT SOIRÉE   77295147   STAR LIT SOIRÉE   77794576   STARE LONGINGLY
SOUTHWARD   77587218   START LISTENING SOON   77591734   START LIVING SLOWLY  
77223444   3623634 START LIVING SMART   77375518   START LIVING SMART   77375497
  START LIVING SMARTLY   77375574   START LIVING SMARTLY   77375544   3696512
STEAMY LIAISON STARTING   77587377   STROLL LAZILY SOMEWHERE   77587244  
STYLISH LINEN SUIT   77587738   SUGARED LITTLE SNACKS   77637343   SUPER LARGE
SCOTCH   77591720   SURF LOVELY SITES   77/671530   SWEET LITTLE SURPRISES  
77670931   SWEET LITTLE SURRENDER   77675269   SWEET LITTLE SNACKS   77786557  
SWEET LITTLE STRAWBERRIES   77591686   SWEETHEARTS LOVINGLY SHARE   77670806  
SWIFT LAUNDRY SERVICE   77637370   THE BAZAAR   77312609   3588270 TRES AT SLS  
77586622  

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT A (CONTINUED)

SLS INTELLECTUAL PROPERTY - COPYRIGHTS

 

NAME OF COPYRIGHT

 

COPYRIGHT
REGISTRATION NO.

 

COPYRIGHT
REGISTRATION DATE

Ciel Spa Logo   VA0001666162   2009 SLS Bell Image   VA0001663650   2008 SLS
Monkey Chandelier   VA0001665973   2007 SLS Monkey Bell Logo   VAu000959993  
2007 SLS Monkey Dancing Logo   VA0001622951   2007 SLS Monkey Key Logo.  
VA0001623858   2007 SLS Monkey Mirror Logo   VAu000960007   2007 SLS Monkey with
Cup for Drinking Logo   VA0001622884   2007 SLS Monkey with Magnifying Glass
Logo   VA0001622889   2007 SLS Monkey with Ring Logo   VA0001622918   2007 SLS
Monkey Fork Logo   VAu000955052   2007 SLS Writing Instrument Image  
VA0001650715   2008 SLS Goblet Image   VA0001685934   2008 SLS Monkey Writing
Logo   VA0001623856   2007 SLS Mirror Image   VA0001650719   2008 SLS Key Image
  VA0001639699   2008 SLS Fork Image   VA0001640494   2008

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT D

OPERATOR’S PROJECTED GOP AND OPERATOR’S PROJECTED NET

OPERATING INCOME

[Attached]



--------------------------------------------------------------------------------

SLS Las Vegas

OPERATOR’S PROJECTED GOP AND OPERATOR’S PROJECTED NET OPERATING INCOME

($ in Millions)

 

     2014      2015      2016      2017      2018      2019  

Revenue

                                   

* * *

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *         * * *         * * *         * * *         * * *        
* * *   

* * *

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *         * * *         * * *         * * *         * * *         *
* *   

* * *

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *         * * *         * * *         * * *         * * *         *
* *   

* * *

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *         * * *         * * *         * * *         * * *         *
* *   

* * *

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *         * * *         * * *         * * *         * * *         *
* *   

* * *

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *         * * *         * * *         * * *         * * *         *
* *   

* * *

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *         * * *         * * *         * * *         * * *         *
* *   

* * *

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *         * * *         * * *         * * *         * * *         *
* *      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Gross Revenue

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *         * * *         * * *         * * *         * * *         *
* *   

* * *

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *         * * *         * * *         * * *         * * *         *
* *      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Net Revenue

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *         * * *         * * *         * * *         * * *         *
* *   

Departmental Expenses

                                   

* * *

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *         * * *         * * *         * * *         * * *         *
* *   

* * *

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *         * * *         * * *         * * *         * * *         *
* *   

* * *

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *         * * *         * * *         * * *         * * *         *
* *   

* * *

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *         * * *         * * *         * * *         * * *         *
* *   

* * *

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *         * * *         * * *         * * *         * * *         *
* *   

* * *

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *         * * *         * * *         * * *         * * *         *
* *   

* * *

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *         * * *         * * *         * * *         * * *         *
* *   

* * *

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *         * * *         * * *         * * *         * * *         *
* *      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Total Departmental Expenses

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *         * * *         * * *         * * *         * * *         *
* *   

Departmental Profit

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *         * * *         * * *         * * *         * * *         *
* *   

* * *

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *         * * *         * * *         * * *         * * *         *
* *   

* * *

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *         * * *         * * *         * * *         * * *         *
* *   

* * *

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *         * * *         * * *         * * *         * * *         *
* *   

* * *

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *         * * *         * * *         * * *         * * *         *
* *   

* * *

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *         * * *         * * *         * * *         * * *         *
* *      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Gross Operating Profit

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *         * * *         * * *         * * *         * * *         *
* *      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Fixed Charges

                                   

* * *

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *         * * *         * * *         * * *         * * *         *
* *   

* * *

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *         * * *         * * *         * * *         * * *         *
* *   

Management Fees

                                   

* * *

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *         * * *         * * *         * * *         * * *         *
* *   

* * *

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *         * * *         * * *         * * *         * * *         *
* *      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

EBITDA

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *         * * *         * * *         * * *         * * *         *
* *      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Reserves

                                   

* * *

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *         * * *         * * *         * * *         * * *         *
* *      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Net Operating Income

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *         * * *         * * *         * * *         * * *         *
* *      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Incentive Fee Calculation

 

     2014 * * *      2015      2016      2017      2018      2019      Totals  

* * *

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

* * *

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

* * *

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Incentive Management Fee (Amount):

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *   

Total Management Fee (Amount):

                    

* * *

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *   

* * *

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

* * *

     * * *         * * *         * * *         * * *         * * *         * * *
        * * *      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

IMF Assumptions:

   2014 * * *      2015      2016      2017      2018      2019         

* * *

     * * *         * * *         * * *         * * *         * * *         * * *
     

* * *

     * * *         * * *         * * *         * * *         * * *         * * *
     

* * *

     * * *         * * *                  

* * *

           * * *         * * *         * * *         * * *         

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

* * *

     * * *         * * *         * * *         * * *         * * *         * * *
     

* * *

     * * *         * * *         * * *         * * *         * * *         * * *
     



--------------------------------------------------------------------------------

EXHIBIT E

CERTIFICATION OF OPENING DATE

[DATE]

[NAME]

[ADDRESS]

[ADDRESS]

[ADDRESS]

[FACSIMILE NUMBER]

[ATTENTION:                    ]

Re: Establishment and Certification of the Opening Date for the [SLS Las Vegas]
(“Business”)

Dear Sirs:

Reference is made to that certain Second Amended and Restated Hotel Management
Agreement dated                  , 20     (the “Management Agreement”) between
SBEHG Las Vegas I, LLC, as Operator, and STOCKBRIDGE/SBE HOLDINGS, LLC, as
Owner. All terms, conditions and restrictions used and not otherwise defined
herein have the meanings set forth in the Management Agreement.

The purpose of this letter is to establish and certify, pursuant to the
definition of the term “Opening Date” set forth in Exhibit A to the Management
Agreement, that                  , 20     is the “Opening Date”, the date on
which the Business reopens for business to the general public.

Sincerely yours,

[NAME]

for [COMPANY NAME]



--------------------------------------------------------------------------------

EXHIBIT F

LETTER DATED OCTOBER 15, 2009

FROM THE DEPARTMENT OF BUSINESS LICENSE, CLARK COUNTY

[Attached]



--------------------------------------------------------------------------------

Department of Business License

JACQUELINE R. HOLLOWAY

DIRECTOR

LOGO [g775866ex10_1pg131.jpg]   

 

500 SOUTH GRAND CENTRAL PKY, 3RD FLOOR

P.O. BOX 551810

LAS VEGAS, NEVADA 89155-1810

(702) 455-4252

(800) 328-4813

FAX (702) 386-2168

http://www.co.clark.ny.us/business_license

October 15, 2009

Nightclub Owners, Managers, Key Employees and Security Officers

RE: Compliance with Clark County Code for Protection of Patrons

Dear Licensees, Owners, Managers, Key Employees and Security Personnel:

The Department of Business License is increasingly aware that some nightclubs
operating within our jurisdiction have placed the health and safety of patrons
at risk due to a lack of vigilant compliance with Clark County Code (“CCC”)
provisions pertaining to liquor service. We write to advise you that the
Department is committed to fostering safe venues for Clark County citizens and
tourists; to remind you of the pertinent provisions of CCC under which your
privileged license is granted; and to encourage you to communicate directly with
Business License staff when you have any questions or concerns related to your
nightclub operations.

Pursuant to CCC 8.20.475:

It is the responsibility of the licensee to keep himself informed of the content
of all liquor ordinances, and comply therewith, and ignorance thereof will not
excuse violations.

Notwithstanding your obligations under CCC 8.20.475, we have attached copies of
CCC 8.20.020.237 Nightclub, 8.20.020.240 Nudity, 8.20.055 Alcohol education
cards, 8.20.340, Unlawful to serve minors, 8.20.465, Duties of licensee, and
8.20.570 Grounds for disciplinary action to draw your attention to the specific
requirements related to nightclub operations and your responsibilities as
nightclub owners and operators.

Specifically, we expect that nightclub owners and operators will take every
measure available to prevent service of alcohol to minors and over inebriation
of all patrons because intoxication places nightclub patrons, casino patrons and
the driving public at severe risk for injuries, crimes against persons, and
vehicular injury and death. In addition, we believe that the incidents of lewd
activity and nudity in nightclubs contributes to crimes of sexual assault and
battery against patrons that occurs both within the nightclubs, resort hotel
parking areas and restrooms. Therefore, we expect that you will prohibit the use
of dance poles, platfonns, dance cages and stages by patrons. The professional
dancers employed by the nightclub should only access these areas. Further, we
expect that patrons will only have access to public spaces and prohibited from
entering areas including, but not limited to, kitchens, security areas and
offices.

 

BOARD OF COUNTY COMMISSIONERS

RORY REID, Chairman • SUSAN BRAGER, Vice-Chair

LARRY BROWN • TOM COLLINS • CHRIS GIUNCHIGLIANI • STEVE SISOLAK • LAWRENCE
WEEKLY

VIRGINIA VALENTINE, P.E., County Manager



--------------------------------------------------------------------------------

Page 2   

 

Finally, but of equal importance is your duty to cooperate with Department
agents, State Gaming Control agents and members of the Las Vegas Metropolitan
Police Department. Stalling or obstructing access to the nightclub by State
Gaming Control and Department agents and Metro officers will not be tolerated
and any failure to respond to agents’ or Metro officers’ inquiries efficiently
and expeditiously could result in a civil penalty carrying monetary penalties.

Within the next month, the Department will be scheduling meetings with nightclub
management, representatives and security personnel at each of the resort
properties to discuss the requirements and responsibilities of the privileged
liquor license under which you operate. In the meantime, we encourage you to
contact the Department with any questions or concerns that you may have
regarding your operations. Supervising Special Agent Gary Torgerson oversees
nightclub enforcement and will be able to answer your questions and advise you
as necessary. He can be reached at (702) 455-4434.

We believe that the nightclub industry is a vital component of the tourism and
entertainment sectors of the Las Vegas business community. We look forward to
working with you to ensure that Las Vegas nightclubs deliver world-class
entertainment at the highest standards for public safety.

Sincerely,

 

LOGO [g775866ex10_1pg132.jpg] Jacqueline R. Holloway Director

cc:   Clark County Board of Commissioners   Virginia Valentine, County Manager  
Phil Rosenquist, Assistant County Manager   Nevada Gaming Control Board   Las
Vegas Metropolitan Police Department

 

BOARD OF COUNTY COMMISSIONERS

RORY REID, Chairman • CHIP MAXFIELD, Vice-Chair

SUSAN BRAGER • TOM COLLINS • CHRIS GIUNCHIGLIANI • LAWRENCE WEEKLY • BRUCE L
WOODBURY

VIRGINIA VALENTINE, P.E., County Manager



--------------------------------------------------------------------------------

EXHIBIT G

MEMORANDUM DATED FEBRUARY 7, 2006

FROM THE NEVADA STATE GAMING CONTROL BOARD

[Attached]



--------------------------------------------------------------------------------

 

LOGO [g775866ex10_1pg134.jpg]

 

KENNY C. GUINN

Governor

 

STATE OF NEVADA

GAMING CONTROL BOARD

   

 

1919 E. College Parkway, P.O. Box 8003, Carson City, Nevada 89702

555 E. Washington Ave., Suite 2600, Las Vegas, Nevada 89101

3650 South Pointe Cir., P.O. Box 31109, Laughlin, Nevada 89028

557 W. Silver St., Suite 207, Elko, Nevada 89801

6980 Sierra Center Parkway, Suite 120, Reno,

Nevada 89511

 

 

 

DENNIS K. NEILANDER, Chairman

BOBBY L. SILLER, Member

MARK A. CLAYTON, Member

MEMORANDUM

 

DATE:    February 7, 2006 TO:    ALL NONRESTRICTED LICENSEES AND INTERESTED
PERSONS FROM:    STATE GAMING CONTROL BOARD SUBJECT:    Nightclub Activities and
Entertainment Selection

 

 

Recent and recurring events at nightclubs located on or within the property of
gaming licensees continue to be a concern to the Gaming Control Board. Of
particular concern to the board are incidences of excessive inebriation, drug
distribution and abuse, violence, the involvement of minors, and the handling of
those individuals who become incapacitated while at the club.

Additionally, the board has received a letter of concern from Sheriff Bill Young
of the Las Vegas Metropolitan Police Department addressing the issue of booking
certain types of entertainment into licensed properties. Specifically, there
have been numerous incidents of violence before, during and after several
“gangster rap” concerts, not just in Las Vegas, but nationally as well. The Las
Vegas Metropolitan Police Department considers these events as serious threats
to the community.

The Board recently conducted interviews with licensees/owners/operators of most
of the nightclubs located within licensed locations in Clark County. While most
clubs appear to have adequate policies and sufficient security, situations which
have the potential to bring discredit to the State and act as a detriment to the
development of the gaming industry continue to occur.

THEREFORE, be advised that regardless of ownership, the board will hold the
licensee accountable for any regulatory violations that occur within or outside
a night club located on the property of the licensee. The board will also expect
the licensee to perform appropriate due diligence to determine that nightclub
owners/operators are suitable. In addition, the board expects that same level of
due diligence in determining suitability of entertainment brought onto a
licensed property, and will similarly hold the licensee accountable for
incidents occurring as a result of entertainment the licensee knew or should
have known would likely cause such incidents.

DKN:JM:dl



--------------------------------------------------------------------------------

EXHIBIT H

MEMORANDUM DATED APRIL 9, 2009

FROM THE NEVADA STATE GAMING CONTROL BOARD

[Attached]



--------------------------------------------------------------------------------

LOGO [g775866ex10_1pg136.jpg]

 

JIM GIBBONS

Governor

 

STATE OF NEVADA

GAMING CONTROL BOARD

   

 

1919 College Parkway, P.O. Box 8003, Carson City, Nevada 89702

555 E. Washington Ave., Suite 2600, Las Vegas,

Nevada 89101

3650 S. Pointe Circle, Suite 203, P.O. Box 31109, Laughlin, Nevada 89028

557 W. Silver St., Suite 207, Elko, Nevada 89801

6980 Sierra Center Parkway, Suite 120, Reno,

Nevada 89511

750 Pilot Road, Suite H, Las Vegas, Nevada 89119

 

DENNIS K. NEILANDER, Chairman

RANDALL E. SAYRE, Member

MARK A. LIPPARELLI, Member

 

April 9, 2009    Carson City    (775) 684-7740    Fax: (775) 687-8221

 

TO: ALL NONRESTRICTED LICENSEES AND INTERESTED PARTIES

 

RE: NIGHTCLUBS, ULTRA LOUNGES, EUROPEAN POOLS AND SIMILAR VENUES

In view of complaints received by the Gaming Control Board related to
nightclubs, ultra lounges, European pools and similar venues, and several
incidents wherein a few licensees were found to be indifferent to the conduct or
welfare of patrons, it has become necessary to remind licensees of their
responsibilities with regard to these venues.

Some of the issues related to the aforementioned venues that have surfaced over
the last few years include: excessive inebriation; drug distribution and abuse;
violence; overt sexual acts in public areas; acts deemed lewd, indecent or
obscene; presence of minors; mishandling of incapacitated individuals
(“dumping”); date rape, extortion/misquoting of service charges; restricted
access by law enforcement; lack of coordination with licensee security; and
prostitution.

I realize that licensee ownership and operational involvement vary by venue, as
do the types of operations/businesses on a licensee’s property. However, whether
venues are licensee owned and operated, licensee owned and subcontractor
operated, lessee owned and operated, lessee owned and third party operated or
any other variation of joint venture owned or operated, it is the Nevada gaming
licensees’ responsibility to ensure operations conducted within the boundaries
of their property are run in accordance with all laws and regulations and in a
manner that does not reflect badly on the State of Nevada or its gaming
industry.

If you have not done so already, it would be wise to thoroughly assess your
nightclub and other similar operations. Specific areas of consideration may
include:

 

  •   Policies, procedures and internal controls

 

  •   Venue security cooperation/coordination with casino security and law
enforcement

 

  •   General business practices

 

  •   Accounting practices (audit procedures)

 

  •   Minor issues

 

  •   Handling inebriated/incapacitated patrons (“dumping”)

 

  •   Illegal drug use and distribution

 

  •   Prostitution

 

  •   Employee due diligence



--------------------------------------------------------------------------------

Nightclubs, Ultra Lounges, European Pools and Similar Venues

Page 2

  

 

The following steps (already adopted by some progressive licensees) will aid in
assessing your nightclub and similar operations:

 

  •   Visit/shop locations as typical customers

 

  •   Interview employees

 

  •   Review websites associated with operations on your properties and utilize
(purchase front-of-line admission and table service) the websites to see if they
are legitimate

 

  •   Compare tickets sold through external sites with internal records

 

  •   Evaluate door, cash bank check in/check out, tip pooling and distribution
procedures

 

  •   Interview management as to their policies and procedures regarding the
handling of: incapacitated patrons, minors, illegal drugs, prostitution; club
access for law enforcement; and coordination with casino security

 

  •   From payroll records, compare tips reported to existing compliance
agreements

No matter what the ownership and operational circumstances are, business and
criminal conduct as described above reflect poorly on Nevada gaming licensees
and the State in general. In conclusion, indifference to illegal acts or
unsuitable business practices within your properties’ nightclubs or similar
establishments will not be tolerated and may be considered an unsuitable method
of operation. Please be proactive and take the appropriate steps to ensure the
well being of your patrons, avoid damaging the reputation of the State and its
gaming industry and steer clear of potential disciplinary measures.

 

Sincerely, Randall E. Sayre Member

 

RES/KB:at cc:   Dennis K. Neilander, Chairman   Mark A. Lipparelli, Member  
Peter Bernhard, Chairman, Nevada Gaming Commission   Audit Division  
Enforcement Division   Investigations Division   Tax and License Division  
Records and Research Services



--------------------------------------------------------------------------------

EXHIBIT I

NOTICE DATED MARCH 21, 2013

FROM THE NEVADA STATE GAMING CONTROL BOARD

[Attached]



--------------------------------------------------------------------------------

LOGO [g775866ex10_1pg139.jpg]

 

BRIAN SANDOVAL

Governor

 

 

STATE OF NEVADA

GAMING CONTROL BOARD

 

1919 College Parkway, P.O. Box 8003, Carson City, Nevada 89702

555 E. Washington Avenue, Suite 2600, Las Vegas, Nevada 89101

3650 S. Pointe Circle, Suite 203, P.O. Box 31109, Laughlin, Nevada 89028

557 W. Silver Street, Suite 207, Elko, Nevada 89801

9790 Gateway Drive, Suite 100, Reno, Nevada 89521

750 Pilot Road, Suite H, Las Vegas, Nevada 89119

 

A.G. BURNETT, Chairman

SHAWN R. REID, Member

TERRY JOHNSON, Member

NOTICE TO LICENSEES

 

 

 

 

Notice #2013-22    Issuing Division: Enforcement        

DATE:    MARCH 21, 2013 TO:    ALL NONRESTRICTED LICENSEES AND INTERESTED
PARTIES FROM:    THE GAMING CONTROL BOARD AND THE LAS VEGAS METROPOLITAN POLICE
DEPARTMENT RE:    NIGHTCLUBS, DAY CLUBS, PARTY POOLS, ULTRA LOUNGES, AND SIMILAR
VENUES

 

 

 

The Gaming Control Board continues to be concerned with activities occurring at
or in connection with nightclubs, party pools, ultra lounges, day clubs and
similar or associated events at venues on the property of gaming licensees. The
Gaming Control Board (Board), in partnership with the Las Vegas Metropolitan
Police Department (Metro), as well as other law enforcement jurisdictions
statewide, continues to have an ongoing interest in the activities occurring at
these venues. In view of recent events and with the approach of the summer
season, we believe a review of our concern is appropriate.

As in the past, areas of concern include drug distribution/abuse, sexual
assault, theft, violence (fights, aggravated assaults, etc), prostitution,
nudity, and the presence of minors. While we recognize that it is sometimes
difficult to control the activities of patrons, our investigative efforts in the
recent past have focused on the overall policies of the venue and on the
action(s) of its employees. Recent investigations have not only shown a lack of
enforcement effort to curtail criminal activity on the part of patrons, but that
venue staff have played an active role in condoning and/or facilitating the
criminal activity. This type of activity on the part of those who are supposed
to be responsible for the protection of both the guests and the property will
not be tolerated.

Many licensees have made significant progress in policy development and venue
protection and we applaud those efforts, but the incidents described above
cannot be ignored, as they reflect poorly on the venue, the licensee, the
jurisdiction and the State of Nevada. The Board, Metro and our other law
enforcement partners will continue to investigate complaints relative to
criminal activities, misquoting of fees, admission of and service to minors, and
the handling of incapacitated patrons. We will also actively conduct ongoing
covert investigations in those venues where concerns continue to arise in order
to ensure a safe environment for patrons.



--------------------------------------------------------------------------------

Notice #2013-22

Page 2

  

 

In addition, please be reminded that the licensee will be held responsible for
the actions occurring on its premises regardless of the association or
contractual agreements between the licensee and a lessee or third part
operator/manager.

As in the past, the Board, Metro and other agencies are willing to work with you
to ensure the safety of all visitors and guests at these exceptional venues.
Questions or requests regarding these issues can be made directly to Las Vegas
Metropolitan Police Lieutenant Roxanne McDaris, 702 808-5083, Senior Agent
Phillip Pedote, 702 486-2020 (Las Vegas) or, in northern Nevada, Supervisor
David Andrews, 775 823-7250.

 

Sincerely,     LOGO [g775866ex10_1pg140a.jpg]     LOGO [g775866ex10_1pg140b.jpg]
A.G. Burnett     Douglas C. Gillespie Chairman     Sheriff Gaming Control Board
    Las Vegas Metropolitan Police Department



--------------------------------------------------------------------------------

SCHEDULE 1

THIRD PERSON CONCEPT DISTRIBUTIONS

Katsuya

Payments to Katsuya Uechi as follows:

Consulting Fee – $* * * per month beginning with the training of the kitchen
staff for the restaurant.

Merchandising Fee – * * *% of * * * from sale of merchandise attributable to the
restaurant.

Reimbursement of Expenses – Reimbursement of reasonable expenses in connection
with the performance of services related to the restaurant.

***

***:

***

Think Food Group

Payments to Jose Andres (doing business as Think Food Group and JA Hotel
Development, LLC) pursuant to the Consulting and License Agreement dated
December 21, 2012 and such other terms as agreed among Owner, Operator, and JA
Hotel Development, LLC.

Note: This Schedule 1 may be updated by Operator from time to time for new Third
Person Concept Distributions, subject to approval by Owner (which shall not be
unreasonably withheld, conditioned or delayed).